


Exhibit 10.53

 

[ex105301i001.gif]

 

 

$443,554,305.47

 

CREDIT AGREEMENT

 

among

 

NRFC WA HOLDINGS, LLC,

NRFC WA HOLDINGS II, LLC,

NRFC WA HOLDINGS VII, LLC,

NRFC WA HOLDINGS X, LLC,

and

NRFC WA HOLDINGS XII, LLC,

as Borrowers

 

NORTHSTAR REALTY FINANCE CORP.,

and

NORTHSTAR REALTY FINANCE L.P.,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Dated as of November 6, 2007

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

  Prepared by:

 

[ex105301i002.gif]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

Section 1.1

 

Defined Terms

 

1

Section 1.2

 

Other Definitional Provisions

 

40

Section 1.3

 

Accounting Terms

 

41

Section 1.4

 

Time References

 

41

Section 1.5

 

Execution of Documents

 

41

Section 1.6

 

UCC Terms

 

41

Section 1.7

 

References to Discretion

 

41

Section 1.8

 

References to Payment

 

42

 

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

 

42

Section 2.1

 

Revolving Loans

 

42

Section 2.2

 

Term Loan; Delayed Draw Term Loan

 

48

Section 2.3

 

Fees

 

52

Section 2.4

 

Commitment Reductions

 

52

Section 2.5

 

Prepayments

 

52

Section 2.6

 

Default Rate and Payment Dates

 

55

Section 2.7

 

Conversion Options

 

56

Section 2.8

 

Computation of Interest and Fees; Usury

 

57

Section 2.9

 

Pro Rata Treatment and Payments

 

58

Section 2.10

 

Non-Receipt of Funds by the Administrative Agent

 

60

Section 2.11

 

Inability to Determine Interest Rate

 

62

Section 2.12

 

Yield Protection

 

62

Section 2.13

 

Indemnity; Eurocurrency Liabilities

 

63

Section 2.14

 

Taxes

 

64

Section 2.15

 

Illegality

 

66

Section 2.16

 

Obligations Absolute

 

66

Section 2.17

 

Replacement of Lenders

 

66

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

67

Section 3.1

 

Financial Condition

 

67

Section 3.2

 

No Material Adverse Effect

 

68

Section 3.3

 

Corporate Existence; Compliance with Law

 

68

Section 3.4

 

Corporate Power; Authorization; Enforceable Obligations

 

68

Section 3.5

 

No Legal Bar; No Default

 

69

Section 3.6

 

No Material Litigation

 

69

Section 3.7

 

Investment Company Act; Federal Power Act; Interstate Commerce Act; and Federal
and State Statutes and Regulations

 

69

Section 3.8

 

Margin Regulations

 

69

Section 3.9

 

ERISA

 

70

Section 3.10

 

Environmental Matters

 

70

Section 3.11

 

Use of Proceeds

 

71

Section 3.12

 

Subsidiaries; Joint Ventures; Partnerships

 

71

Section 3.13

 

Ownership

 

71

Section 3.14

 

Indebtedness

 

71

 

i

--------------------------------------------------------------------------------


 

Section 3.15

 

Taxes

 

71

Section 3.16

 

Solvency

 

71

Section 3.17

 

[Reserved]

 

71

Section 3.18

 

Location

 

71

Section 3.19

 

No Burdensome Restrictions

 

72

Section 3.20

 

Brokers’ Fees

 

72

Section 3.21

 

[Reserved]

 

72

Section 3.22

 

Accuracy and Completeness of Information

 

72

Section 3.23

 

[Reserved]

 

72

Section 3.24

 

Insurance

 

72

Section 3.25

 

Security Documents

 

72

Section 3.26

 

Anti-Terrorism Laws

 

73

Section 3.27

 

Compliance with OFAC Rules and Regulations

 

73

Section 3.28

 

Compliance with FCPA

 

73

Section 3.29

 

Consent; Governmental Authorizations

 

73

Section 3.30

 

Bulk Sales

 

74

Section 3.31

 

Income and Required Payments

 

74

Section 3.32

 

Full Payment

 

74

Section 3.33

 

Irrevocable Instructions

 

74

Section 3.34

 

Compliance with Covenants

 

74

Section 3.35

 

Collateral Agreements

 

74

Section 3.36

 

No Reliance

 

74

Section 3.37

 

Collateral

 

75

Section 3.38

 

REIT Status

 

75

Section 3.39

 

Insider

 

75

Section 3.40

 

No Defenses

 

75

Section 3.41

 

[Reserved]

 

75

Section 3.42

 

Value Given

 

75

Section 3.43

 

Separateness

 

75

Section 3.44

 

Qualified Transferees

 

76

Section 3.45

 

Eligibility of Mortgage Assets

 

76

Section 3.46

 

Ability to Perform

 

76

Section 3.47

 

Certain Tax Matters

 

76

Section 3.48

 

Set-Off, etc.

 

76

Section 3.49

 

Interest Rate Protection Agreements

 

77

Section 3.50

 

Representations and Warranties

 

77

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

77

Section 4.1

 

Conditions to Closing Date

 

77

Section 4.2

 

Conditions to All Extensions of Credit

 

80

 

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

84

Section 5.1

 

Financial Statements

 

84

Section 5.2

 

Certificates; Other Information

 

86

Section 5.3

 

Payment of Taxes and Other Obligations

 

87

Section 5.4

 

Conduct of Business and Maintenance of Existence

 

87

Section 5.5

 

Maintenance of Property; Insurance

 

87

Section 5.6

 

Inspection of Property; Books and Records; Discussions

 

87

 

ii

--------------------------------------------------------------------------------


 

Section 5.7

 

Notices

 

87

Section 5.8

 

Environmental Laws

 

89

Section 5.9

 

Financial Covenants

 

89

Section 5.10

 

Additional Credit Parties

 

90

Section 5.11

 

Compliance with Law

 

90

Section 5.12

 

Pledged Assets

 

91

Section 5.13

 

Interest Rate Protection Agreements

 

91

Section 5.14

 

Control Agreements

 

91

Section 5.15

 

Further Assurances

 

91

Section 5.16

 

Performance and Compliance with Collateral

 

92

Section 5.17

 

Delivery of Income and Required Payments

 

92

Section 5.18

 

Exceptions

 

92

Section 5.19

 

Distributions in Respect of Collateral

 

92

Section 5.20

 

REIT Status

 

93

Section 5.21

 

Issuances

 

93

Section 5.22

 

Remittance of Prepayments

 

93

Section 5.23

 

Escrow Imbalance

 

93

Section 5.24

 

Separateness

 

93

Section 5.25

 

Preferred Equity Interests

 

94

Section 5.26

 

Registration of Securities

 

94

Section 5.27

 

Termination of Securities Account

 

95

Section 5.28

 

Independence of Covenants

 

95

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

95

Section 6.1

 

Indebtedness

 

95

Section 6.2

 

Liens

 

95

Section 6.3

 

Nature of Business

 

96

Section 6.4

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

 

96

Section 6.5

 

[Reserved]

 

96

Section 6.6

 

Transactions with Affiliates

 

96

Section 6.7

 

Ownership of Subsidiaries; Restrictions

 

97

Section 6.8

 

Corporate Changes; Material Contracts

 

97

Section 6.9

 

[Reserved]

 

97

Section 6.10

 

Restricted Payments

 

97

Section 6.11

 

[Reserved]

 

97

Section 6.12

 

No Further Negative Pledges

 

97

Section 6.13

 

Collateral Not to be Evidenced by Instruments

 

98

Section 6.14

 

Deposits

 

98

Section 6.15

 

Servicing Agreements

 

98

Section 6.16

 

Extension or Amendment of Collateral

 

98

Section 6.17

 

[Reserved]

 

98

Section 6.18

 

No Future Liens

 

98

Section 6.19

 

Senior and Pari Passu Interests

 

99

Section 6.20

 

Portfolio Assets

 

99

Section 6.21

 

Inconsistent Agreements

 

99

Section 6.22

 

Preferred Equity Interests

 

99

Section 6.23

 

ERISA

 

99

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VII EVENTS OF DEFAULT

 

99

Section 7.1

 

Events of Default

 

99

Section 7.2

 

Acceleration; Remedies

 

103

 

 

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

103

Section 8.1

 

Appointment and Authority

 

103

Section 8.2

 

Nature of Duties

 

103

Section 8.3

 

Exculpatory Provisions

 

104

Section 8.4

 

Reliance by Administrative Agent

 

105

Section 8.5

 

Notice of Default

 

105

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

 

105

Section 8.7

 

Indemnification

 

105

Section 8.8

 

Administrative Agent in Its Individual Capacity

 

106

Section 8.9

 

Successor Administrative Agent

 

106

Section 8.10

 

Collateral and Guaranty Matters

 

107

 

 

 

 

 

ARTICLE IX ADMINISTRATION AND SERVICING

 

107

Section 9.1

 

Servicing

 

107

Section 9.2

 

Borrowers as Servicer

 

108

Section 9.3

 

Third Party Servicer

 

108

Section 9.4

 

Duties of the Borrowers

 

108

Section 9.5

 

Authorization of the Borrowers

 

109

Section 9.6

 

Event of Default

 

109

Section 9.7

 

Modification

 

110

Section 9.8

 

Inspection

 

110

Section 9.9

 

[Reserved]

 

110

Section 9.10

 

Payment of Certain Expenses by Servicer

 

110

Section 9.11

 

Pooling and Servicing Agreements

 

110

Section 9.12

 

Servicer Default

 

111

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

111

Section 10.1

 

Amendments, Waivers and Release of Collateral

 

111

Section 10.2

 

Notices

 

113

Section 10.3

 

No Waiver; Cumulative Remedies

 

115

Section 10.4

 

Survival of Representations and Warranties

 

115

Section 10.5

 

Payment of Expenses and Taxes; Indemnity

 

115

Section 10.6

 

Successors and Assigns; Participations

 

119

Section 10.7

 

Right of Set-off; Sharing of Payments

 

122

Section 10.8

 

Table of Contents and Section Headings

 

122

Section 10.9

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

123

Section 10.10

 

Severability

 

123

Section 10.11

 

Integration

 

123

Section 10.12

 

Governing Law

 

123

Section 10.13

 

Consent to Jurisdiction; Service of Process and Venue

 

123

Section 10.14

 

Confidentiality

 

124

Section 10.15

 

Acknowledgments

 

125

Section 10.16

 

Waivers of Jury Trial

 

125

Section 10.17

 

Patriot Act Notice

 

126

 

iv

--------------------------------------------------------------------------------


 

Section 10.18

 

Resolution of Drafting Ambiguities

 

126

Section 10.19

 

Continuing Agreement

 

126

Section 10.20

 

Lender Consent

 

126

Section 10.21

 

Appointment of the Administrative Borrower

 

127

Section 10.22

 

Counterclaims

 

127

Section 10.23

 

Legal Matters

 

127

Section 10.24

 

Recourse Against Certain Parties

 

127

Section 10.25

 

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Loans

 

128

Section 10.26

 

Credit Parties’ Waiver of Setoff

 

128

Section 10.27

 

Periodic Due Diligence Review

 

128

Section 10.28

 

Character of Loans for Income Tax Purposes

 

129

Section 10.29

 

Joint and Several Liability; Full Recourse Obligations

 

129

 

v

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1.1(b)

 

Collection Account

Schedule 1.1(c)

 

Asset Representations

Schedule 1.1(d)

 

Securities Account

Schedule 1.1(e)

 

Trust Preferred Securities

Schedule 1.1(f)

 

Construction Draw Deliveries

Schedule 2.5

 

Targeted Term Loan Outstanding Balances

Schedule 3.3

 

Jurisdictions of Organization and Qualification

Schedule 3.12

 

Subsidiaries

Schedule 3.18

 

Location

Schedule 9.3

 

Servicers

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)

 

Form of Account Designation Notice

Exhibit 1.1(b)

 

Form of Assignment and Assumption

Exhibit 1.1(c)

 

Form of Account Control Agreement

Exhibit 1.1(d)(i)

 

Form of Borrower Joinder Agreement

Exhibit 1.1(d)(ii)

 

Form of Guarantor Joinder Agreement

Exhibit 1.1(e)

 

Form of Notice of Borrowing

Exhibit 1.1(f)

 

Form of Notice of Conversion/Extension

Exhibit 1.1(g)

 

Form of Assignment

Exhibit 1.1(h)

 

Form of Borrower Release Letter

Exhibit 1.1(i)

 

Form of Compliance Certificate

Exhibit 1.1(j)

 

Form of Irrevocable Instruction

Exhibit 1.1(k)

 

Form of Servicer Redirection Notice

Exhibit 1.1(l)

 

Form of Warehouse Lender’s Release Letter

Exhibit 1.1(m)

 

Form of Securities Account Control Agreement

Exhibit 2.1(a)

 

Form of Funding Indemnity Letter

Exhibit 2.1(b)

 

Form of Confirmation

Exhibit 2.1(e)

 

Form of Revolving Note

Exhibit 2.2

 

Form of Term Loan Note

Exhibit 4.1(a)

 

Form of Lender Consent

Exhibit 4.1(n)

 

Form of Closing Officer’s Certificate

Exhibit 4.1(o)

 

Form of Patriot Act Certificate

Exhibit 4.1(q)(i)

 

Form of Power of Attorney for Borrower

Exhibit 4.1(q)(ii)

 

Form of Power of Attorney for Pledgor

Exhibit 5.2(f)

 

Form of Mortgage Asset Data Summary

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 6, 2007, among NRFC WA HOLDINGS, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Holdings”), as a Borrower, NRFC WA HOLDINGS II, LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“Holdings II”), as a Borrower, NRFC WA HOLDINGS VII, LLC, a Delaware limited
liability company (together with its successors and permitted assigns, “Holdings
VII”), as a Borrower, NRFC WA HOLDINGS X, LLC, a Delaware limited liability
company (together with it successors and assigns, “Holdings X”), as a Borrower,
as a Borrower, NRFC WA HOLDINGS XII, LLC, a Delaware limited liability company
(together with it successors and assigns, “Holdings XII”), as a Borrower, 
NORTHSTAR REALTY FINANCE CORP., a Maryland corporation (together with its
successors and permitted assigns, “Northstar Corp”), as a Guarantor, NORTHSTAR
REALTY FINANCE L.P., a Delaware limited partnership (together with its
successors and permitted assigns, “Northstar LP”), as a Guarantor, the other
entities from time to time party hereto pursuant to Section 5.10, the several
banks and other financial institutions as are, or may from time to time become
parties to this Agreement (each, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate principal amount of up to $443,554,305.47 as more particularly
described herein; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.1                                   DEFINED TERMS.


 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“40 Act” shall mean the Investment Company Act of 1940, as amended, restated or
modified from time to time.

 

“AAA IO” shall mean an “AAA” rated bond that is “interest only,” including any
such bond designated “X–C” or “X–P.”

 

“ABR Default Rate” shall have the meaning set forth in Section 2.6.

 

“Accepted Servicing Practices” shall mean, with respect to each item of
Collateral, those mortgage, mezzanine loan and/or secured lending servicing
practices, as applicable, of prudent lending

 

--------------------------------------------------------------------------------


 

institutions that service Collateral of the same type, size and structure as
such Collateral in the jurisdiction where the related Underlying Mortgaged
Property is located, as applicable, but in any event, (a) in accordance with the
terms of the Credit Documents and Requirements of Law, (b) without prejudice to
the interests of the Administrative Agent or any Lender, (c) with a view to the
maximization of the recovery on such Collateral on a net present value basis and
(d) without regard to (i) any relationship that any Credit Party or any
Affiliate or any Subsidiary of  the foregoing may have with the related Obligor,
mortgagor, any Servicer, any PSA Servicer, any Credit Party or any Affiliate or
any Subsidiary of any of the foregoing; (ii) the right of any Credit Party or
any Subsidiary or Affiliate of the foregoing to receive compensation or other
fees for its services rendered pursuant to this Agreement, the other Credit
Documents, the Mortgage Loan Documents or any other document or agreement;
(iii) the ownership, servicing or management by any Credit Party or any
Affiliate or any Subsidiary of  the foregoing for others of any other mortgage
loans, assets or mortgaged property; (iv) any obligation of any Credit Party or
any Affiliate or any Subsidiary of  the foregoing to repurchase, repay or
substitute any item of Collateral; (v) any obligation of any Credit Party or any
Affiliate or any Subsidiary of  the foregoing to cure a breach of a
representation and warranty with respect to any Collateral and (vi) any debt any
Credit Party or any Affiliate or any Subsidiary of  the foregoing has extended
to any Obligor, mortgagor or any Affiliate of such Obligor or mortgagor.

 

“Account Control Agreement” shall mean that certain letter agreement, dated as
of the date hereof, among the Borrowers, the Administrative Agent and Wachovia
substantially in the form of Exhibit 1.1(c) attached hereto, as amended,
restated, modified or supplemented from time to time.

 

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrowers to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a), as amended, restated,
modified or supplemented from time to time.

 

“Additional Credit Party” shall mean each Person that becomes a Borrower or
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.

 

“Adjusted Total Assets” shall mean the sum of Total Assets plus Off—Balance
Sheet Assets.

 

“Adjusted Total Liabilities” shall mean the sum of Total Liabilities plus
Off—Balance Sheet Liabilities minus Trust Preferred Securities.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

“Administrative Borrower” shall mean Holdings.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent, as amended, restated, modified or
supplemented from time to time.

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Allocated Revolving Loan Amount” shall mean, for each item of Revolving Loan
Collateral, the outstanding principal amount of the Revolving Loans allocated by
the Administrative Agent, in its

 

2

--------------------------------------------------------------------------------


 

discretion, to the related Revolving Loan Collateral, which Allocated Revolving
Loan Amount shall be set forth in the related Confirmation, as increased or
reduced from time to time, pursuant to one or more additional Confirmations.

 

“Allocated Term Loan Amount” shall mean, for each item of Term Loan Collateral,
the outstanding principal amount of the Term Loan (as may be increased by any
Delayed Draw Term Loan) allocated by the Administrative Agent, in its
discretion, to the related Term Loan Collateral, which Allocated Term Loan
Amount shall be set forth in the related Confirmation, as increased or reduced
from time to time, pursuant to one or more additional Confirmations.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: 
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wachovia at its principal
office in Charlotte, North Carolina as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Advance Rate” shall mean, with respect to each Mortgage Asset (a)
with respect to Term Loan Collateral under the Term Loan as of the Closing Date,
the Applicable Advance Rate set forth on Schedule 1-A to the Fee Letter, (b) in
the case of Collateral for the Delayed Draw Term Loans, the Applicable Advance
Rate set forth in Schedule 1-B to the Fee Letter (as applicable) and (c) in the
case of Revolving Loan Collateral under the Revolving Loans, the Applicable
Advance Rate set forth in the related Confirmation, which shall be no greater
than the Applicable Advance Rate set forth in Schedule 1-C to the Fee Letter (as
applicable); provided, however, during the time that any amount is outstanding
under the Reindeer Facility, the Applicable Advance Rates for one (1) or more
Pledged Mortgage Assets may be reduced and/or adjusted in such manner as the
Administrative Agent shall determine in its discretion from time to time so that
the Asset Value of all Pledged Mortgage Assets is equal to or less than the
aggregate principal amount of all Loans outstanding plus the Note Purchase
Margin.

 

“Applicable Percentage” shall have the meaning set forth in the Fee Letter.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

 

“Arranger” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

“Asset Schedule and Exception Report” shall have the meaning set forth in the
Custodial Agreement.

 

“Asset Value” shall have the meaning set forth in the Fee Letter.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 10.6),
and accepted by the Administrative Agent, in substantially the form of
Exhibit 1.1(b) or any other form approved by the Administrative Agent.

 

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Underlying
Mortgaged Property is located to reflect the assignment of leases to the holder
of the Mortgage or any secured party, as applicable, as any such Assignment of
Leases may be amended, restated, modified or supplemented from time to time.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the holder of
the Mortgage or any secured party, as applicable, as any such Assignment of
Mortgage may be amended, restated, modified or supplemented from time to time.

 

“Assignments” shall mean the transfer of all of the Borrowers’ rights and
interests under an Eligible Asset pursuant to an assignment executed by the
Borrowers in blank, which assignment shall be in the form of Exhibit 1.1(g) and
shall be otherwise satisfactory to the Administrative Agent in its discretion,
as any such Assignments may be amended, restated, modified or supplemented from
time to time.

 

“Authority Documents” shall mean, as to any Person, the articles or certificate
of incorporation or formation, by-laws, limited liability company agreement,
general partnership agreement, limited partnership agreement, trust agreement,
joint venture agreement or other applicable organizational or governing
documents and the applicable resolutions of such Person.

 

“Availability” shall mean at any time, an amount equal to the positive excess
(if any) of (a) the lesser of (i) the Revolving Committed Amount, and (ii) the
Asset Value of all  Revolving Loan Collateral, minus (b) the aggregate
outstanding principal amount for all Revolving Loans on such day; provided,
however, for so long as and to the extent that the Administrative Agent does not
have a first priority perfected security interest in any item of Collateral,
then such Collateral shall be disregarded for the purposes of calculating
Availability; provided, further, however, on and after the occurrence of the
Maturity Date or an Event of Default, the Availability shall be zero (0).

 

“Availability Correction Deadline” shall have the meaning set forth in Section
2.5.

 

“Available Borrowing Capacity” shall mean (a) when the outstanding principal
amount under the Term Loan (not taking into account any portion of the Term Loan
that was drawn as a Delayed Draw

 

4

--------------------------------------------------------------------------------


 

Term Loan) plus the Reindeer Debt is greater than $500,000,000, $0, (b) the
outstanding principal amount under the Term Loan (not taking into account any
portion of the Term Loan that was drawn as a Delayed Draw Term Loan) plus the
Reindeer Debt is less than or equal to $500,000,000 but equal to or greater than
$450,000,000, $50,000,000 and (c) when the outstanding principal amount under
the Term Loan (not taking into account any portion of the Term Loan that was
drawn as a Delayed Draw Term Loan) plus the Reindeer Debt is less than
$450,000,000, the sum of (i) $50,000,000 plus (ii) the positive difference
between $450,000,000 and the outstanding principal amount under the Term Loan
(not taking into account any portion of the Term Loan that was drawn as a
Delayed Draw Term Loan) plus the Reindeer Debt.

 

“Bailee” shall mean, with respect to each Table Funded Mortgage Asset, the
related title company or other settlement agent, in each case, approved in
writing by the Administrative Agent in its reasonable discretion.

 

“Bailee Agreement” shall mean, the Bailee Agreement among the applicable
Borrower, the Administrative Agent and the Bailee in the form of Annex 13 to the
Custodial Agreement.

 

“Bailee’s Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(f).

 

“Basic Mortgage Asset Documents” shall have the meaning set forth in the
Custodial Agreement.

 

“Book Value” shall mean, with respect to any Mortgage Asset at any time, an
amount as certified by the applicable Borrower, equal to the lesser of (a) face
or par value and (b) the price that the applicable Borrower initially paid or
advanced in respect thereof plus any additional amounts advanced by the
applicable Borrower for or in respect of such Mortgage Asset, as such Book Value
may be marked down by the applicable Borrower from time to time, including, as
applicable, any loss/loss reserve/price adjustments, less an amount equal to the
sum of all principal payments, prepayments or paydowns paid and realized losses
and other writedowns recognized relating to such Mortgage Asset; provided,
however, any such markdowns or adjustments must be made in good faith and shall
be disclosed contemporaneously therewith in writing to the Administrative Agent,
which mark downs or adjustments, without a corresponding payment and application
of principal, may result in a mandatory payment under Section 2.5.

 

“Borrower” or “Borrowers” shall mean, individually and/or collectively,
Holdings, Holdings II, Holdings VII, Holdings X, Holdings XII and any other
entity that becomes a party to this Agreement pursuant to Section 5.10 from time
to time, in each case together with their successors and permitted assigns.

 

“Borrower Joinder Agreement” shall mean a Borrower Joinder Agreement in
substantially the form of Exhibit 1.1(d)(i), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.

 

“Borrower Asset Schedule” shall have the meaning set forth in the Custodial
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Borrower Release Letter” shall mean a letter in the form of Exhibit 1.1(h),
duly executed by the applicable Borrower.

 

“Borrowing Capacity” shall mean the ability to obtain draws or advances at the
request of a Guarantor or any Affiliate or Subsidiary of a Guarantor in Dollars
and within three (3) Business Days of the request therefor and to use or apply
such draws or advances to repay amounts under the Credit Documents or Other
Credit Facilities.

 

“Borrowing Date” shall mean, the date any Loan is made or any item of Collateral
is pledged to the Administrative Agent pursuant to the terms hereof and the
other Credit Documents.

 

“Bridge Loan” shall mean a performing Whole Loan that is otherwise an Eligible
Asset except that the Underlying Mortgaged Property is not stabilized or is
otherwise considered to be in a transitional state, which exceptions shall be
disclosed in writing to the Administrative Agent and such exceptions must be
acceptable to the Administrative Agent in its discretion, which acceptance may,
in the Administrative Agent’s discretion, be conditioned on additional terms,
conditions and requirements with respect to such Bridge Loan; provided, however,
the debt and equity fundings for each Bridge Loan must be sufficient to finance
100% of the completion of the improvements to the related Underlying Mortgaged
Property or there must exist sufficient net operating income or interest
reserves or guaranties or replenishments to cover the debt service related to
the Eligible Asset. Unless waived in writing by the Administrative Agent in its
discretion, a Bridge Loan must satisfy all of the terms and conditions contained
in this Agreement (other than those eligibility criteria waived in accordance
with the first sentence of this definition) that are applicable to Whole Loans.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in North Carolina, New York or Minnesota are authorized
or required by Requirements of Law to close; provided, however, that when used
in connection with a rate determination, borrowing or payment in respect of a
LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks in London, England are not open for dealings in Dollar deposits in the
London interbank market.

 

“Capital Lease” shall mean any lease of (or other agreement conveying the right
to use) Property, real or personal, the obligations with respect to which are
required to be capitalized on a balance sheet of the lessee in accordance with
GAAP.

 

“Capital Lease Obligations” shall mean, for any Person and its Consolidated
Subsidiaries, all obligations of such Person to pay rent or other amounts under
a Capital Lease, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Collateral” shall mean the cash or payments received by the Administrative
Agent pursuant to Section 2.5 of this Agreement or as Income on any Collateral.

 

“Cash Equivalents” shall mean any of the following:  (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition, (b) time deposits or certificates of deposit
of any commercial bank incorporated under the laws of the United States or any
state thereof, of recognized standing having capital and unimpaired surplus in
excess of $1,000,000,000 and whose short-term commercial paper rating at the
time of acquisition is at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved Bank”),
with such deposits or certificates having maturities of not more than one (1)
year from the date of acquisition, (c) repurchase obligations

 

6

--------------------------------------------------------------------------------


 

with a term of not more than seven (7) days for underlying securities of the
types described in clauses (a) and (b) above entered into with any Approved
Bank, (d) commercial paper or finance company paper issued by any Person
incorporated under the laws of the United States or any state thereof and rated
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, and in each case maturing not more than one (1) year after
the date of acquisition, and (e) investments in money market funds that are
registered under the 40 Act, which have net assets of at least $1,000,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (e) above. All such Cash Equivalents
must be denominated solely for payment in Dollars.

 

“CDO Issuance” shall mean any securitization transaction involving the issuance
of collateralized debt obligations.

 

“CDO Securitization Transaction” shall mean a commercial real estate cash flow
CDO securitization transaction involving some or all of the Mortgage Assets
engaged in by an Affiliate of any of the Guarantors or the Borrower.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Class” shall mean with respect to a Mortgage Asset, such Mortgage Asset’s
classification as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Bridge
Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured Bank
Debt or a Preferred Equity Interest.

 

“Closing Date” shall mean the date of this Agreement.

 

“Closing Officer’s Certificate” shall mean a certificate substantially in the
form of Exhibit 4.1(n), duly executed by each of the Credit Parties.

 

“CMBS Security” shall mean (a) a performing fixed or floating rate
mortgage–backed pass–through certificate, representing a beneficial ownership
interest in one or more first lien mortgage loans secured by Commercial Real
Estate or (b) a performing fixed or floating rate certificate in a CDO Issuance,
in each case rated by at least two (2) Rating Agencies as (i) in the case of
Term Loan Collateral, AAA (including AAA IO), AA+, AA, AA-, A+, A, A-, BBB+,
BBB, BBB-, BB+, BB, BB-, B+, B or B- and (ii) in the case of Revolving Loan
Collateral, AAA (including AAA IO), AA+, AA, AA-, A+, A, A-, BBB+, BBB or BBB-;
provided that on a case by case basis, the Administrative Agent may consider
CMBS Securities rated BB+, BB, BB-, B+, B or B-, subject to such terms and
conditions as the Administrative Agent may require in its discretion, such terms
to be set forth in the related Confirmation.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean the collective reference to the collateral described in
the Security Documents which secures all Obligations (including, without
limitation, the Term Loan and the Revolving Loan).

 

“Collateral Default” shall mean any Mortgage Asset included or proposed to be
included in the Collateral (a) that is thirty (30) or more days delinquent under
the terms of the related Mortgage Loan Documents (including any Preferred Equity
Interest that has not been paid during such period), (b) for which there is a
material non-monetary default (beyond any applicable notice and cure period)
under the

 

7

--------------------------------------------------------------------------------


 

terms of the related Mortgage Loan Documents or (c) with respect to which the
related Obligor is the subject of an Insolvency Proceeding or Insolvency Event.

 

 “Collection Account” shall mean the account set forth on Schedule 1.1(b), which
is established in the name of one or more Borrowers and subject to the Account
Control Agreement and into which all Income and Cash Collateral shall be
deposited. Funds in the Collection Account may be invested at the direction of
the Administrative Agent in Cash Equivalents.

 

“Commercial Real Estate” shall mean any real estate included in the definition
of Property Type.

 

“Commercial Real Estate Loan” shall mean any loan secured directly or indirectly
by Commercial Real Estate or, as applicable, Equity Interests in an entity that
owns directly or indirectly Commercial Real Estate.

 

“Commitment” shall mean the Revolving Commitments, Delayed Draw Term Loan
Commitment and the Term Loan Commitments, individually or collectively, as
appropriate.

 

“Commitment Fee” shall mean the “Commitment Fee” payable under the Fee Letter.

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean the period from and including the Funding Date to
but excluding the Revolver Maturity Date.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Borrower or any other Credit Party within
the meaning of Section 4001(b)(1) of ERISA or is part of a group which includes
any Borrower or any other Credit Party and which is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 412 of the Code to the extent required by such section, Section 414(m)
or 414(o) of the Code.

 

“Compliance Certificate” shall mean a certificate in the form of Exhibit 1.1(i)
attached hereto, duly executed by the Credit Parties.

 

“Confirmation” shall have the meaning set forth in Section 2.1.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrowers, the Guarantors and their
Subsidiaries or any other Person, such statements or items on a consolidated
basis in accordance with the consolidation principles of GAAP.

 

“Consolidated Adjusted EBITDA” shall mean, for any period, with respect to any
Person, the sum, without duplication, for such period of (a) the Net Income of
such Person and its Consolidated Subsidiaries determined on a consolidated basis
for such period, (b) the sum of the provisions for such period for income taxes,
interest expense, and depreciation and amortization expense used in determining
such Net Income for such Person and its Consolidated Subsidiaries, (c) amounts
deducted in accordance with GAAP in respect of other non–cash expenses in
determining such Net Income for such Person and its Consolidated Subsidiaries
and (d) the amount of any aggregate net loss (or minus the amount of any gain)
during such period arising from the sale, exchange or other disposition of
capital assets by such Person and its Consolidated Subsidiaries determined on a
consolidated basis, in each event, excluding unrealized gains/losses, any fees
payable to advisors for raising private equity capital, amortization of
financing fees and amortization of bond discount associated with convertible
debt outstanding.

 

8

--------------------------------------------------------------------------------


 

“Construction Costs” shall mean with respect to a Mortgage Asset that is a
Bridge Loan or a Construction Loan, as of any date of determination, the
reasonable hard and soft costs of proposed construction of the improvements on
the Underlying Mortgaged Property, which reasonable costs shall be disclosed to
and approved by the Administrative in its discretion, plus the market value of
the related Underlying Mortgaged Property at such time, as determined by the
Administrative Agent in its reasonable discretion based on such sources of
information as the Administrative Agent may determine to rely on in its
discretion; provided that the market value of the Underlying Mortgaged Property
shall at no time be deemed less than the purchase price therefor.

 

“Construction Draw Deliveries” shall mean the deliveries required in Schedule
1.1(f) to this Agreement.

 

“Construction Loan” shall mean a performing Whole Loan, the Underlying Mortgaged
Property for which has received all necessary entitlements and approvals to
develop the Underlying Mortgaged Property and construct improvements thereon in
a manner consistent with the applicable Borrower’s representations to the
Administrative Agent regarding such construction, which information shall be set
forth in the related Confirmation, such loan and the documents related thereto
are otherwise acceptable to the Administrative Agent in its discretion and all
construction related documents are delivered to the Custodian as a part of the
Mortgage Asset File for such Whole Loan.

 

“Contingent Liabilities” shall mean, with respect to any Person and its
Consolidated Subsidiaries (without duplication):  (a) liabilities and
obligations (including any Guarantee Obligations) of such Person or any
Consolidated Subsidiary of such Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules), (b) any
obligation, including, without limitation, any Guarantee Obligation, whether or
not required to be disclosed in the footnotes to such Person’s  and its
Consolidated Subsidiaries’ financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of (i) contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non-monetary obligations
(other than guarantees of completion, environmental indemnities and guarantees
of customary carve-out matters made in connection with Non-Recourse
Indebtedness, such as (but not limited to) fraud, misappropriation, bankruptcy
and misapplication) which have not yet been called on or quantified, of such
Person or of any other Person, and (c) any forward commitment or obligation to
fund or provide proceeds with respect to any loan or other financing which is
obligatory and non-discretionary on the part of the lender. The amount of any
Contingent Liabilities described in clause (b) shall be deemed to be, (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through, (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person. As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release No. 33-8182, 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

9

--------------------------------------------------------------------------------


 

“Continuing Director” shall mean (a) an individual who is a member of any
Person’s board of directors (or the equivalent thereof) on the date hereof or
(b) any new director (or the equivalent thereof) whose appointment was approved
by a majority of the individuals who were already Continuing Directors at the
time of such appointment, election or approval.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Correction Amount” shall have the meaning set forth in Section 2.5.

 

 “Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Fee Letter, the Guaranty, each Notice of Borrowing, each
Confirmation, the Custodial Fee Letter and the Security Documents and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith,
as each such agreement, document, certificate or instrument is amended,
restated, modified or supplemented from time to time.

 

“Credit Party” shall mean any of the Borrowers, the Guarantors, the Pledgor, any
Additional Credit Party or any pledgor or obligor under the Security Documents.

 

“Credit Party–Related Obligations” shall mean any obligations, liabilities
and/or Indebtedness of the Credit Parties under each Credit Document and under
any other debt arrangement between any Credit Party, on the one hand, and the
Administrative Agent, any Affiliate or Subsidiary of the Administrative Agent
and/or any commercial paper conduit for which Wachovia or an Affiliate or
Subsidiary of Wachovia acts as a liquidity provider, administrator or agent, on
the other hand, including, without limitation, such obligations, liabilities
and/or Indebtedness under the Reindeer Facility, as any such Credit
Party-Related Obligations are amended, restated or modified from time to time.

 

“Credit Tenant” shall mean the tenant or guarantor under a Credit Tenant Lease
with a credit rating of BBB– or better by at least two (2) Rating Agencies.

 

“Credit Tenant Lease” shall mean a financeable lease of Commercial Real Estate,
which lease is a triple net lease (i.e., the tenant is responsible for all
maintenance, insurance and taxes), a double net lease (i.e., the tenant is
responsible for all taxes and insurance) or is a bondable lease.

 

“CTL Loan” shall mean a performing Whole Loan secured by a first priority
perfected security interest in Commercial Real Estate 100% leased under a Credit
Tenant Lease to, or guaranteed in full by, a Credit Tenant and all payments due
under such Credit Tenant Lease, and such CTL Loan satisfies such additional
underwriting criteria and other terms, conditions and requirements as the
Administrative Agent may require in its discretion.

 

“Current Appraisal” shall mean an appraisal dated within twelve (12) months of
the date of determination; provided, however, (i) in the case of the valuation
of an Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal
and (ii) in the case of the valuation of a Mortgage Asset, such appraisal shall
be from a nationally recognized appraisal firm (other than the Borrowers, the
Guarantors or any Affiliate of the foregoing) (A) with substantial experience
valuing assets similar in type, size and

 

10

--------------------------------------------------------------------------------


 

structure to the Mortgage Asset in question, (B) having substantial familiarity
with the market for such Mortgage Asset and (C) that is otherwise acceptable to
the Administrative Agent in its discretion.

 

“Custodial Agreement” shall mean that certain Custodial Agreement, dated as of
even date herewith, by and among the Borrowers, the Administrative Agent and the
Custodian, as the same shall be amended, modified, waived, supplemented,
extended, replaced or restated from time to time.

 

“Custodial Fee Letter” shall mean that certain Custodial Fee Letter between the
Borrowers and the Custodian, as such letter may be amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

 

“Custodial Identification Certificate” shall have the meaning set forth in the
Custodial Agreement.

 

“Custodian” shall mean Wells Fargo Bank, National Association, and its successor
in interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.

 

“Debt Issuance” shall mean any issuance of debt securities or debt capital
(whether public or private) by Northstar Corp.

 

“Debt Net Cash Proceeds Payment” shall have the meaning set forth in Section
2.5(b)(vi).

 

“Debt Service” shall mean, for any period, the sum of (a) Interest Expense of
NorthStar Corp and its Subsidiaries determined on a consolidated basis for such
period and (b) all regularly scheduled principal payments made with respect to
Indebtedness of NorthStar Corp and its Subsidiaries during such period, other
than any balloon, bullet, margin or similar principal payment which repays such
Indebtedness in full.

 

“Debt Service Coverage Ratio” or “DSCR” shall mean with respect to any Mortgage
Asset, as of any date of determination, for the period of time to be determined
in the Administrative Agent’s reasonable discretion (it being understood that it
is the Administrative Agent’s intent to make the determination based on the
period of twelve (12) consecutive complete calendar months preceding such date
(or, if such Mortgage Asset was originated less than twelve (12) months from the
date of determination, the number of months from the date of origination)), the
ratio of (a) the aggregate Net Cash Flow in respect of the Underlying Mortgaged
Properties relating to such Mortgage Asset for such period, taking into account
(i) any guaranty of the indebtedness under the related Mortgage Asset and (ii)
any applicable interest reserves held during such time by any Borrower or
Servicer on its behalf or future funding obligations or monies available to
satisfy such obligations with respect to such Mortgage Asset and, as applicable,
the senior mortgage lender for the related Underlying Mortgaged Property, to
(b) the sum of (i) the aggregate of all amounts due for such period in respect
of all Indebtedness that was outstanding from time to time during such period
that is secured, directly or indirectly, by such Underlying Mortgaged Properties
(including, without limitation, by way of a pledge of the equity of the owner(s)
of such Underlying Mortgaged Properties) or that is otherwise owing by the
owner(s) of such Underlying Mortgaged Properties, including, without limitation,
all scheduled principal and/or interest payments due for such period in respect
of each Mortgage Asset that is secured or supported by such Underlying Mortgaged
Properties plus (ii) the amount of all Ground Lease payments to be made in
respect of such Underlying Mortgaged Properties during such period, as any of
the foregoing elements of DSCR may be adjusted by the Administrative Agent  as
determined by the Administrative Agent in its reasonable discretion; provided,
however, that all such calculations shall be made taking into account any

 

11

--------------------------------------------------------------------------------


 

senior or pari passu debt or other obligations including debt or other
obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to an Insolvency
Proceeding, Insolvency Event or to a receiver, trustee or similar official.

 

“Deficit” shall have the meaning set forth in Section 2.5(b)(iii).

 

“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.2(b).

 

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Term Loan
Lender, the commitment of such Term Loan Lender to make its portion of the
Delayed Draw Term Loan in a principal amount equal to such Term Loan Lender’s
Term Loan Commitment Percentage of the Delayed Draw Term Loan Committed Amount.

 

“Delayed Draw Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(b).

 

“Derivatives Contract”  shall mean any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” shall mean, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent).

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter,

 

12

--------------------------------------------------------------------------------


 

such other office of such Lender as such Lender may from time to time specify to
the Administrative Agent and the Borrowers as the office of such Lender at which
Alternate Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“DTC” shall mean The Depository Trust Company, a limited purpose company under
the banking laws of the State of New York.

 

“Due Diligence Costs” shall have the meaning set forth in Section 10.27.

 

“Due Diligence Review” shall mean the performance by the Administrative Agent of
any or all of the reviews permitted under Section 10.27 with respect to any or
all of the Collateral, as desired by the Administrative Agent from time to time.

 

“EBITDA” shall mean, with respect to NorthStar Corp and its Consolidated
Subsidiaries for any period, the net income (or loss) of NorthStar Corp and its
Consolidated Subsidiaries for such period determined on a consolidated basis
(prior to any impact from minority interests and before deduction of preferred
dividends on preferred stock, if any, of NorthStar Corp), in accordance with
GAAP, plus the following (but only to the extent actually included in
determination of such net income (loss)):  (a) income tax expense; (b)
extraordinary or non—recurring gains and losses; (c) depreciation and
amortization expense; (d) interest expense; and (e) amounts deducted in
accordance with GAAP in respect of other non-cash expenses in determining such
net income. EBITDA will be adjusted to remove all impact of FAS 141.

 

“Electronic Transmission” shall mean the delivery of information and executed
documents in an electronic format acceptable to the applicable recipient
thereof.

 

“Eligible Asset” shall mean a Mortgage Asset that as of any date of
determination:

 

(a)           is not subject to a Collateral Default;

 

(b)           with respect to the portion of such Mortgage Asset to be pledged
to the Administrative Agent, the funding obligations have been satisfied in full
and there is no unfunded commitment with respect thereto (unless otherwise
approved by the Administrative Agent in its discretion);

 

(c)           has been approved in writing by the Administrative Agent in its
discretion;

 

(d)           has, to the extent applicable, an LTV not in excess of the Maximum
LTV, and, with respect to Bridge Loans and Construction Loans, an LTC not in
excess of the Maximum LTC;

 

(e)           has, to the extent applicable, a DSCR equal to or greater than the
Minimum DSCR;

 

(f)            with respect to Revolving Loans and Mortgage Assets to be
included in the Revolving Loan Collateral, is not a Construction Loan;

 

(g)           is not a loan to an operating business (other than a hotel);

 

13

--------------------------------------------------------------------------------


 

(h)           the pledge of such Mortgage Asset will not violate any applicable
Sub–Limit;

 

(i)            satisfies each of the applicable representations and warranties
set forth in Article III of this Agreement (to the extent any such
representations or warranties relate to the Mortgage Assets or
the Administrative Agent’s rights or remedies with respect thereto), in the
eligibility criteria set forth in Schedule 1.1(c) hereto and the Mortgage Loan
Documents;

 

(j)            in the case a Ground Lease, the Ground Lease has a remaining term
of no less than twenty (20) years from the maturity date of the Mortgage Asset;

 

(k)           the Underlying Mortgaged Property is located, and the Obligor is
domiciled, in the United States of America (unless otherwise approved by the
Administrative Agent subject to such additional terms and conditions as the
Administrative Agent may require in its discretion);

 

(l)            such Mortgage Asset is denominated and payable in Dollars;

 

(m)          the Obligor is not a Sanctioned Person or Sanctioned Entity; and

 

(n)           does not involve an equity or similar interest by any Credit Party
that would result in (i) a conflict of interest or a potential conflict of
interest or (ii) an affiliation with an Obligor under the terms of the Mortgage
Loan Documents which results or could result in the loss or impairment of any
material rights of the holder of the Mortgage Asset; provided, however,
the Borrowers must disclose to the Administrative Agent prior to the related
Borrowing Date all equity or similar interests held or to be held by any Credit
Party regardless of whether it satisfies any of the foregoing clauses (i) or
(ii);

 

provided, however, notwithstanding a Mortgage Asset’s failure to conform to the
criteria set forth above (including, without limitation, a Mortgage Asset with a
single or split rating by a Rating Agency), the Administrative Agent may, in its
discretion and subject to such terms, conditions and requirements and Applicable
Advance Rate adjustments as the Administrative Agent may require in its
discretion, designate in writing any such non—compliant Mortgage Asset as an
Eligible Asset, which designation shall not be deemed a waiver of the
requirement that all other Mortgage Assets pledged to the Administrative Agent,
whether existing or in the future, must be Eligible Assets.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) so long as no Default or Event
of Default has occurred and is continuing, the Borrowers (such  consent not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers, Guarantors or
any Borrower’s or Guarantor’s Affiliates or Subsidiaries.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Interests” shall mean with respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security

 

14

--------------------------------------------------------------------------------


 

convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” shall mean any issuance by Northstar Corp to any Person (other
than equity based compensation issued to officers, directors or employees of
Northstar Corp) of (a) shares or interests of its Equity Interest, (b) any
shares or interests of its Equity Interest pursuant to the exercise of options
or warrants or similar rights, (c) without duplication under any prior
prepayment hereunder pursuant to Section 2.5(b)(v), any shares or interests of
its Equity Interest pursuant to the conversion of any debt securities to equity
or (d) without duplication under any prior prepayment hereunder pursuant to
Section 2.5(b)(v), warrants or options or similar rights that are exercisable or
convertible into shares or interests of its Equity Interest. The term “Equity
Issuance” shall not include any Debt Issuance.

 

“Equity Net Cash Proceeds Payment” shall have the meaning set forth in Section
2.5(b)(vii).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same are amended from time to time, and the regulations promulgated and rulings
issued thereunder, as the same are amended from time to time.

 

“ERISA Affiliate” shall mean (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a Credit Party, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with a
Credit Party, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as a Credit Party, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exception Report” shall have the meaning set forth in the Custodial Agreement.

 

“Exceptions” shall have the meaning set forth in the Custodial Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” shall mean all accounts established to hold Obligor Reserve
Payments, all accounts holding funds that are required to be disbursed to an
Obligor under the terms of the related Mortgage Loan Documents.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable

 

15

--------------------------------------------------------------------------------


 

to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.14, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.14.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan and any pledge of a Mortgage Asset to the Administrative Agent.

 

“Extraordinary Receipt” shall mean any Income received by or paid to or for the
account of any Credit Party relating to any item of Collateral and not in the
ordinary course of business, including tax refunds, pension plan reversions,
proceeds of insurance (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments.

 

“Fair Market Value” shall mean, with respect to (a) a security listed on a
national securities exchange or recognized automated quotation system, the price
of such security as reported on such exchange by any widely recognized reporting
method customarily relied upon by financial institutions, and (b) with respect
to any other assets or Property, including realty, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated as of the date hereof, among
the Borrowers, Guarantors and the Administrative Agent, as amended, modified,
extended, restated, replaced, or supplemented from time to time.

 

“Financial Covenants” shall mean the covenants set forth in Section 5.9 of this
Agreement.

 

“FIRREA Appraisal” shall mean an appraisal prepared by an independent third
party appraiser approved in writing by the Administrative Agent in its
discretion and satisfying the requirements of Title XI of the Federal
Institutions, Reform, Recovery and Enforcement Act of 1989 and the regulations
promulgated thereunder (as the foregoing are amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time), as
in effect on the date of such appraisal.

 

“Fitch” shall mean Fitch Ratings, Inc.

 

“Fixed Charge Coverage Ratio” shall mean, for NorthStar Corp and its
Consolidated Subsidiaries during any period, EBITDA for such period divided by
the Fixed Charges for the same period.

 

“Fixed Charges” shall mean, for NorthStar Corp and its Consolidated Subsidiaries
determined on a consolidated basis during any period, the sum of (without
duplication) (a) Debt Service, (b) all Preferred Dividends required to be paid
during such period, (c) Capital Lease Obligations required to be paid during
such period, and (d) all payments due under any ground lease.

 

“Foreclosed Loan” shall mean a loan the security for which has been foreclosed
upon by the Borrowers.

 

16

--------------------------------------------------------------------------------


 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” shall mean the date upon which all conditions set forth in
Sections 4.1 and 4.2 have been satisfied.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9, to the provisions of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” shall mean with respect to any Underlying Mortgaged Property for
which the Obligor has a leasehold interest in the related Underlying Mortgaged
Property or space lease within such Underlying Mortgaged Property, the lease
agreement creating such leasehold interest.

 

“Guarantee Obligation”  shall mean, as to any Person (the “guaranteeing
person”), without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” shall mean, individually and/or collectively, Northstar Corp,
Northstar LP and any other entity that becomes party to this Agreement pursuant
to Section 5.10 from time to time, in each case together with their successors
and permitted assigns.

 

“Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement in
substantially the form of Exhibit 1.1(d)(ii), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in that certain
Limited Guaranty Agreement dated as of the date hereof by and among the
Guarantors and the Administrative Agent, as amended, restated, supplemented or
modified from time to time.

 

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings II” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings VII” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings X” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Holdings XII” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Income” shall mean with respect to the Collateral and to the extent of a
Borrower’s or the holder’s interest therein, at any time, all of the following: 
all payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds), Extraordinary Receipts and all
other payments or amounts of any kind or nature whatsoever paid, received,
collected, recovered or distributed on, in connection with or in respect of the
Collateral or any other collateral for the Obligations, including, without
limitation, principal payments, interest payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, late charges, late fees and all other fees or charges of any kind or
nature, premiums, yield maintenance charges, penalties, default interest,
dividends, gains, receipts, allocations, rents, interests, profits, payments in
kind, returns or repayment of contributions and all other distributions,
payments and other amounts of any kind or nature whatsoever payable thereon, in
connection therewith, or with respect thereto, together with any amounts
received from any Interest Rate Protection Agreement; provided, however, Income
shall not include any Obligor Reserve Payments unless a Borrower, a Servicer or
a PSA Servicer has exercised rights with respect to such payments under the
terms of the related Mortgage Loan Documents, the Servicing Agreements or the
Pooling and Servicing Agreements, as applicable.

 

“Indebtedness” shall mean with respect to any Person and its Consolidated
Subsidiaries determined on a consolidated basis, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (including, without limitation,
principal, interest, assumption fees, prepayment fees, yield maintenance
charges, penalties, contingent interest and all other monetary obligations
whether choate or inchoate); (b) all obligations of such Person, whether or not
for money borrowed (i) represented by notes payable, letters of credit, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered or (iv) in connection with the issuance of
preferred equity or trust preferred securities; (c) Capital Lease Obligations of
such Person; (d) all Off–Balance Sheet Obligations of such Person (other than
non–recourse indebtedness incurred in connection with any CDO Securitization
Transaction); (e) all

 

18

--------------------------------------------------------------------------------


 

obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatory Redeemable Stock issued by such
Person or any other Person (inclusive of forward equity contracts), valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (f) as applicable, all obligations of such Person (but not
the obligation of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any Mortgage Asset
or any obligation senior to the Mortgage Asset, unfunded interest reserve amount
under any Mortgage Asset or any obligation that is senior to the Mortgage Asset,
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interest (other than Mandatory Redeemable Stock)); (g) net obligations
under any Derivative Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(h) all indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (including exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (i) all indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
certain Permitted Liens) on Property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, however, if such Person has
not assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien and (j) Contingent
Liabilities.

 

“Indemnified Amounts” shall have the meaning set forth in Section 10.5(b).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 10.5(b).

 

“Independent Director” shall mean natural Person who (a) is not at the time of
initial appointment as Independent Director, and may not have been at any time
during the five (5) years preceding such initial appointment or at any time
while serving as Independent Director, (i) a stockholder, partner, member or
direct or indirect legal or beneficial owner of a Borrower, a Guarantor or any
Subsidiary or Affiliate of any Credit Party; (ii) a contractor, creditor,
customer, supplier, director (with the exception of serving as the Independent
Director of a Borrower), officer, employee, attorney, manager or other Person
who derives any of its purchases or revenues from its activities with a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party;
(iii) a natural Person who controls (directly or indirectly or otherwise) a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party or who
controls or is under common control with any Person that would be excluded from
serving as an Independent Director under (i) or (ii), above; or (iv) a member of
the immediate family of a natural Person excluded from servicing as an
Independent Director under clauses (i) or (ii) above and (b) otherwise satisfies
the then current requirements of the Rating Agencies. A Person who is an
employee of a nationally recognized organization that supplies independent
directors and who otherwise satisfies the criteria in clause (a) but for the
fact that such organization receives payment from a Borrower or a Guarantor for
providing such independent director shall not be disqualified from serving as an
Independent Director hereunder.

 

“Information Materials” shall have the meaning set forth in Section 5.15.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

19

--------------------------------------------------------------------------------


 

“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

 

“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” shall mean any case, action or proceeding before any
court or other Governmental Authority relating to any Insolvency Event.

 

“Instrument” shall mean any “instrument” (as defined in Article 9 of the UCC),
other than an instrument that constitutes part of chattel paper.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement to be
entered into by and among the Administrative Agent and Wachovia Bank (London
Branch), as purchaser under the Reindeer Facility, as amended, restated,
modified or supplemented from time to time.

 

“Interest Expense” shall mean for any period and any Person, total interest
expense, of such Person for such period with respect to all outstanding
Indebtedness of such Person (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate protection
agreements), determined in accordance with GAAP, excluding amortization of
deferred financing fees and amortization of bond discounts associated with
convertible debt to the extent included in GAAP Interest Expense.

 

 “Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by Borrowers in the Notice of Borrowing or
Notice of Conversion given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, subject to availability to all
applicable Lenders, as selected by the Borrowers by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:

 

20

--------------------------------------------------------------------------------


 

(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)          if the Borrowers shall fail to give notice of the applicable
Interest Period, in any Notice of Borrower or otherwise, the applicable Borrower
shall be deemed to have selected a one-month LIBOR Rate Loan;

 

(iv)          no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and

 

(v)           no more than six (6) LIBOR Rate Loans may be in effect at any
time. For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Mortgage Assets, (a) any Derivatives Contract required under the terms of
the related Mortgage Loan Documents providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, and acceptable to the
Administrative Agent in its discretion and (b) any Derivatives Contract put in
place by any Borrower, any Guarantor or any Subsidiary or Affiliate of the
foregoing with respect to any Mortgage Asset.

 

“Investment” shall mean, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of (a) the purchase or other acquisition of any Equity Interests in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty or credit enhancement of Indebtedness of, or purchase
or other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person. Any binding commitment or option to make an Investment in any
other Person shall constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
the Credit Documents, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

21

--------------------------------------------------------------------------------


 

“Irrevocable Instruction” shall mean an irrevocable instruction letter in the
form of Exhibit 1.1(j) hereto duly executed by the applicable Credit Party, as
amended, restated, modified or supplemented from time to time.

 

“Joinder Agreement” shall mean a Borrower Joinder Agreement and/or a Guarantor
Joinder Agreement, as applicable, as each may be amended, restated, supplemented
or modified from time to time.

 

“Junior Interest” shall mean (a) a senior, pari passu or junior participation
interest in a performing Commercial Real Estate Loan or (b) a senior, pari passu
or junior note or certificate in an “A/B” or similar structure in a performing
Commercial Real Estate Loan, in each case where the Underlying Mortgaged
Property is stabilized and non-transitional.

 

“Junior Interest Document” shall mean the original executed promissory note,
Participation Certificate, Participation Agreement and any other evidence of a
Junior Interest, as applicable.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders and the Term Loan Lenders.

 

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Revolving Commitment Percentage and its portion of the
Commitment Fee and/or Term Loan Commitment Percentage, as applicable.

 

“Lender Consent” shall mean any lender consent delivered by a Lender on the
Closing Date in the form of Exhibit 4.1(a).

 

 “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 a.m. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

22

--------------------------------------------------------------------------------


 

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Liquidity” shall mean an amount equal to the (a) sum of (without duplication)
(i) the amount of unrestricted cash and unrestricted Cash Equivalents plus
(ii) borrowing availability under the Revolving Commitments under this Agreement
and (iii) the amount of Borrowing Capacity under the Other Credit Facilities
less, (b) amounts necessary to satisfy prepayment obligations under this
Agreement.

 

“Loan” shall mean a Revolving Loan, Delayed Draw Term Loan and/or the Term Loan,
as appropriate.

 

“Loan–to–Value Ratio” or “LTV” shall mean with respect to any Mortgage Asset
(other than any CMBS Security), as applicable, as of any date of determination,
the ratio of the outstanding principal amount of such Mortgage Asset to the
market value of the related Underlying Mortgaged Property at such time, (i) in
connection with the initial finance of a Mortgage Asset under the Revolving
Loans only and to the extent a Current Appraisal is available, based on the
Current Appraisal, as the LTV may be adjusted by the Administrative Agent as the
Administrative Agent determines in its discretion, and, (ii) in all other cases,
as the Administrative Agent may determine in its discretion based on such
sources of information as the Administrative Agent may determine to rely on in
its discretion; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other obligations,
including debt or other obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property.

 

“LTC” shall mean, with respect to any Mortgage Asset that is a Bridge Loan or a
Construction Loan, as of any date of determination, the ratio of the outstanding
principal amount of such Mortgage Asset to the Construction Costs for such
Mortgage Asset; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other obligations including
debt or other secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Mandatory Redeemable Stock” shall mean, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests); in the case of each clause (a) through (c), on or prior to
the Maturity Date.

 

“Market Value” shall mean, as of any date of determination in respect of any
Mortgage Asset, the price at which such Mortgage Asset could readily be sold, as
determined by the Administrative Agent in its discretion based on such sources
and information (if any) as the Administrative Agent may determine to rely on in
its discretion (which value may be determined to be zero (0)), as such Market
Value may be adjusted at any time by the Administrative Agent as the
Administrative Agent determines in its discretion.

 

“Material Adverse Effect” shall mean, a material adverse effect on (a) the
financial condition or credit quality of any Borrower or Guarantor, (b) the
ability of any Credit Party to perform its obligations

 

23

--------------------------------------------------------------------------------

 

under any Credit Document or Mortgage Loan Document to which it is a party, (c)
the validity or enforceability of any of the Credit Documents, (d) the rights
and remedies of the Administrative Agent or the Lenders, (e) the timely payment
of any amounts payable under the Credit Documents or Mortgage Loan Documents or
(f) the Asset Value of the Pledged Mortgage Assets; provided, however, the
occurrence of an event under clause (e) or (f) of this definition of Material
Adverse Effect shall not, in and of itself, constitute an Event of Default under
Section 7.1(e), but such occurrence may be or form the basis for an Event of
Default under other provisions of Section 7.1 other than Section 7.1(e).

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean the Revolver Maturity Date and/or the Term Loan
Maturity Date, as applicable.

 

“Maximum LTC” shall mean with respect to any Mortgage Asset that is a Bridge
Loan or a Construction Loan, at any time the Maximum LTC for related Underlying
Mortgaged Property (a) in the case of Term Loan Collateral under the Term Loans,
a percentage determined by the Administrative Agent in its discretion between
35% and 110%, (b) in the case of Collateral for the Delayed Draw Term Loans, a
percentage determined by the Administrative Agent in its discretion between 35%
and 110% and (c) in the case of Revolving Loan Collateral under the Revolving
Loans, the Maximum LTC set forth in the related Confirmation, which shall be no
greater than the Maximum LTC set forth in Schedule 1-C to the Fee Letter;
provided, however, in no event shall the Maximum LTC for a Construction Loan
exceed 85% for the applicable Class of such Mortgage Asset and, as applicable,
the applicable Property Type of Underlying Mortgaged Property; provided,
further, however, that all such calculations shall be made taking into account
any senior or pari passu debt or other obligations, including debt or other
obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Maximum LTV” shall mean with respect to any Mortgage Asset (other than any CMBS
Security) at any time, the Maximum LTV for the related Underlying Mortgaged
Property (a) in the case of Term Loan Collateral under the Term Loans, a
percentage determined by the Administrative Agent in its discretion between 35%
and 110%, (b) in the case of Collateral for the Delayed Draw Term Loans, a
percentage determined by the Administrative Agent in its discretion between 35%
and 110% and (c) in the case of Revolving Loan Collateral under the Revolving
Loans, the Maximum LTV set forth in the related Confirmation, which shall be no
greater than the Maximum LTV set forth in Schedule 1-C to the Fee Letter;
provided, however, the Maximum LTV shall take into account any senior or pari
passu debt or other obligations, including debt or other obligations secured
directly or indirectly by the applicable Underlying Mortgaged Property.

 

“Mezzanine Loan” shall mean a performing mezzanine loan secured by pledges of
all (or, in the Administrative Agent’s discretion, less than all) the Equity
Interest of the Person that owns, directly or indirectly, income producing
Underlying Mortgaged Property that is stabilized and non-transitional.

 

“Mezzanine Note” shall mean the original executed promissory note or other
evidence of Mezzanine Loan Indebtedness.

 

“Minimum DSCR” shall mean with respect to any Mortgage Asset (other than any
CMBS Security), as applicable, at any time, the Minimum DSCR for the related
Underlying Mortgaged Property (a) in the case of Term Loan Collateral under the
Term Loans, a ratio determined by the Administrative Agent in its discretion to
be between 1.0 and 1.25, (b) in the case of Collateral for the Delayed Draw

 

24

--------------------------------------------------------------------------------


 

Term Loans, a ratio determined by the Administrative Agent in its discretion to
be between 1.0 and 1.25 and (c) in the case of Revolving Loan Collateral under
the Revolving Loans, the Minimum DSCR set forth in the related Confirmation,
which shall be no less than the Minimum DSCR set forth in Schedule 1-C to the
Fee Letter; provided, however, that all such calculations shall be made taking
into account any senior or pari passu debt or other obligations, including debt
or other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a Lien on real
property, fixtures and other Property and rights incidental thereto.

 

“Mortgage Asset” shall mean a Whole Loan, a Junior Interest, a Mezzanine Loan, a
Bridge Loan, a CMBS Security, a CTL Loan, a Subordinate CTL Loan, Senior Secured
Bank Debt or a Preferred Equity Interest, (i) the Underlying Mortgaged Property
for which is included in the categories for Property Types of Mortgage Assets;
provided, however, the portion of any Mortgage Asset to be pledged to the
Administrative Agent shall not include any Retained Interest (if any) (unless
approved by the Administrative Agent in its discretion).

 

“Mortgage Asset Data Summary” shall have the meaning set forth in Section
5.2(g).

 

“Mortgage Asset File” shall have the meaning set forth in the Custodial
Agreement.

 

“Mortgage Asset File Checklist” shall have the meaning set forth in the
Custodial Agreement.

 

“Mortgage Asset Security Agreement” shall mean, with respect to any Mortgage
Asset, any contract, instrument or other document related to security for
repayment thereof (other than the related Mortgage, Mortgage Note, Mezzanine
Note or any other note, certificate or instrument) executed by an Obligor and/or
others in connection with such Mortgage Asset, including, without limitation,
any security agreement, UCC financing statement, Liens, warranties, guaranty,
title insurance policy, hazard insurance policy, chattel mortgage, letter of
credit, accounts, bank accounts or certificates of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.

 

“Mortgage Loan Documents” shall have the meaning set forth in the Custodial
Agreement.

 

“Mortgage Note” shall mean, that certain original executed promissory note or
other evidence of the Indebtedness of an Obligor under a Whole Loan which is
secured by a Mortgage on the related Underlying Mortgaged Property.

 

“Mortgaged Property” shall mean the Commercial Real Estate (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing and any Credit Tenant Lease to which such real property
is subject) and all other collateral securing repayment of the related debt
evidenced by the Mortgage Loan Documents.

 

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

 

 “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

25

--------------------------------------------------------------------------------


 

“Net Cash Flow” shall mean with respect to any Underlying Mortgaged Property,
for any period, the net income (or deficit) attributable to such Underlying
Mortgaged Property for such period, determined in accordance with GAAP (and if
such Property is subject to a Credit Tenant Lease, the net rents paid during
such period under such lease), less the amount of all (a) capital expenditures
incurred, (b) reserves established, (c) leasing commissions paid (other than
commissions paid from reserves held under the Mortgage Loan Documents) and
(d) tenant improvements paid during such period (other than tenant improvements
paid from reserves held under the Mortgage Loan Documents) in each case
attributable to such Underlying Mortgaged Property plus all non–cash charges
deducted in the calculation of such net income.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds, Cash Equivalents and
the Fair Market Value of all other Property and assets received by, or payable
to, any Credit Party or any Subsidiary or Affiliate in respect of any Equity
Issuance, Debt Issuance or sale or other disposition of any Collateral, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith, and
(b) taxes paid or payable as a result thereof; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash received upon the
sale or other disposition of any non-cash consideration received by any Credit
Party, any Subsidiary or any Affiliate in any Equity Issuance, Debt Issuance or
sale or other disposition of any Collateral.

 

“Net Cash Proceeds Payments” shall mean the Equity Net Cash Proceeds Payments
and the Debt Net Cash Proceeds Payments.

 

“Net Income” shall mean, with respect to any Person and its Consolidated
Subsidiaries for any period, the net income of such Person and its Consolidated
Subsidiaries determined on a consolidated basis for such period as determined in
accordance with GAAP.

 

“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers or other customary or similar events)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non–Table Funded Mortgage Asset” shall mean a Mortgage Asset that is not a
Table Funded Mortgage Asset.

 

“Non–Wachovia Assets” shall mean any Mortgage Asset issued, extended or
originated by a Person other than Wachovia Corporation or an Affiliate of
Wachovia Corporation.

 

“Northstar Corp” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Northstar LP” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan Notes,
collectively, separately or individually, as appropriate, as any shall be
amended, restated, modified or supplemented from time to time.

 

“Note Purchase Margin” shall mean the difference between the Note Purchase Price
and the Note Purchase Price that would be outstanding if an 80% Advance Rate (as
defined in the Reindeer Facility) were in effect under the Reindeer Facility, as
determined by the Administrative Agent on at least a weekly basis and as
converted by the Administrative Agent in its discretion to Dollars.

 

26

--------------------------------------------------------------------------------


 

“Note Purchase Price” shall mean the Purchase Price (as defined in the Reindeer
Facility) outstanding under the Reindeer Facility.

 

“Notice of Borrowing” shall mean a request for a Loan pursuant to this
Agreement, as amended, restated, modified or supplemented from time to time. A
Form of Notice of Borrowing is attached as Exhibit 1.1(e).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(f).

 

“Obligations” shall mean, without duplication, all of the obligations,
indebtedness and liabilities of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under the Loans, this Agreement, the
Notes, any of the other Credit Documents and all of the Credit Party-Related
Obligations, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).

 

“Obligor” shall mean, individually and collectively, as the context may
expressly provide or require, the borrowers, mortgagors, obligors or debtors
under a Mortgage Asset, including, but not limited to, any guarantor, any
pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, the
borrowers, mortgagors, obligors or debtors of any debt, including any guarantor,
any pledgor, any subordinator, any credit support party, any indemnitor and any
Person that is directly or indirectly obligated in respect thereof, senior to
the Mortgage Asset, including any of the foregoing such Persons with respect to
the debt secured by any Underlying Mortgaged Property, and any Person that has
not signed the related Mortgage Note, Junior Interest Documents, Mezzanine Note
or other note, certificate or instrument but owns an interest in the related
Underlying Mortgaged Property, which interest has been encumbered to secure such
Mortgage Asset.

 

“Obligor Reserve Payments” shall mean any payments made by an Obligor under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).

 

“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Off–Balance Sheet Assets” shall mean, with respect to any Person, any asset
that is subject to an off–balance sheet financing, and as a result of such
transaction such asset does not (and is not required pursuant to GAAP) to appear
as an asset on the balance sheet of such Person.

 

“Off–Balance Sheet Liabilities” shall mean, with respect to any Person, any
(a) repurchase obligation or liability, contingent or otherwise, of such Person
with respect to any mortgages, mortgage notes, accounts or notes receivable
sold, transferred or otherwise disposed of by such Person, (b) repurchase
obligation or liability, contingent or otherwise, of such Person with respect to
Property or assets leased by such Person as lessee and (c) obligations,
contingent or otherwise, of such Person under any Off–Balance Sheet Transaction,
in each case, if the transaction giving rise to such obligation (i) is

 

27

--------------------------------------------------------------------------------


 

considered Indebtedness for borrowed money for tax purposes, and (ii) does not
(and is not required pursuant to GAAP) to appear as a liability on the balance
sheet of such Person.

 

“Off-Balance Sheet Obligations” shall mean, with respect to any Person and its
Consolidated Subsidiaries determined on a consolidated basis, as of any date of
determination thereof, without duplication and to the extent not included as a
liability on the consolidated balance sheet of such Person and its Consolidated
Subsidiaries in accordance with GAAP:  (a) the monetary obligations under any
financing lease or so-called “synthetic”, tax retention or off-balance sheet
lease transaction which, upon the application of any Insolvency Laws to such
Person or any of its Consolidated Subsidiaries, would be characterized as
indebtedness; (b) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its Consolidated Subsidiaries; or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Consolidated Subsidiaries (for purposes of
this clause (c), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Off–Balance Sheet Transaction” shall mean, with respect to any Person, any
synthetic lease, tax retention operating lease, commercial mortgage backed
securities transaction, securitization transaction, collateralized debt
obligation transaction, off balance sheet loan or similar off balance sheet
financing.

 

“Officer’s Certificate” shall mean, a certificate signed by a Responsible
Officer of a Borrower or a Guarantor, as applicable.

 

“Operating Company” shall mean an “operating company” within the meaning of 29
C.F.R. 2510.3-101(c) of the regulations of the U.S. Department of Labor.

 

“Opinion of Counsel” shall mean, a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its reasonable discretion.

 

“Originator” shall mean, with respect to each Mortgage Asset, the Person who
originated such Mortgage Asset.

 

“Other Credit Facilities” shall mean any warehouse, repurchase, loan or credit
facility provided by a national banking association or any syndicate thereof (or
any other financial institution approved by the Administrative Agent in its
reasonable discretion) to a Guarantor or any Affiliate or Subsidiary of a
Guarantor (including the Unsecured Credit Facility).

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Participant” has the meaning assigned to such term in clause (d) of Section
10.6.

 

“Participation Agreement” shall mean, with respect to any Junior Interest, any
executed participation agreement, sub–participation agreement, intercreditor,
servicing or administrative agreement or any agreement that is similar to any of
the foregoing agreements under which the Junior Interest is created, evidenced,
issued, serviced, administered and/or guaranteed.

 

28

--------------------------------------------------------------------------------


 

“Participation Certificate” shall mean, with respect to any Junior Interest, an
executed certificate, note, instrument or other document representing the
interest, participation interest or sub–participation interest granted under a
Participation Agreement.

 

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended, restated modified or supplemented from time to time.

 

“paying Borrower” shall have the meaning set forth in Section 10.29(b).

 

“Payment Date” shall mean (a) the 1st day of each calendar month; provided,
however, if such day is not a Business Day, if the next Business Day does not
occur during the succeeding month, the next succeeding Business Day and (b) as
to any Loan which is the subject of a mandatory prepayment required pursuant to
Section 2.5(b), the date on which such mandatory prepayment is due.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Indebtedness” shall mean, with respect to Preferred Equity Interests
or Indebtedness that is permitted under the related Mortgage Loan Documents and
disclosed in writing to the Administrative Agent in a Confirmation.

 

 “Permitted Liens” shall mean any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for state, municipal or other local Taxes if such Taxes
shall not at the time be due and payable, (b) Liens imposed by Requirements of
Law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for a period of more than thirty (30)
days, (c) Liens granted pursuant to or by the Security Documents, and (d) in the
case of the Mortgage Assets only and not any Borrower’s interest therein, with
respect to any Underlying Mortgaged Property, Liens which are permitted pursuant
to the terms of the Mortgage Loan Documents.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any plan, including single employer and multi–employer plans,
to which section 4021(a) of ERISA applies or any retirement medical plan, each
as established or maintained for employees of any Credit Party or any ERISA
Affiliate of any Credit Party to which Section 4021(a) of ERISA applies.

 

“Plan Asset Regulations” shall mean 29 C.F.R. 2510.3-101, et. seq.

 

“Plan Assets” shall mean “Plan assets” within the meaning of the Plan Asset
Regulations.

 

“Pledge Agreements” shall mean each of the Pledge and Security Agreement and the
Preferred Equity Pledge and Security Agreement, as each such agreement as
amended, modified, restated or supplemented from time to time.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
dated as of the date hereof, between the Administrative Agent, the Pledgor, the
Guarantors and the other parties from

 

29

--------------------------------------------------------------------------------


 

time to time party thereto, as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.

 

“Pledged Collateral” shall have the meaning given to such term in the Pledge and
Security Agreement.

 

“Pledged Mortgage Asset” shall mean the Mortgage Assets that have been pledged
to the Administrative Agent as Collateral under the Security Documents.

 

“Pledgor” shall mean NRFC Sub-REIT Corp., a Maryland corporation, together with
its successors and assigns.

 

“Pooling and Servicing Agreements” shall mean any and all pooling and servicing
agreements, trust agreements or indentures governing servicing and other matters
entered into in connection with (a) a CMBS Security or (b) a securitization of
one (1) or more interests that are senior, junior or pari passu with a Mortgage
Asset.

 

“Preferred Dividends” shall mean, for any period and without duplication, all
Restricted Payments paid or required to be paid during such period on Preferred
Securities issued by NorthStar Corp or any Consolidated Subsidiary. Preferred
Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests (other than Mandatory Redeemable Stock) payable to
holders of such class of Equity Interests; (b) paid or payable to NorthStar Corp
or any Consolidated Subsidiary; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity Grantor” shall mean the entity in which a Preferred Equity
Interest represents an Investment.

 

“Preferred Equity Interest” shall mean all (or, if approved by the
Administrative Agent in its discretion, less than all) of the Equity Interests
representing the preferred equity interest in an entity that owns, directly or
indirectly, stabilized and non-transitional Commercial Real Estate, including,
but not limited to, all equity interests representing a dividend on any of the
Equity Interests of the Preferred Equity Grantor or representing a distribution
or return of capital upon or in respect of the Equity Interests of the Preferred
Equity Grantor, in each case as it relates to a Preferred Equity Interest;
provided, however, (a) such Preferred Equity Interest must contain a synthetic
maturity feature acceptable to the Administrative Agent in its discretion, (b)
the funding of the Preferred Equity Interest is subject to regulatory and
compliance criteria, (c) the Preferred Equity Interest is structured so as to
avoid consolidation of the Preferred Equity Interest and the other equity
interests in the Preferred Equity Grantor, as required by customary legal and
GAAP accounting requirements applicable to the Borrowers and the Administrative
Agent, and (d) the Administrative Agent reserves the right, in its reasonable
discretion, to require that each Preferred Equity Interest be acquired by and
pledged to the Administrative Agent by a bankruptcy remote special purpose
entity, which entity shall join the Credit Documents as a co–Borrower pursuant
to a Borrower Joinder Agreement as a condition to the pledge of the Preferred
Equity Interest, and for the Equity Interests in such Borrower to be pledged to
the Administrative Agent as additional Collateral for the Obligations. All
references to, and calculations required to be made in respect of, any principal
and/or interest associated with any Mortgage Asset, shall, with respect to
Mortgage Assets consisting of Preferred Equity Interests, be deemed to refer,
respectively, to the face amount of such Preferred Equity Interest and the
preferred return or yield (however such terms are denominated, as set forth in
the related Mortgage Loan Documents), whether payable or accrued.

 

30

--------------------------------------------------------------------------------


 

“Preferred Equity Interest Documents” shall mean the Authority Documents of the
Preferred Equity Grantor, together with a certificate, instrument or other
tangible evidence of the Equity Interests in the Preferred Equity Grantor.

 

“Preferred Equity Pledge and Security Agreement” shall mean the Preferred Equity
Pledge and Security Agreement, dated as of the date hereof, between the
Administrative Agent and each Borrower, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

 

“Preferred Securities” shall mean, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interests in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Private Information” shall have the meaning set forth in Section 5.15.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed, and whether tangible or intangible;
provided that the term “Property” or “Properties” as used in Section 3.10 shall
include only the right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible of any
Credit Party.

 

“Property Type” shall mean with respect to a Mortgage Asset, such Mortgaged
Property’s classification as one of the following:  multifamily, mobile home
park, retail, office, industrial, hotel, self–storage facility, condominium,
conversions or entitled land.

 

“PSA Servicer” shall mean a third party servicer (other than a Borrower)
servicing all or a portion of the Collateral under a Pooling and Servicing
Agreement.

 

“Public Information” shall have the meaning set forth in Section 5.15.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally recognized statistical rating agency that has been requested to issue
a rating with respect to the matter at issue, including successors of the
foregoing.

 

“Register” shall have the meaning set forth in Section 10.6(c).

 

“Reindeer Debt” shall mean, as of any date of determination, the Note Purchase
Price, as converted to Dollars by the Administrative Agent in its discretion as
of any date of determination.

 

“Reindeer Facility” shall mean that certain facility entered into and evidenced
by, among other agreements, the Note Purchase Agreement, dated as of March 29,
2007, between NRF–Reindeer Ltd., a Cayman Islands exempted limited liability
company, and Wachovia Bank, N.A. (London Branch), as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, together with all other documents executed in connection therewith, as the
same are amended modified, restated, replaced, waived, substituted, supplemented
or extended from time to time.

 

“REIT” shall mean a “real estate investment trust” within the meaning of the
Code.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Subsidiaries and Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Subsidiaries and
Affiliates.

 

31

--------------------------------------------------------------------------------


 

“Related Party Loan” shall mean, any loan, Indebtedness or preferred equity
investment identified or presented as a related party loan in such Person’s and
its Consolidated Subsidiaries’ consolidated financial statements or in the notes
to the consolidated financial statements, in accordance with GAAP; provided,
however, the term Related Party Loan shall not include negotiated, arms–length,
market standard loan transactions with third parties.

 

“Release” shall mean any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any Property or Underlying Mortgaged Property.

 

“Release Amount” shall mean (a) with respect to any Revolving Loan Collateral,
the aggregate Allocated Revolving Loan Amount for all Revolving Loans allocated
to such item of Revolving Loan Collateral by the Administrative Agent,  and (b)
with respect to any Term Loan Collateral, the aggregate Allocated Term Loan
Amount for all Term Loans allocated to such item of Term Loan Collateral by the
Administrative Agent (including the aggregate amount of Delayed Draw Term Loans
funded with respect to such Term Loan Collateral), in each case, without
reduction for or on account of any principal payments, prepayments or reductions
in such Allocated Revolving Loan Amount or Allocated Term Loan Amount, as
applicable.

 

“Remedial Work” shall mean any investigation, inspection, site monitoring,
containment, clean–up, removal, response, corrective action, mitigation,
restoration or other remedial work of any kind or nature because of, or in
connection with, the current or future presence, suspected presence, Release or
threatened Release in or about the air, soil, ground water, surface water or
soil vapor at, on, about, under or within all or any portion of any Property or
Underlying Mortgaged Property of any Materials of Environmental Concern,
including any action to comply with any applicable Environmental Laws or
directives of any Governmental Authority with regard to any Environmental Laws.

 

“REMIC” shall mean a real estate mortgage investment conduit.

 

“Removal Date” shall mean those dates listed on Schedule 1.1(e).

 

“REO Property” shall mean real property acquired by the Borrowers, including a
Mortgaged Property, acquired through foreclosure of a Mortgage Asset or by deed
in lieu of such foreclosure.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments, Delayed Draw
Term Loan Commitments (to the extent such Delayed Draw Term Loan Commitments
have not been funded and remain in effect) and the Term Loan or (b) if the
Commitments have been terminated, the outstanding Loans; provided, however, that
if any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders the Obligations owing to
such Defaulting Lender and such Defaulting Lender’s Commitments.

 

32

--------------------------------------------------------------------------------


 

“Required Payments” shall mean all payments required under Section 2.5(b)(v)
through (vii) of this Agreement or subject to or required to be subject to an
Irrevocable Instruction, which amounts shall be free of any deductions for or on
account of any set–off, counterclaim or defense and shall be deposited into the
Collection Account for application in accordance with the terms of this
Agreement.

 

“Requirement of Law” shall mean, as to any Person, (a) the Authority Documents
of such Person, and (b) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

 

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and also, with respect to any particular matter, any other duly
authorized officer with knowledge of or familiarity with the particular subject
matter and, in each case, the Administrative Agent has an incumbency certificate
indicating such officer is a duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Northstar Corp or any
Consolidated Subsidiary of Northstar Corp now or hereafter outstanding, except a
dividend payable solely in Equity Interests of identical class to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of Northstar Corp or any Consolidated Subsidiary of
Northstar Corp now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of Northstar Corp or any Consolidated Subsidiary
of Northstar Corp now or hereafter outstanding.

 

“Retained Interest” shall mean (a) with respect to any Mortgage Asset with an
unfunded commitment on the part of a Borrower, all of the obligations, if any,
to provide additional funding, contributions, payments or credits with respect
to such Mortgage Asset, (b) all duties, obligations and liabilities of a
Borrower under any Mortgage Asset or any related Interest Rate Protection
Agreement, including but not limited to any payment or indemnity obligations and
(c) with respect to any Mortgage Asset that is pledged or to be pledged to
the Administrative Agent, (i) all of the obligations, if any, of the agent(s),
trustee(s), servicer(s), administrators or other similar Persons under the
documentation evidencing such Mortgage Asset and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Mortgage Asset that relate to such portion(s) of the Indebtedness that is owned
by another lender or is being retained by a Borrower pursuant to clause (a) of
this definition.

 

“Revolver Maturity Date” shall mean the date that is two (2) years following the
Closing Date or as may be extended on the anniversary of such date pursuant to
Section 2.1(g).

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment and

 

33

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Lender became a Lender hereunder, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 10.6(c).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment or a Revolving Loan such date.

 

“Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“Revolving Loan Average Advance Rate” shall mean a fraction, the numerator of
which is the outstanding principal amount of all Revolving Loans, and the
denominator of which is the Asset Value of all Revolving Loan Collateral
(without taking into account any Applicable Advance Rates).

 

“Revolving Loan Collateral” shall mean the portion of the Pledged Mortgage
Assets included in the Collateral with respect to which Revolving Loans (if any)
are calculated and determined.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended or
modified from time to time.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Parties” shall mean the Administrative Agent and the Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

“Securities Account” shall mean the securities account set forth on
Schedule 1.1(d) established in the name of the Borrowers into which all CMBS
Securities that are Pledged Mortgage Assets and other Collateral related thereto
shall be deposited (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC), which Securities Account
shall be subject to the Securities

 

34

--------------------------------------------------------------------------------


 

Account Control Agreement. Any Income on deposit or credited to the Securities
Account shall be transferred by the Administrative Agent from the Securities
Account to the Collection Account on or prior to each Payment Date.

 

“Securities Account Control Agreement” shall mean a letter agreement, dated as
of even date herewith, among the Borrowers, the Administrative Agent and
Wachovia in the form of Exhibit 1.1(m) attached hereto.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Borrowers in favor of the Administrative Agent, for the
benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.

 

“Security Documents” shall mean the Security Agreement, the Account Control
Agreement, the Securities Account Control Agreement, the Custodial Agreement,
all Assignments, all Irrevocable Instructions, the Pledge Agreements and all
other agreements, documents and instruments relating to, arising out of, or in
any way connected with any of the foregoing documents or granting to the
Administrative Agent Liens or security interests to secure, inter alia, the
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and Liens arising thereunder,
including, without limitation, UCC financing statements, as such agreements or
instruments are amended, restated, modified or supplemented from time to time.

 

“Senior Secured Bank Debt” shall mean an assignment of or participation in all
or a portion of a secured senior term loan to a Obligor, which loan (a) is rated
B- or better by at least two (2) Rating Agencies, (b) is senior or pari passu
with other secured obligations of such Obligor and (c) is secured by (i) 100% of
the Equity Interest of each existing and subsequently acquired or organized
direct or indirect Domestic Subsidiary of the Obligor and (ii) substantially all
tangible and intangible assets (including, but not limited to, inventory,
accounts receivable, plant, machinery, equipment, fixtures, Commercial Real
Estate, leasehold interests, intellectual property, contracts, license rights
and other general intangibles and investment property) of the Obligor. Each
Senior Secured Bank Debt is subject to such additional underwriting criteria and
other terms, conditions and requirements as the Administrative Agent may require
in its discretion.

 

“Servicer” shall mean a Person (other than a Borrower) servicing all or a
portion of a Mortgage Asset under a Servicing Agreement, which Servicer shall be
acceptable to the Administrative Agent in its reasonable discretion.

 

“Servicer Account” shall mean any account established by a Servicer or a PSA
Servicer in connection with the servicing of the Mortgage Asset.

 

“Servicer Default” shall have the meaning set forth in Section 9.12.

 

“Servicer Redirection Notice” shall mean, the notice from a Borrower to a
Servicer, substantially in the form of Exhibit 1.1(k) attached hereto, duly
executed by the parties thereto.

 

35

--------------------------------------------------------------------------------


 

“Servicing Agreement” shall mean an agreement entered into by the applicable
Borrower and a third party for the servicing of a Mortgage Asset, the form and
substance of which has been approved in writing by the Administrative Agent in
its reasonable discretion.

 

“Servicing File” shall mean, with respect to each Mortgage Asset, the file
retained by a Borrower consisting of the originals of all documents in the
Mortgage Asset File that are not delivered to the Custodian and copies of all
documents in the Mortgage Asset File set forth in Section 3.1 of the Custodial
Agreement.

 

“Servicing Records” shall have the meaning set forth in Section 9.2.

 

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

 

“Solvent” shall mean, as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the Property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.

 

“Subordinate CTL Loan” shall mean (a) a loan that is a CTL Loan in all respects
except for the failure to satisfy the ratings requirements for a Credit Tenant
or (b) a performing Junior Interest or Mezzanine Loan in which the related
senior loan is secured by a first priority perfected security interest in
Commercial Real Estate 100% leased to, or guaranteed in full by, a Credit
Tenant, and such Junior Interest or Mezzanine Loan, as applicable, itself is
secured by a first priority perfected security interest in and to the payments
under the Credit Tenant Lease; provided, however, in the case of both
clauses (a) and (b), such Subordinate CTL Loan satisfies such additional
underwriting criteria and other terms, conditions and requirements as the
Administrative Agent may require in its discretion.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of any Credit Party.

 

“Table Funded Mortgage Asset” shall mean a Mortgage Asset which is pledged to
the Administrative Agent simultaneously with the origination or acquisition
thereof, which origination or acquisition, pursuant to a Borrower’s request, is
financed with the proceeds of a Revolving Loan and paid directly to a title
company or other settlement agent, in each case, approved in writing by the
Administrative Agent in its discretion, for disbursement to the parties entitled
thereto in connection with such origination or acquisition. A Mortgage Asset
shall cease to be a Table Funded Mortgage Asset after

 

36

--------------------------------------------------------------------------------


 

the Custodian has delivered a Trust Receipt (along with a completed Mortgage
Asset File Checklist attached thereto) to the Administrative Agent certifying
its receipt of the Mortgage Asset File therefor.

 

“Table Funded Trust Receipt” shall mean a Trust Receipt in the form of Annex 2–B
to the Custodial Agreement.

 

“Tangible Net Worth” shall mean, as of a particular date and as to any Person:

 

(a)           all amounts that would be included under stockholder equity (or
the equivalent) on a balance sheet of such Person and its Consolidated
Subsidiaries (including minority interests relating to NorthStar LP) determined
on a consolidated basis at such date determined in accordance with GAAP plus
accumulated depreciation on owned real estate assets, less

 

(b)           in each case with respect to such Person and its Consolidated
Subsidiaries determined on a consolidated basis (i) amounts owing to such Person
from Affiliates, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or its
respective Affiliates, (ii) intangible assets of such Person, as determined in
accordance with GAAP, except for FAS 141 intangible assets, (iii) the value of
REO Property and Foreclosed Loans of such Person, (iv) prepaid taxes and
expenses, (v) unamortized hedging positions under Derivatives Contracts, and
(vi) (without duplication) Related Party Loans.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan” shall have the meaning set forth in Section 2.2(a); provided that
for the avoidance of doubt, any outstanding Delayed Draw Term Loan shall
constitute a “Term Loan” hereunder.

 

“Term Loan Average Advance Rate” shall mean a fraction, the numerator of which
is the outstanding principal amount of all Term Loans plus the Reindeer Debt,
and the denominator of which is the Asset Value of all Term Loan Collateral
(without taking into account any Applicable Advance Rates) plus the Asset Value
(as defined in the Note Purchase Agreement) of the note collateral under the
Reindeer Facility as converted by the Administrative Agent in its discretion
from time to time to Dollars.

 

“Term Loan Collateral” shall mean the portion of the Pledged Mortgage Assets
included in the Collateral with respect to which advances under the Term Loan
and Delayed Draw Term Loan (if any) are calculated and determined.

 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan and the
Delayed Draw Term Loan, as applicable, in a principal amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the Term Loan Committed Amount
and Delayed Draw Committed Amount, as applicable.

 

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage in its Lender
Commitment Letter, or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
10.6(c).

 

37

--------------------------------------------------------------------------------


 

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a)
and as such amount may be increased pursuant to Section 2.2(b).

 

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
Delayed Draw Term Loan Commitment or a portion of the outstanding Term Loan.

 

“Term Loan Maturity Date” shall mean the date that is two (2) years following
the Closing Date or as may be extended on the anniversary of such date pursuant
to Section 2.2(a)(iv).

 

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrowers (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.2(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Test Period” shall mean the most recent calendar quarter.

 

“Total Assets” shall mean, at any time, an amount equal to the aggregate
undepreciated book value of (a) all assets owned by any Person(s) (on a
consolidated basis) and (b) the proportionate share of assets owned by
non-consolidated Subsidiaries of such Person(s), less (i) amounts owing to such
Person(s) from any Affiliates thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person(s) or their respective Affiliates, (ii) intangible assets (other than
Interest Rate Protection Agreements specifically related to the Mortgaged
Assets, excluding FAS 141 intangible assets) and (iii) prepaid taxes and/or
expenses.

 

“Total Liabilities” shall mean, all Indebtedness and Contingent Liabilities of
any Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis in accordance with GAAP.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transactions” shall mean the closing of this Agreement, the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

 

“Trust Preferred Securities” shall mean those REIT trust preferred securities
issued by NorthStar Corp or its Affiliates identified on Schedule 1.1(e)
attached hereto and such other REIT trust preferred securities issued by
NorthStar Corp and/or an Affiliate which are approved by the Administrative
Agent in its discretion, in each case which are expressly subordinated to all
other Indebtedness of NorthStar Corp and its Affiliates. REIT trust preferred
securities issued by NorthStar Corp and/or its Affiliates shall be deemed
approved by the Administrative Agent if such securities are issued on terms
substantially similar to those securities listed on Schedule 1.1(e), as
determined by the Administrative Agent in its reasonable discretion.

 

“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

38

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“Underlying Mortgaged Property” shall mean (a) in the case of a Whole Loan, the
Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a participation (if the Junior Interest is of the type described in
clause (a) of the definition thereof), (c) in the case of a Mezzanine Loan or a
Junior Interest in a Mezzanine Loan, the Mortgaged Property that secures the
senior mortgage loan, (d) in the case of a Bridge Loan, CTL Loan or Subordinate
CTL Loan, the Mortgaged Property securing the Whole Loan, Junior Interest or
Mezzanine Loan, as applicable, (e) in the case of a CMBS Security, the Mortgaged
Properties backing such CMBS Securities, (f) in the case of Senior Secured Bank
Debt, the Mortgaged Property, if any, securing such Senior Secured Bank Debt and
(g) in the case of a Preferred Equity Interest, the Mortgaged Property owned
directly or indirectly by the Preferred Equity Grantor.

 

“Underwriting Package” shall mean, with respect to any Mortgage Asset (other
than a CMBS Security), the Underwriting Package shall include, to the extent
applicable, (a) a copy of the Current Appraisal or, if unavailable, any other
recent appraisal, (b) the current rent roll, (c) a minimum of two (2) years of
property level financial statements to the extent available, (d) the current
financial statements of the Obligor under the Mortgage Asset, and, if such
Mortgage Asset is not a Whole Loan, the Obligor under the Commercial Real Estate
Loan to the extent provided to or reasonably available to the applicable
Borrower upon request, (e) the loan documents, Authority Documents and title
commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Borrower’s
possession or reasonably available to the Borrower and, if the Mortgage Asset is
pledged by the Administrative Agent, assignments of such documents by the
Borrower in blank to the extent covered by assignments in blank delivered to the
Custodian, (f) any financial analysis, site inspection, market studies,
environmental reports and any other diligence conducted by or provided to the
Borrower and (g) such further documents or information as the Administrative
Agent may reasonably request. With respect to any CMBS Security, the
Underwriting Package shall consist of, to the extent applicable, (i) the related
prospectus or offering circular, (ii) all structural and collateral term sheets
and all other computational or other similar materials provided to the
applicable Borrower in connection with its acquisition of such CMBS Security,
(iii) all distribution date statements issued in respect thereof during the
immediately preceding twelve (12) months (or, if less, since the date such CMBS
Security was issued), (iv) all monthly reporting packages issued in respect of
such CMBS Security during the immediately preceding twelve (12) months (or, if
less, since the date such CMBS Security was issued), (v) all Rating Agency
pre–sale reports, (vi) all asset summaries and any other due diligence
materials, including, without limitation, reports prepared by third parties,
provided to the Borrower in connection with its acquisition of such CMBS
Security, and (vii) such further documents or information as the Administrative
Agent may reasonably request. With respect to Bridge Loans and Construction
Loans, the Underwriting Package shall include the Construction Draw Deliveries
for each Extension of Credit.

 

“Unsecured Credit Facility” shall mean the credit facility represented by the
Revolving Credit Agreement, dated as of November 3, 2006, among NorthStar Realty
Finance Corp., NorthStar Realty Finance Limited Partnership, the Pledgor and NS
Advisors, LLC, as borrowers, the lenders from time to time party thereto,
KeyBank National Association, as administrative agent, Keybanc Capital Markets
and Bank of America, N.A., as co–lead arrangers, KeyBank Capital Markets, as
sole book manager, Bank of

 

39

--------------------------------------------------------------------------------


 

America, N.A., as syndication agent, and Citicorp North America, Inc., as
documentation agent, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, together with all other
documents executed in connection therewith, as the same are amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“VFCC Repurchase Facility” shall mean that certain facility evidenced by, among
other agreements, the Master Repurchase Agreement, dated as of May 14, 2007,
between the Borrowers, as the sellers, Variable Funding Capital Company LLC, as
the purchaser, Wachovia, as the swingline purchaser, Wachovia Capital Markets,
LLC, as the deal agent, and the Guarantors, as the guarantors, as such
agreements are amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

 

“Voting Interests” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.

 

“Wachovia Assets” shall mean, any Mortgage Asset issued, extended or originated
by Wachovia Corporation or an Affiliate of Wachovia Corporation.

 

“Wachovia Repurchase Facility” shall mean that certain facility evidenced by,
among other agreements, the Amended and Restated Master Repurchase Agreement,
dated as of June 5, 2007, between the Borrowers, as the sellers, Wachovia, as
the purchaser, and the Guarantors, as the guarantors, as such agreements are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Warehouse Lender’s Release Letter” shall mean a letter in the form of Exhibit
1.1(l) hereto, duly executed by the applicable warehouse lender.

 

“Whole Loan” shall mean a performing Commercial Real Estate whole loan secured
by a first priority security interest in stabilized and non-transitional
Underlying Mortgaged Property; provided that, for purposes of the Term Loan
Collateral, Whole Loans may include Construction Loans.

 


SECTION 1.2            OTHER DEFINITIONAL PROVISIONS.


 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless

 

40

--------------------------------------------------------------------------------


 

otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the word “asset” shall be construed to
have the same meaning and effect as Property.

 


SECTION 1.3            ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a consistent basis; provided that,, if the
Borrowers shall notify the Administrative Agent that they wish to amend any
definitions or covenant incorporated in Section 5.9 to eliminate the effect of
any change in GAAP on the operation of any such definition or provision (or if
the Administrative Agent notifies the Borrowers that the Required Lenders wish
to amend any such definition or provision for such purpose), then the Borrowers’
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Borrowers, the Administrative Agent and the Required
Lenders.

 

The Borrowers shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 


SECTION 1.4            TIME REFERENCES.


 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). Reference to
day or days without further qualification means calendar days. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

 


SECTION 1.5            EXECUTION OF DOCUMENTS.


 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer. Unless
otherwise expressly provided in this Agreement, reference to any notice,
request, approval, consent or determination provided for, permitted or required
under the terms of the Credit Documents with respect to the Credit Parties,
the Administrative Agent and the Lenders means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing.

 


SECTION 1.6            UCC TERMS.


 

All terms used in Articles 8 and 9 of the UCC in the State of New York, and used
but not specifically defined herein, are used herein as defined in such
Article 8 and 9.

 


SECTION 1.7            REFERENCES TO DISCRETION.


 

The term “discretion” shall have the meaning set forth in the Fee Letter.

 

41

--------------------------------------------------------------------------------


 


SECTION 1.8            REFERENCES TO PAYMENT.


 

Unless otherwise specifically provided herein, all payments due by any Credit
Party to the Administrative Agent or the Lenders shall be due by 3:00 p.m. on
the date due.

 


ARTICLE II

 


THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1            REVOLVING LOANS.


 

(a)           Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrowers from time to time in an aggregate principal amount of up to THREE
HUNDRED MILLION DOLLARS ($300,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 2.4, the “Revolving Committed
Amount”) for the purposes hereinafter set forth; provided, however, that (i)
with regard to each Revolving Lender individually, the sum of such Revolving
Lender’s Revolving Commitment Percentage of the aggregate principal amount of
outstanding Revolving Loans shall not exceed such Revolving Lender’s Revolving
Commitment and with regard to the Revolving Lenders collectively, the sum of the
aggregate principal amount of outstanding Revolving Loans shall not exceed the
Revolving Committed Amount then in effect and (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans shall not exceed the Available
Borrowing Capacity.

 

No Revolving Loan shall be made by any Revolving Lender if (i) such Revolving
Loan and the Revolving Loan Collateral therefor are not approved by the
Administrative Agent in its discretion, (ii) before or after giving effect to
such Revolving Loan, the Availability is or would be negative, (iii) before or
after giving effect to such Revolving Loan, the aggregate principal amount of
outstanding Revolving Loans would exceed the Available Borrowing Capacity and
(iv) the conditions to Extensions of Credit in Section 4.2 are not satisfied.
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Borrowers may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however, the
Revolving Loans made on the Closing Date or any of the three (3) Business Days
following the Closing Date, may only consist of Alternate Base Rate Loans unless
the Borrowers deliver a funding indemnity letter, substantially in the form of
Exhibit 2.1(a), reasonably acceptable to the Administrative Agent not less than
three (3) Business Days prior to the Closing Date. LIBOR Rate Loans shall be
made by each Revolving Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.

 

(1) The Borrowers may request Revolving Loans for the purpose of financing
Eligible Assets approved by the Administrative Agent in its discretion and for
no other purpose. The Borrowers shall request a Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by Electronic Transmission) to the Administrative Agent

 

42

--------------------------------------------------------------------------------


 

along with a Compliance Certificate, Borrower Asset Schedule and Underwriting
Package for the related Eligible Asset(s) to be financed not later than (A) ten
(10) Business Days for Non-Wachovia Assets and (B) seven (7) Business Days for
Wachovia Assets from the delivery of the applicable Notice of Borrowing. Each
such Notice of Borrowing shall specify (A) that a Revolving Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor,
(E) the applicable Borrower and the Eligible Asset to be financed, (F) a
calculation of Availability and (G) the amount of Available Borrowing Capacity.
If the Borrowers shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the
Type of Revolving Loan requested, then such notice shall be deemed to be a
request for a one-month LIBOR Rate Loan.

 

(2)           The Administrative Agent shall notify the applicable Borrower in
writing of the Administrative Agent’s tentative approval (and the proposed
Allocated Revolving Loan Amount for each Eligible Asset) or final disapproval of
each proposed Eligible Asset within, (i) in the case of Non–Wachovia Assets,
eight (8) Business Days (or such greater time as the Administrative Agent
determines in its discretion for multiple assets or assets with multiple
Mortgaged Properties) and, (ii) in the case of Wachovia Assets, five (5)
Business Days (or such greater time as the Administrative Agent determines in
its discretion for multiple assets or assets with multiple Mortgaged Properties)
after its receipt of the Notice of Borrowing, the Borrower Asset Schedule, the
Compliance Certificate, the complete Underwriting Package and any supplemental
requests (requested orally or in writing) relating to such proposed Eligible
Asset. Unless the Administrative Agent notifies the Borrowers in writing of the
Administrative Agent’s approval of such proposed Eligible Asset within the
applicable period, the Administrative Agent shall be deemed not to have approved
such proposed Eligible Asset. The Administrative Agent in its discretion may
waive, shorten or increase any of the applicable time periods for the review of
proposed Eligible Assets or the delivery of documents.

 

(3)           Provided that the Administrative Agent on behalf of the Lenders
has tentatively agreed to finance the Eligible Asset described in the Notice of
Borrowing and the proposed Allocated Revolving Loan Amount is acceptable to the
applicable Borrower, the applicable Borrower shall forward to the Administrative
Agent, via Electronic Transmission, at least two (2) Business Days prior to the
requested Borrowing Date (which must be received by the Administrative Agent no
later than 5:00 p.m. two (2) Business Days prior to the requested Borrowing
Date) an executed confirmation for each Eligible Asset, substantially in the
form of Exhibit 2.1(b) attached hereto (a “Confirmation”). The Confirmation
shall specify the Allocated Revolving Loan Amount for the related Eligible Asset
and any additional terms or conditions of the related Revolving Loan not
inconsistent with this Agreement. The Confirmation executed by the Borrower
shall be irrevocable unless consented to by the Administrative Agent in its
discretion. The delivery of the Confirmation to the Administrative Agent shall
be deemed to be a certification by the applicable

 

43

--------------------------------------------------------------------------------


 

Borrower that, among other things, all conditions precedent to such Revolving
Loan set forth in Articles II and IV have been satisfied (except the
Administrative Agent’s consent). Unless otherwise agreed in writing, upon
receipt of the Confirmation, the Administrative Agent, on behalf of the Lenders,
may, in the Administrative Agent’s discretion, agree to enter into the requested
Revolving Loan with respect to an Eligible Asset, and such agreement shall be
evidenced by the Administrative Agent’s signature on the Confirmation. Any
Confirmation executed by the Administrative Agent shall be deemed to have been
received by the applicable Borrower on the date actually received by the
applicable Borrower.

 

(4)           Upon receipt of the Confirmation executed by the Administrative
Agent, (i) the applicable Borrower shall release or cause to be released to the
Custodian in accordance with the Custodial Agreement (1) in the case of a single
Non–Table Funded Mortgage Asset, no later than 1:00 p.m. one (1) Business Day
(for more than one (1) Non-Table Funded Mortgage Assets, two (2) Business Days)
prior to the requested Borrowing Date, and (2) in the case of a Table Funded
Mortgage Asset, no later than 1:00 p.m. three (3) Business Days following the
applicable Borrowing Date, the Mortgage Asset File pertaining to each Eligible
Asset to be financed by the Revolving Lenders, and (ii) the applicable Borrower
shall deliver to the Custodian, in connection with the applicable delivery under
clause (i) above, a Custodial Identification Certificate and a Mortgage Asset
File Checklist required under Section 3.2 of the Custodial Agreement.

 

(5)           Each Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between the Administrative Agent and the
applicable Borrower with respect to the Revolving Loan to which the Confirmation
relates, and the applicable Borrower’s acceptance of the related proceeds shall
constitute the applicable Borrower’s agreement to the terms of such
Confirmation. It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement.
To the extent of a conflict between this Agreement and the related Confirmation,
the Confirmation shall control.

 

(6)           Pursuant to the Custodial Agreement, the Custodian shall deliver
to the Administrative Agent and the applicable Borrower by 1:00 p.m. on the
Borrowing Date for each Non–Table Funded Mortgage Asset a Trust Receipt (along
with a completed Mortgage Asset File Checklist attached thereto) and an Asset
Schedule and Exception Report relating to the Basic Mortgage Asset Documents
with respect to the Eligible Assets that the applicable Borrower has requested
the Revolving Lenders to finance on such Borrowing Date. With respect to each
Table Funded Mortgage Asset, the applicable Borrower shall cause the Bailee to
deliver to the Custodian with a copy to the Administrative Agent no later than
1:00 p.m. on the Borrowing Date by facsimile the related Basic Mortgage Asset
Documents, the insured closing letter (if any), the escrow instructions (if
any), a fully executed Bailee Agreement, a Bailee’s Trust Receipt issued by the
Bailee thereunder and such other evidence satisfactory to the Administrative
Agent in its discretion that all documents necessary to effect a pledge of the
related Eligible Asset and the related Collateral to the Administrative Agent on
behalf of the Lenders have been delivered to Bailee.

 

44

--------------------------------------------------------------------------------


 

With respect to each Table Funded Mortgage Asset, the Custodian shall deliver to
the Administrative Agent a Table Funded Trust Receipt no later than 3:00 p.m. on
the Borrowing Date, which documents shall be acceptable to the Administrative
Agent in its discretion. In the case of a Table Funded Mortgage Asset, no later
than 3:00 p.m. on the second (2nd) Business Day following the Custodian’s
receipt of the related Mortgage Loan Documents comprising the Mortgage Asset
File, the Custodian shall deliver to the Administrative Agent a Trust Receipt
(along with a completed Mortgage Asset File Checklist attached thereto)
certifying its receipt of the documents required to be delivered pursuant to the
Custodial Agreement, together with an Asset Schedule and Exception Report
relating to the Basic Mortgage Asset Documents, with any Exceptions identified
by the Custodian as of the date and time of delivery of such Asset Schedule and
Exception Report. The Custodian shall deliver to the Administrative Agent an
Asset Schedule and Exception Report relating to all of the Mortgage Loan
Documents within five (5) Business Days of its receipt of the related Mortgage
Asset Files.

 

(7)           Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Revolving Lender at least one (1)
Business Day prior to the Borrowing Date of each such Revolving Lender’s share
thereof.

 

(ii)           Minimum Amounts. Each Revolving Loan that is made as an Alternate
Base Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

(iii)          Advances. Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by 5:00
p.m. on the Borrowing Date by the Administrative Agent by crediting the account
of the applicable Borrower on the books of such office (or such other account
that the Borrowers may designate in writing to the Administrative Agent) with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

(iv)          Additional Revolving Loans. The Borrowers may request additional
Revolving Loans with respect to the then existing Revolving Loan Collateral;
provided that (A) such request is subject to the Administrative Agent’s approval
in its discretion, (B) before and after giving effect to such Extension of
Credit, the Availability is not and would not be negative, (C) before or after
giving effect to such Revolving Loan, the aggregate principal amount of
outstanding Revolving Loans would not exceed the Available Borrowing Capacity,
(D) no Default or Event of Default exists, (E) the Borrowers deliver a Notice of
Borrowing, a Compliance Certificate and such other

 

45

--------------------------------------------------------------------------------


 

information and documents as the Administrative Agent shall require in its
discretion at least three (3) Business Days prior to the requested Borrowing
Date and (F) to the extent approved by the Administrative Agent, the
Administrative Agent shall notify the Borrowers of the amount of Revolving Loans
so approved and the Borrowers and the Administrative Agent shall execute one (1)
or more amended Confirmations evidencing the new Allocated Revolving Loan
Amounts for the Revolving Loan Collateral with respect to which the
Administrative Agent has determined to permit such additional Extension of
Credit, together with such other terms and conditions as the Administrative
Agent may require in its discretion, and the Borrowers shall deliver to the
Custodian any additional Mortgage Loan Documents, as applicable, in connection
with such funding. Unless the Administrative Agent notifies the Borrowers in
writing of its approval of such Revolving Loans, the Administrative Agent shall
be deemed not to have approved such request.

 

(c)           Repayment. Subject to the terms of this Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period. The
principal amount of all Revolving Loans shall be due and payable in full on the
Revolver Maturity Date, unless accelerated sooner pursuant to Section 7.2. The
Borrowers shall have the right to repay Revolving Loans in whole or in part from
time to time; provided, however; that each partial repayment of a Revolving Loan
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof (or the remaining outstanding principal amount). Such
repayment will be applied to the outstanding Revolving Loans and Revolving Loan
Collateral in such manner as the Borrower may elect in its sole discretion until
the outstanding principal amount of the Revolving Loans has been paid in full.

 

(d)           Interest. Subject to the provisions of Section 2.6, Revolving
Loans shall bear interest as follows:

 

(i)            Alternate Base Rate Loans. During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 

(ii)           LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Payment Date.

 

(e)           Revolving Notes; Covenant to Pay. The Borrowers’ obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(e). The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Agreement.

 

(f)            Extension of Revolver Maturity Date. Not less than forty-five
(45) days, but not more than ninety (90) days, prior to the Revolver Maturity
Date, the Borrowers may request in writing that the Revolving Lenders extend the
Revolver Maturity Date for an additional year (and the Administrative Agent
shall promptly give the Revolving Lenders notice of any such request). Such
request to extend the Revolver Maturity Date shall be granted so long as (i) the
Revolving Loan Average Advance Rate on the Revolving Loan Collateral is not
greater than 65%, (ii) no

 

46

--------------------------------------------------------------------------------


 

Default or Event of Default has occurred and is continuing, (iii) no Revolving
Loan Collateral is in a Collateral Default, (iv) the Commitments, both as of the
date of such extension request and immediately after giving effect to such
extension request plus the Reindeer Debt shall not exceed $400,000,000 and (v)
the Borrowers pay any extension fee due under the Fee Letter.

 

(g)           Optional Increase of the Aggregate Revolving Committed Amount.
Subject to the terms and conditions set forth herein, the Borrowers shall have
the right, at any time and from time to time prior to the Revolver Maturity
Date, and upon not less that three (3) Business Days prior written notice to the
Administrative Agent, to request an increase in the Aggregate Revolving
Committed Amount under this Credit Agreement by an aggregate amount equal to the
difference of (i) $500,000,000 minus (ii) the outstanding Term Loans, plus the
Reindeer Debt, plus the Aggregate Revolving Committed Amount prior to giving
effect to such increase under this Section. The following terms and conditions
shall apply to each increase in the Aggregate Revolving Committed Amount:

 

(A)          the Administrative Agent shall have approved of such increase in
its discretion;

 

(B)           in connection with each proposed increase, the Borrowers shall
obtain such commitments from (a) any existing Lenders (provided that no Lender
shall have an obligation to commit to all or a portion of the proposed increase)
or (b) any other banks, financial institutions, or investment funds;

 

(C)           each increase in the Aggregate Revolving Committed Amount shall be
in an aggregate amount of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof, or in each case if less, the principal amount of
increases to the Aggregate Revolving Committed Amount that are available under
this Section 2.1(g);

 

(D)          the Administrative Agent shall have received such documentation as
is deemed necessary by the Administrative Agent (including, without limitation,
(y) an opinion or opinions of counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and (z) appropriate authorizing
resolutions as the Administrative Agent may reasonably request);

 

(E)           the conditions to Extensions of Credit in Section 4.2 shall have
been satisfied; and

 

(F)           the Administrative Agent shall have received from the Borrowers a
Compliance Certificate, in form and substance satisfactory thereto demonstrating
that, after giving effect to borrowings under any such increase on a pro forma
basis, the Borrowers will be in compliance with the financial covenants set
forth in Section 5.9.

 

(iii)          In the event that any existing Lender or any new lender commits
to such requested increase, (A) any new lender shall enter into such joinder
agreements to give effect thereto as the Administrative Agent may reasonably
request, (B) the outstanding Revolving Loans shall be reallocated by causing
such fundings and repayments (which shall not be subject to any processing
and/or recordation fees) among the Lenders (which the Borrowers shall be
responsible for any costs arising under Section 2.13 resulting from such
reallocation and repayments) of Revolving Loans as necessary such that, after
giving effect to such increase, each Lender will hold Revolving Loans based on
its Revolving Commitment (after giving effect to

 

47

--------------------------------------------------------------------------------


 

such increase); and (C) the Administrative Agent shall be authorized to enter
into, on behalf of the Lenders, any amendment to this Credit Agreement or any
other Credit Document as may be necessary to incorporate the terms of any new
increase in the Aggregate Revolving Committed Amount.

 

(h)           Confirmations. Notwithstanding anything to the contrary in this
Section 2.1 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent. Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation.

 


SECTION 2.2            TERM LOAN; DELAYED DRAW TERM LOAN.


 

(a)           Term Loan. Subject to the terms and conditions hereof (including,
without limitation, Sections 4.1 and 4.2 of this Agreement) and in reliance upon
the representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrowers (through
the Administrative Agent) on the Funding Date such Term Loan Lender’s Term Loan
Commitment Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of THREE HUNDRED FORTY-NINE MILLION ONE HUNDRED
SIXTY-FIVE THOUSAND FIVE HUNDRED TWENTY-SIX DOLLARS AND FORTY-SEVEN CENTS
($349,165,526.47), which amount shall equal the aggregate Allocated Term Loan
Amount and approved by the Administrative Agent in its discretion for the
Eligible Assets approved by the Administrative Agent in its discretion and
included in the Term Loan Collateral (as the same may be increased as provided
in Section 2.2(b), the “Term Loan Committed Amount”) for the purposes
hereinafter set forth. The Term Loan Collateral and the Allocated Term Loan
Amount for each item of Term Loan Collateral shall be evidenced by Confirmations
executed by the applicable Borrower and the Administrative Agent. Upon receipt
by the Administrative Agent of the proceeds of the Term Loan, such proceeds will
then be made available to the Borrowers by the Administrative Agent by crediting
the account of the Borrowers on the books of the office of the Administrative
Agent specified in Section 10.2, or at such other office as the Administrative
Agent may designate in writing, with the aggregate of such proceeds made
available to the Administrative Agent by the Term Loan Lenders and in like funds
as received by the Administrative Agent (or by crediting such other account(s)
as directed by the Borrowers). The Term Loan may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrowers’ may
request; provided, however, that the Term Loan made on the Closing Date or any
of the three (3) Business Days following the Closing Date may only consist of
Alternate Base Rate Loans unless the Borrowers deliver a funding indemnity
letter, substantially in the form of Exhibit 2.1(a), reasonably acceptable to
the Administrative Agent not less than three (3) Business Days prior to the
Closing Date. LIBOR Rate Loans shall be made by each Term Loan Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

(i)            Repayment of Term Loan. The principal amount of the Term Loan
shall be due and payable in full on the Term Loan Maturity Date unless
accelerated sooner pursuant to Section 7.2. Amounts repaid or prepaid on the
Term Loan may not be reborrowed. Any repayment hereunder will be applied to the
outstanding Term Loans in accordance with Section 2.5(b)(ix)(1)(A) until the
outstanding principal amount of the Term Loans has been paid in full.

 

48

--------------------------------------------------------------------------------


 

(ii)           Interest on the Term Loan. Subject to the provisions of
Section 2.6, the Term Loan shall bear interest as follows:

 

(A)          Alternate Base Rate Loans. During such periods as the Term Loan
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Percentage; and

 

(B)           LIBOR Rate Loans. During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on the Term Loan shall be payable in arrears on each Payment Date.

 

(iii)          Term Loan Notes; Covenant to Pay. The Borrowers’ obligation to
pay each Term Loan Lender shall be evidenced by this Agreement and, upon such
Term Loan Lender’s request, by a duly executed promissory note of the Borrowers
to such Term Loan Lender in substantially the form of Exhibit 2.2. The Borrowers
covenant and agree to pay the Term Loan in accordance with the terms of this
Agreement.

 

(iv)          Extension of Term Loan Maturity Date. Not less than forty-five
(45) days, but not more than ninety (90) days, prior to the Term Loan Maturity
Date, the Borrowers may request in writing that the Term Loan Lenders extend the
Term Loan Maturity Date for an additional year (and the Administrative Agent
shall promptly give the Term Loan Lenders notice of any such request). Such
request to extend the Term Loan Maturity Date shall be granted so long as (i)
the Term Loan Average Advance Rate on the Term Loan Collateral plus the note
collateral under the Reindeer Facility is not greater than 65%, (ii) no Default
or Event of Default has occurred and is continuing, (iii) no Term Loan
Collateral is in a Collateral Default, (iv) the Commitments plus the Reindeer
Debt, both as of the date of such extension request and immediately after giving
effect to such extension request, shall not exceed $400,000,000 and (v) the
Borrowers pay any extension fee due under the Fee Letter.

 

(b)           Delayed Draw Term Loan. Until the Term Loan Maturity Date and
subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrowers (through
the Administrative Agent) from time to time, in accordance with clause (C)
below, such Term Loan Lender’s Term Loan Commitment Percentage of a term loan in
Dollars (each, a “Delayed Draw Term Loan”) in the aggregate principal amount,
after giving effect to all Delayed Draw Term Loan borrowings, of up to NINETY
FOUR MILLION THREE HUNDRED EIGHTY-EIGHT THOUSAND SEVEN HUNDRED SEVENTY-NINE
DOLLARS ($94,388,779.00), which amount shall equal the maximum aggregate
Allocated Term Loan Amount for the future fundings approved by the
Administrative Agent in its discretion on Term Loan Collateral as provided below
(the “Delayed Draw Term Loan Committed Amount”) for the purposes hereinafter set
forth. A Delayed Draw Term Loan borrowing may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request; provided, however, that on the Closing Date and for the two (2)
Business Days following the Closing Date, a Delayed Draw Term Loan borrowing
shall only consist of Alternate Base Rate Loans. Amounts repaid or prepaid on a
Delayed Draw Term Loan may not be reborrowed.

 

49

--------------------------------------------------------------------------------


 

(i)            Delayed Draw Term Loan Borrowings.

 

(A)          Notice of Borrowing.

 

(1)           The Borrowers may request a Delayed Draw Term Loan for the purpose
of financing unfunded future funding obligations under the Term Loan Collateral
approved by the Administrative Agent in its discretion and for no other purpose;
provided that (1) such request is subject to the Administrative Agents approval
in its discretion, (2) before and after giving effect to such Delayed Draw Term
Loan, the aggregate principal amount of all Delayed Draw Term Loans shall not
exceed the Delayed Draw Term Loan Committed Amount, (3) no Default or Event of
Default exists, (4) the Borrowers deliver a Notice of Borrowing, a Compliance
Certificate, the Construction Draw Deliveries and such other information and
documents as the Administrative Agent shall require in its discretion at least
three (3) Business Days prior to the requested Borrowing Date, (5) to the extent
approved by the Administrative Agent, the Administrative Agent shall notify the
Borrowers of the amount of the Delayed Draw Term Loan so approved and the
Borrowers and the Administrative Agent shall execute one (1) or more amended
Confirmations evidencing the new Allocated Term Loan Amount for the Term Loan
Collateral with respect to which the Administrative Agent has determined to
permit such Extension of Credit, together with such other terms and conditions
as the Administrative Agent may require in its discretion and (6) the Borrowers
shall deliver to the Custodian any additional Mortgage Loan Documents, as
applicable, in connection with such funding. Unless the Administrative Agent
notifies the Borrowers in writing of the Administrative Agent’s approval of the
requested Delayed Draw Term Loan, the Administrative Agent shall be deemed not
to have approved such proposed future funding. The Administrative Agent in its
discretion may waive, shorten or increase any of the applicable time periods for
the review of proposed future fundings or the delivery of documents in
connection therewith.

 

(2)           The delivery of the Confirmation to the Administrative Agent shall
be irrevocable and shall be deemed to be a certification by the applicable
Borrower that, among other things, all conditions precedent to such Delayed Draw
Term Loan set forth in Articles II and IV have been satisfied (except the
Administrative Agent’s consent). Each amended Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Delayed
Draw Term Loan to which the Confirmation relates, and the applicable Borrower’s
acceptance of the related proceeds shall constitute the applicable Borrower’s
agreement to the terms of such Confirmation. It is the intention of the parties
that each Confirmation shall not be separate from this Agreement but shall be
made a part of this Agreement. To the extent of a conflict between this
Agreement and the related Confirmation, the Confirmation shall control.

 

50

--------------------------------------------------------------------------------


 

(3)           Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Term Loan Lender at least one (1)
Business Day prior to the Borrowing Date of each such Term Loan Lender’s share
thereof.

 

(B)           Minimum Amounts. Each Delayed Draw Term Loan borrowing that is
made as an Alternate Base Rate Loan shall be in a minimum aggregate amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of the Delayed Draw Term Loan Committed Amount, if less). Each
Delayed Draw Term Loan borrowing that is made as a LIBOR Rate Loan shall be in a
minimum aggregate amount of $1,000,000 and in integral multiples of $100,000 in
excess thereof (or the remaining amount of the Delayed Draw Term Loan Committed
Amount, if less).

 

(C)           Advances. Each Term Loan Lender will make its Term Loan Commitment
Percentage of each Delayed Draw Term Loan borrowing available to the
Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by 5:00
p.m. on the Borrowing Date by the Administrative Agent by crediting the account
of the applicable Borrower on the books of such office (or such other account
that the Borrowers may designate in writing to the Administrative Agent) with
the aggregate of the amounts made available to the Administrative Agent by the
Term Loan Lenders and in like funds as received by the Administrative Agent.

 

(ii)           Repayment of Delayed Draw Term Loan. Upon a borrowing of a
Delayed Draw Term Loan, the Term Loan Committed Amount shall be increased to
take into account such Delayed Draw Term Loan and the Delayed Draw Term Loan
Committed Amount shall be reduced by the amount of such Delayed Draw Term Loans.
Any drawn Delayed Draw Term Loans will constitute a Term Loan hereunder and all
terms and conditions of Section 2.2(a) shall apply to such Delayed Draw Term
Loan.

 

(c)           Confirmations. Notwithstanding anything to the contrary in this
Section 2.2 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent. Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation. Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Term Loan
to which the Confirmation relates, and the applicable Borrower’s acceptance of
the related proceeds shall constitute the applicable Borrower’s agreement to the
terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. To the extent of a conflict between this Agreement and the
related Confirmation, the Confirmation shall control.

 

51

--------------------------------------------------------------------------------


 


SECTION 2.3            FEES.


 

The Borrowers shall pay all fees provided for in the Fee Letter to the
Administrative Agent for distribution to the Lenders and the Administrative
Agent in accordance therewith.

 


SECTION 2.4            COMMITMENT REDUCTIONS.


 

(a)           Voluntary Reductions. The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount and/or the Delayed Draw Committed Amount at any time or from time to time
upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, (i) the sum of the aggregate principal
amount of outstanding Revolving Loans would exceed the Revolving Committed
Amount then in effect, (ii) the Availability would be negative or (iii) the sum
of the aggregate principal amount of outstanding Delayed Draw Term Loans would
exceed $94,388,779.00 (i.e. the initial Delayed Draw Term Loan Committed
Amount).

 

(b)           Maturity Date. The Commitments shall automatically terminate on
the Maturity Date unless accelerated sooner pursuant to Section 7.2 hereof.

 


SECTION 2.5            PREPAYMENTS.


 

(a)           Optional Prepayments. The Borrowers shall have the right to prepay
the Term Loans in whole or in part from time to time; provided, however, that
each partial prepayment of a Term Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $500,000 in excess thereof (or the
remaining outstanding principal amount). The Borrowers shall give three Business
Days’ irrevocable notice of prepayment in the case of LIBOR Rate Loans and
same-day irrevocable notice on any Business Day in the case of Alternate Base
Rate Loans, to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). To the extent that the Borrowers elect to prepay the
Term Loans, amounts prepaid under this Section shall be applied (i) to the
extent the outstanding principal amount under the Term Loans and the Reindeer
Facility, both before and after giving effect to such optional prepayment, is
greater than $300,000,000 and there are more than fifteen (15) Pledged Mortgage
Assets, as the Borrowers may direct in their discretion and (ii) to the extent
the outstanding principal amount under the Term Loans and the Reindeer Facility,
either before or after giving effect to such optional prepayment, is less than
or equal to $300,000,000 or there are less than or equal to fifteen (15) Pledged
Mortgage Assets, as the Administrative Agent may elect in its reasonable
discretion. Within the foregoing parameters, prepayments under this Section
shall be applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans
in direct order of Interest Period maturities. All prepayments under this
Section shall be subject to Section 2.13, but otherwise without premium or
penalty. Interest on the principal amount prepaid shall be payable on the next
occurring Payment Date that would have occurred had such Loan not been prepaid
or, at the request of the Administrative Agent, interest on the principal amount
prepaid shall be payable on any date that a prepayment is made hereunder through
the date of prepayment.

 

52

--------------------------------------------------------------------------------


 

(b)           Mandatory Prepayments.

 

(i)            Availability and Revolving Committed Amount.

 

(A)          Availability. Subject to the definition of Asset Value, the
Administrative Agent may calculate Availability on any day. If the Availability
is negative on any day, as determined by the Administrative Agent in its
discretion, the Borrowers shall, immediately upon notice from the Administrative
Agent and, in any event, within one (1) Business Day upon notice from the
Administrative Agent (the “Availability Correction Deadline”), prepay the
Revolving Loans in cash in an amount determined by the Administrative Agent so
that, after giving effect to such payment, the Availability will not be negative
(each such amount, a “Correction Amount”).

 

(B)           Revolving Loan Committed Amount. If at any time after the Closing
Date, the sum of the aggregate principal amount of outstanding Revolving Loans
shall (1) exceed the Revolving Committed Amount or (2) exceed the Available
Borrowing Capacity, the Borrowers shall immediately prepay the Revolving Loans
in an amount sufficient to eliminate such excess.

 

(C)           Delayed Draw Term Loan Committed Amount. If at any time after the
Closing Date, the sum of the funded Delayed Draw Term Loans shall exceed
$94,388,779.00 (i.e. the initial Delayed Draw Term Loan Committed Amount), the
Borrowers shall immediately prepay the Term Loans in an amount sufficient to
eliminate such excess.

 

(ii)           Defaulted Collateral Prepayment. To the extent any (1) Term Loan
Collateral is in a Collateral Default, the Borrowers shall prepay the Term
Loans, within one (1) Business Day of such Collateral Default, in an amount
equal to Allocated Term Loan Amount for such item of defaulted Collateral which
shall be applied to such defaulted Collateral and (2) Revolving Loan Collateral
is in a Collateral Default, the Borrowers shall prepay the outstanding Revolving
Loans, within one (1) Business Day of such Collateral Default, in an amount
equal to Allocated Revolving Loan Amount for such item of defaulted Collateral
which shall be applied to such defaulted Collateral; provided, that it is
acknowledged and agreed that nothing set forth in the definition Asset Value
shall affect the obligation of the Borrowers to make a prepayment under this
clause (ii).

 

(iii)          Reduction of Asset Value Prepayment. Subject to the definition of
Asset Value, if the Administrative Agent determines at any time in its
discretion that (A) the Asset Value for any item of Term Loan Collateral is or
should be reduced for any reason in its discretion (other than as excluded in
the definition of Asset Value), the Borrowers shall prepay the outstanding Term
Loans, within one (1) Business Day of the Administrative Agent’s request, in an
amount equal to the reduction determined by the Administrative Agent, (B) the
Asset Value for any item of Revolving Loan Collateral is or should be reduced
for any reason in its discretion (other than as excluded in the definition of
Asset Value), the Borrowers shall prepay the outstanding Revolving Loans, within
one (1) Business Day of the Administrative Agent’s request, in an amount equal
to the reduction determined by the Administrative Agent and (C) the Asset Value
of all Pledged Mortgage Assets, as determined in the Administrative Agent’s
discretion, is less (including by reason of reductions in the Asset Value as
determined by the

 

53

--------------------------------------------------------------------------------

 

Administrative Agent (other than as excluded in the definition of Asset Value))
than the outstanding principal amount of all Loans (including Term Loans and
Revolving Loans) plus the Note Purchase Margin (in each case, a “Deficit”), the
Borrowers shall prepay the Revolving Loans and the Term Loans within one (1)
Business Day of the Administrative Agent’s request, in the amount of the
Deficit. The Administrative Agent’s election, in its discretion, not to deliver
any notice under this clause (iii) shall not in any way limit or impair its
right to deliver such notice at any time.

 

(iv)          Collateral Release Prepayment. With respect to any repayment,
prepayment, reduction or removal of any Collateral, such mandatory prepayment
shall be governed by the terms of the Fee Letter.

 

(v)           Issuances of Debt. To the extent the principal amount outstanding
under the Term Loan plus the Reindeer Debt is greater than the applicable amount
set forth on Schedule 2.5 for the applicable period and in connection with the
closing of any Debt Issuance, the Borrowers shall prepay the Loans, within one
(1) Business Day of the closing of any Debt Issuance,  in an aggregate amount
equal to the lesser of (1) 35% of the Net Cash Proceeds of each such Debt
Issuance and (2) the difference between the outstanding principal Term Loan
amount plus the Reindeer Debt and the applicable amount set forth on Schedule
2.5 (to the extent positive) (the “Debt Net Cash Proceeds Payment”) and, in
connection therewith, shall, pursuant to Irrevocable Instructions, cause the
Persons obligated to pay such Net Cash Proceeds to remit the Debt Net Cash
Proceeds Payment by wire transfer in immediately available funds directly to the
Collection Account on the closing date of the Debt Issuance instead of paying
such amounts to any Credit Party or a Subsidiary or Affiliate of a Credit Party.
Such prepayment shall be prepaid in accordance with clause (ix) below.

 

(vi)          Issuances of Equity. To the extent the principal amount
outstanding under the Term Loan plus the Reindeer Debt is greater than the
applicable amount set forth on Schedule 2.5 for the applicable period and in
connection with the closing of any Equity Issuance,  the Borrowers shall prepay
the Loans, within one (1) Business Day of the closing of any Equity Issuance, in
an aggregate amount equal to the lesser of (1) 35% of the Net Cash Proceeds of
each such Equity Issuance and (2) the difference between the outstanding
principal Term Loan amount plus the Reindeer Debt and the applicable amount set
forth on Schedule 2.5 (to the extent positive) (the “Equity Net Cash Proceeds
Payment”) and, in connection therewith, shall, pursuant to Irrevocable
Instructions, cause the Persons obligated to pay such Net Cash Proceeds to remit
the Equity Net Cash Proceeds Payment by wire transfer in immediately available
funds directly to the Collection Account on the closing date of the Equity
Issuance instead of paying such amounts to any Credit Party or a Subsidiary or
Affiliate of a Credit Party. Such prepayment shall be prepaid in accordance with
clause (ix) below.

 

(vii)         [Reserved].

 

(viii)        Extraordinary Receipts. Immediately, and in any event, within one
(1) Business Day upon receipt by any Credit Party or any of its Subsidiaries of
proceeds from any Extraordinary Receipt, the Borrowers shall prepay the Term
Loans and/or the Revolving Loans, as applicable, in an aggregate principal
amount equal to the lesser of (1) one hundred percent (100%) of such
Extraordinary Receipt and (2) the Allocated Term Loan Amount or Allocated
Revolving Loan Amount, as applicable, to be applied to the Term Loan and/or the
Revolving Loans depending on whether the Extraordinary

 

54

--------------------------------------------------------------------------------


 

Receipt is from Term Loan Collateral or Revolving Loan Collateral. Such
prepayment shall be prepaid in accordance with clause (ix) below.

 

(ix)           Application of Mandatory Prepayments.

 

(1)           Unless otherwise set forth above in Section 2.5(a),
Section 2.5(b)(i), (ii), (iii) and (iv), all amounts required to be paid
pursuant to this Section shall be applied as follows: (A) first, to the
outstanding Term Loans and Term Loan Collateral, as follows: (i) to the extent
the outstanding principal amount under the Term Loans and the Reindeer Facility,
both before and after giving effect to such optional prepayment, is greater than
$300,000,000 and there are more than fifteen (15) Pledged Mortgage Assets, as
the Borrowers may direct in their discretion and (ii) to the extent the
outstanding principal amount under the Term Loans and the Reindeer Facility,
either before or after giving effect to such optional prepayment, is less than
or equal to $300,000,000 or there are less than or equal to fifteen (15) Pledged
Mortgage Assets, as the Administrative Agent may elect in its reasonable
discretion,  in each case until the outstanding principal amount of the Term
Loans has been paid and full and (B) second, to the outstanding Revolving Loans
and Revolving Loan Collateral in such manner as the Borrower may elect in its
discretion until the outstanding principal amount of the Revolving Loans has
been paid in full. Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section shall be subject to Section 2.13 and be accompanied by
interest on the principal amount prepaid through the date of prepayment, but
otherwise without premium or penalty; and

 

(2)           All amounts required to be paid pursuant to this Section shall be
deposited in the Collection Account and shall be accompanied by any applicable
costs incurred pursuant to Section 2.13 (if any) and any applicable interest
payments.

 


SECTION 2.6            DEFAULT RATE AND PAYMENT DATES.


 

(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.7 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

 

(b)           (i) If all or a portion of the principal amount of any LIBOR Rate
Loan shall not be paid when due, such overdue amount shall bear interest at a
rate per annum which is equal to the rate that would otherwise be applicable
thereto plus 2%, until the end of the Interest Period applicable thereto, and
thereafter at a rate per annum which is equal to the Alternate Base Rate plus
the sum of the Applicable Percentage then in effect for Alternate Base Rate
Loans and 2% (the “ABR Default Rate”) or (ii) if any interest payable on the
principal amount of any Loan or any fee or other amount, including the principal
amount of any Alternate Base Rate Loan, payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is equal to the ABR Default
Rate, in each case from the date of such non-payment until such amount is paid
in full (after as well as before judgment). Upon the occurrence, and during the
continuance, of any

 

55

--------------------------------------------------------------------------------


 

other Event of Default hereunder, at the option of the Required Lenders, the
principal of and, to the extent permitted by Requirements of Law, interest on
the Loans and any other amounts owing hereunder or under the other Credit
Documents shall bear interest, payable on demand, at a per annum rate which is
(A) in the case of principal, the rate that would otherwise be applicable
thereto plus 2% or (B) in the case of interest, fees or other amounts, the ABR
Default Rate (after as well as before judgment).

 

(c)           Interest on each Loan shall be payable in arrears on each Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

 


SECTION 2.7            CONVERSION OPTIONS.


 

(a)           The Borrowers may, in the case of Revolving Loans and the Term
Loan, elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate
Loans by delivering a Notice of Conversion/Extension to the Administrative Agent
at least three Business Days prior to the proposed date of conversion. In
addition, the Borrowers may elect from time to time to convert all or any
portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving the
Administrative Agent irrevocable written notice thereof by 12:00 p.m. one (1)
Business Day prior to the proposed date of conversion. If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan. LIBOR Rate Loans may only be converted to Alternate Base Rate
Loans on the last day of the applicable Interest Period. If the date upon which
a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan. All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof. All or
any part of outstanding LIBOR Rate Loans may be converted as provided herein;
provided that partial conversions shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.

 

(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Borrowers with
the notice provisions contained in Section 2.7(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. So long as no Default or Event of Default has occurred and is
continuing and all conditions set forth in Section 4.2 have been satisfied and
the Borrowers shall fail to give timely notice of an election to continue a
LIBOR Rate Loan, such LIBOR Rate Loans shall be automatically converted to a
one-month LIBOR Rate Loan at the end of the applicable Interest Period with
respect thereto. To the extent a Default or Event of Default has occurred and is
continuing and the Borrowers shall fail to give timely notice of an election to
continue a LIBOR Rate Loan or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall automatically be converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 

56

--------------------------------------------------------------------------------


 


SECTION 2.8            COMPUTATION OF INTEREST AND FEES; USURY.


 

(a)           Interest payable hereunder with respect to any Alternate Base Rate
Loan based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of the effective date and the amount of each such change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.

 

(c)           It is the intent of the Lenders and the Credit Parties to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under Requirements of Law. If, from any possible construction of any
of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
Requirements of Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under Requirements of Law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Loans. The
right to demand payment of the Loans or any other Indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Requirements of Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
Requirements of Law.

 

57

--------------------------------------------------------------------------------


 


SECTION 2.9            PRO RATA TREATMENT AND PAYMENTS.


 

(a)           Allocation of Payments Prior to Exercise of Remedies.

 

(i)            Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Commitment Percentages of the Revolving Lenders. Each payment on
account of any fees pursuant to Section 2.3 shall be made pro rata in accordance
with the respective amounts due and owing. Each payment (other than prepayments)
by the Borrowers on account of principal of and interest on the Revolving Loans
and on the Term Loan, as applicable, shall be applied to such Loans, as
applicable, on a pro rata basis in accordance with the terms of Section 2.5(a)
hereof. Each optional prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.5(a). Each mandatory prepayment on account
of principal of the Loans shall be applied in accordance with Sections 2.2(b)
and 2.5(b). Unless payments are specifically payable to Revolving Loans or Term
Loans, all payments are shared pari passu and pro rata (based on the amounts of
such Loans) between Revolving Loans and Term Loans. All payments (including
prepayments) to be made by the Borrowers on account of principal, interest and
fees shall be made without defense, set-off or counterclaim and shall be made to
the Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified on Section 10.2 in Dollars and in immediately available
funds not later than 1:00 p.m. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

 

(ii)           The Administrative Agent as agent for the Secured Parties shall
be entitled to receive an amount equal to all Income paid or distributed on or
in respect of the Collateral, which amount shall be deposited by the Borrowers
and any Servicer or PSA Servicer under a Pooling and Servicing Agreement into
the Collection Account. The Borrowers hereby agree to instruct each applicable
Servicer to transfer within two (2) Business Days of receipt thereof, and each
applicable PSA Servicer under a Pooling and Servicing Agreement to deposit
within two (2) Business Days of the date on which such Person is obligated under
the applicable Pooling and Servicing Agreement to disburse such funds, all
Income with respect to the Collateral directly into the Collection Account. On
each Payment Date, any Cash Collateral and any amounts on deposit in the
Collection Account shall be withdrawn by the Administrative Agent and shall be
applied as follows:

 

FIRST, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all fees, expenses, and other obligations then
due to the Administrative Agent and the Lenders pursuant to this Agreement
and/or the Fee Letter, other than the interest and principal on the Loans;

 

SECOND, to the extent not paid by the Borrowers, to the payment of fees and
expenses owed to the Custodian under the Custodial Agreement or Custodial Fee
Letter;

 

58

--------------------------------------------------------------------------------


 

THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the Lenders for the payment of accrued and unpaid interest on
the Loans outstanding;

 

FOURTH, without limiting the Borrowers’ obligations to make mandatory
prepayments under Section 2.5(b) in a timely manner as provided in this
Article II, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) for the payment of the amounts and Loans provided for in
Section 2.5(b);

 

FIFTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent any Income or Cash Collateral includes payments or
prepayments of principal on or from any Collateral (including, without
limitation, insurance or condemnation proceeds or recoveries from any
foreclosures not otherwise applied under Section 2.5(b) or clause FOURTH above),
such payments shall be applied to reduce the Allocated Term Loan Amount and/or
Allocated Revolving Loan Amount for the related Term Loan Collateral or
Revolving Loan Collateral, as applicable;

 

SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent not previously paid pursuant to Article II, to the
Lenders to pay any other principal payments then due or required to be paid;

 

SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all other amounts then due and owing to the
Administrative Agent, the Lenders or any other Person pursuant to this Agreement
and the other Credit Documents; and

 

EIGHTH, to the Borrowers, for such purposes as the Borrowers shall determine in
their sole discretion;

 

provided, however, that if a Default or Event of Default has occurred and is
continuing or a mandatory prepayment under Section 2.5 is due but not yet
payable, such amounts under clause “EIGHTH” shall not be transferred to the
Borrowers but shall remain in the Collection Account and applied (i) in the case
of a mandatory prepayment under Section 2.5, in reduction of such mandatory
prepayments when due and payable, with the balance being remitted to the
Borrowers and (ii) in the case of a Default or Event of Default, in reduction of
the Obligations in accordance with Section 2.9(b).

 

Notwithstanding anything to the contrary contained herein, in the event any
Obligor Reserve Payments are deposited into the Collection Account, such Obligor
Reserve Payments shall, upon written request of the Borrowers, be promptly
transferred from the Collection Account to the Borrowers for the Borrowers to
transfer into the appropriate escrow or reserve accounts.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application of the next
succeeding category.

 

(b)           Allocation of Payments After Exercise of Remedies. Notwithstanding
any other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.6)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Obligations or

 

59

--------------------------------------------------------------------------------


 

any other amounts outstanding under any of the Credit Documents or in respect of
the Collateral and all amounts on deposit in the Collection Account shall be
paid over or delivered to the Administrative Agent and applied as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Obligations are allowed, permitted or
recognized as a claim in any proceeding resulting from the occurrence of a
Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

SECOND, to the payment of any fees owed by the Borrowers to the Administrative
Agent;

 

THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;

 

FOURTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all of the Obligations consisting of accrued fees
and interest;

 

FIFTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of the outstanding principal amount of the
Obligations;

 

SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to all other Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses ”FIRST” through “FIFTH” above; and

 

SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the then outstanding Loans
held by such Lender) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

 


SECTION 2.10         NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.


 

(a)           Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may,

 

60

--------------------------------------------------------------------------------


 

in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Extension of Credit available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Alternate Base Rate Loans. If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Extension of Credit to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Extension of Credit. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(b)           Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, and to make payments pursuant
to Section 10.5(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any such payment under
Sections 8.7 and 10.5(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Sections 8.7
and 10.5(c).

 

61

--------------------------------------------------------------------------------


 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 


SECTION 2.11         INABILITY TO DETERMINE INTEREST RATE.


 

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrowers have
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrowers shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 


SECTION 2.12         YIELD PROTECTION.


 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

 

(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.14 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, within five (5) Business Days of a request by such Lender,
the Borrowers will pay to such Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

62

--------------------------------------------------------------------------------


 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, but in any event within five (5)
Business Days, the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 


SECTION 2.13         INDEMNITY; EUROCURRENCY LIABILITIES.


 

(a)           The Credit Parties hereby agree to indemnify each Lender and to
hold such Lender harmless from any actual, out-of-pocket funding loss or expense
which each Lender may sustain or incur as a consequence of (a) the failure by
the Borrowers to pay the principal amount of or interest on any Loan by any
Lender in accordance with the terms hereof, (b) the failure by the Borrowers to
accept a borrowing after the Borrowers have given a notice in accordance with
the terms hereof, (c) default by the Borrowers in making any prepayment after
the Borrowers have given a notice in accordance with the terms hereof, and/or
(d) the making by the Borrowers of a prepayment of a Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by any Lender to lenders of funds obtained
by it in order to maintain its Loans hereunder. A certificate setting forth in
reasonable detail as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent, to the Borrowers
shall be conclusive in the absence of manifest error. The agreements in this
Section shall survive termination of this Agreement and payment of the
Obligations.

 

(b)           The Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
LIBOR Loan equal to the actual costs of such reserves allocated to such LIBOR
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the Borrowers shall
have received at least fifteen (15) days prior notice

 

63

--------------------------------------------------------------------------------


 

(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Payment Date, such additional interest shall be due and payable fifteen (15)
days from receipt of such notice.

 


SECTION 2.14         TAXES.


 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Credit Party shall be
required by Requirements of Law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Credit Party shall make such
deductions and (iii) such Credit Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Requirements of Law.

 

(b)           Payment of Other Taxes by the Borrowers. Without limiting the
provisions of paragraph (a) above, the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Requirements of
Law.

 

(c)           Indemnification by the Borrowers. The Credit Parties shall
indemnify the Administrative Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrowers shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Credit Party is a resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Credit Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by Requirements of Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine

 

64

--------------------------------------------------------------------------------


 

whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(f)            Foreign Lenders. Without limiting the generality of the
foregoing, in the event that any Credit Party is resident for tax purposes in
the United States of America, any Foreign Lender shall deliver to the Borrowers
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)          any other form prescribed by Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Credit Parties to determine the
withholding or deduction required to be made.

 

(g)           Treatment of Certain Refunds. If the Administrative Agent or a
Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which the Credit Parties have paid additional amounts
pursuant to this Section, it shall pay to the Credit Parties an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Credit Parties under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Parties, upon the request
of the Administrative Agent or such Lender agrees to repay the amount paid over
to the Credit Parties (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender,
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Credit Parties or any other Person.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 

65

--------------------------------------------------------------------------------


 


SECTION 2.15         ILLEGALITY.


 

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrowers thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by Requirements of Law as Alternate
Base Rate Loans. The Borrowers hereby agree to promptly pay any Lender, upon its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate (which certificate shall include a description of the
basis for the computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrowers shall be conclusive in the absence of manifest error.

 


SECTION 2.16         OBLIGATIONS ABSOLUTE.


 

Except as set forth to the contrary in the Credit Documents, all sums payable by
the Credit Parties hereunder or under the Credit Documents shall be paid without
notice, demand, counterclaim, setoff, deduction or defense (as to any Person or
any reason whatsoever) and without abatement, suspension, deferment, diminution
or reduction (as to any Person or any reason whatsoever), and the obligations
and liabilities of each Credit Party hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of:  (a) any damage to or destruction of or any taking of any asset, any
Property, any Collateral or any portion of the foregoing; (b) any restriction or
prevention of or interference with any use of any asset, any Property, any
Collateral or any portion of the foregoing; (c) any title defect or encumbrance
or any eviction from any Property, by title paramount or otherwise; (d) any
Insolvency Proceeding relating to any Credit Party, any Affiliate or Subsidiary
of the foregoing or any Obligor, account debtor or indemnitor under the
Collateral, or any action taken with respect to this Agreement or any other
Credit Document by any trustee or receiver of any Credit Party, any Affiliate or
Subsidiary of the foregoing or any Obligor, account debtor or indemnitor under
the Collateral, or by any court, in any such proceeding; (e) any claim that any
Credit Party has or might have against the Administrative Agent, any Lender
and/or any Indemnitee; (f) any default or failure on the part of the
Administrative Agent, any Lender and/or any Indemnitee to perform or comply with
any of the terms hereof, the Credit Documents or of any other agreement with any
Credit Party, any Subsidiary or Affiliate of the foregoing and/or any other
Person; (g) the invalidity or unenforceability of any Collateral or Loan;
(h) anything related to or arising out of any Credit-Party-Related Obligation;
or (i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not any Credit Party or any Affiliate or Subsidiary of the
foregoing shall have notice or knowledge of any of the foregoing.

 


SECTION 2.17         REPLACEMENT OF LENDERS.


 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12 or Section 2.15, or requires the Borrowers to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its

 

66

--------------------------------------------------------------------------------


 

offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12, Section 2.14 or Section 2.15, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or Section 2.15, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.6), all
of its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(i)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(ii)           in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or Section 2.15 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iii)          such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant, as
of the date of this Agreement and on any date a Loan is made hereunder and at
all times while any Credit Document or any Loan is in full force and effect, to
the Administrative Agent and to each Lender that:

 


SECTION 3.1            FINANCIAL CONDITION.


 

The audited consolidated balance sheet of NorthStar Corp and its Consolidated
Subsidiaries as of the fiscal year ending December 31, 2006, provided to the
Administrative Agent and the related audited consolidated statements of income
and retained earnings and of cash flows for the year then ended, setting

 

67

--------------------------------------------------------------------------------


 

forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
scope of the audit conducted by Grant Thornton, copies of which have heretofore
been furnished to the Administrative Agent, are complete and correct and present
fairly in all material respects the consolidated financial condition of
NorthStar Corp and its Consolidated Subsidiaries of the foregoing as of such
date, and the consolidated results of their operations and their consolidated
cash flows for the fiscal year then ended. All such financial statements,
including the related schedules and notes thereto (if any), have been prepared
in accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein). Neither NorthStar Corp nor any of its
Consolidated Subsidiaries had, as of the date of the most recent balance sheet
referred to above, any material contingent liability or liability for taxes, or
any long term lease or unusual forward or long term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other financial derivative, that is not reflected in the
foregoing statements or in the notes thereto. Except as otherwise disclosed
publicly, during the period from December 31, 2006, to and including the date
hereof, there has been no sale, transfer or other disposition by the Borrowers,
the Guarantor or any Consolidated Subsidiaries of the foregoing of any material
part of their business or Property and no purchase or other acquisition of any
business or Property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrowers,
the Guarantor or any Consolidated Subsidiaries of the foregoing on the date
hereof.

 


SECTION 3.2            NO MATERIAL ADVERSE EFFECT.


 

Since December 31, 2006 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.3            CORPORATE EXISTENCE; COMPLIANCE WITH LAW.


 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own, operate and pledge all its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged and has
taken all actions necessary to maintain all rights, privileges, licenses and
franchises necessary or required in the normal conduct of its business, (c) is
duly qualified to conduct business and in good standing under the laws of
(i) the jurisdiction of its organization or formation, (ii) the jurisdiction
where its chief executive office is located and (iii) each other jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification, (d) is in compliance with all Requirements
of Law (including, without limitation, all government permit and licensing
requirements), Authority Documents, government permits and government licenses
and (e) is in material compliance with all Contractual Obligations, Indebtedness
and Guarantee Obligations. The jurisdiction of incorporation or organization, as
applicable, and the chief executive office of each of the Credit Parties are
listed on Schedule 3.3 along with each Credit Parties chief executive office.
The Borrowers shall update Schedule 3.3 from time to time, in accordance with
Section 5.2, to update information and to add Additional Credit Parties.

 


SECTION 3.4            CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.


 

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal,

 

68

--------------------------------------------------------------------------------


 

valid and binding obligation of each Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by applicable Insolvency Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 


SECTION 3.5            NO LEGAL BAR; NO DEFAULT.


 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowing of Loans
hereunder, pledge of Collateral under the Credit Documents and the use of the
proceeds of the Loans (a) will not violate any Requirement of Law, (b) will not
conflict with, result in a breach of or constitute a default under Authority
Documents of the Credit Parties or any Contractual Obligation, Indebtedness or
Guarantee Obligations of any Credit Party (except those as to which waivers or
consents were obtained) or any material approval or material consent from any
Governmental Authority relating to such Credit Party, and (c) will not result
in, or require, the creation or imposition of any Lien on any Credit Party’s
Properties or revenues pursuant to any Requirement of Law, Contractual
Obligations, Indebtedness or Guarantee Obligations other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens. No Credit Party is in default under or with respect to any of its
Contractual Obligation, Indebtedness or Guarantee Obligations in any material
respect. No Default or Event of Default has occurred and is continuing.

 


SECTION 3.6            NO MATERIAL LITIGATION.


 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the actual knowledge of the Credit Parties, threatened by or against any
Credit Party or any of its Subsidiaries or Affiliates or against any of its or
their respective properties or revenues (a) with respect to the Credit
Documents, any Extension of Credit, any Collateral or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect. No permanent injunction, temporary restraining order or
similar decree has been issued against any Credit Party or any of its
Subsidiaries or Affiliates, which could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.7            INVESTMENT COMPANY ACT; FEDERAL POWER ACT; INTERSTATE
COMMERCE ACT; AND FEDERAL AND STATE STATUTES AND REGULATIONS.


 

No Credit Party is required to register as an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the 40 Act. No
Credit Party is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or any federal or state statute or regulation limiting
its ability to incur the Obligations.

 


SECTION 3.8            MARGIN REGULATIONS.


 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties (a) are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and
(b) taken as a group do not own “margin stock”. No Borrower is subject to any
Requirement of Law that purports to restrict or regulate its ability to borrow
money.

 

69

--------------------------------------------------------------------------------


 


SECTION 3.9            ERISA.


 

(a)  No Credit Party has established nor maintained any Plan; and (b) each
Credit Party either (1) qualifies as an Operating Company; (2) complies with an
exception set forth in the Plan Asset Regulations such that the assets of such
Person would not be subject to Title I of ERISA or Section 4975 of the Internal
Revenue Code; or (3) does not hold any Plan Assets that are subject to ERISA.

 


SECTION 3.10         ENVIRONMENTAL MATTERS.


 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)           The Properties owned, leased or operated by the Credit Parties do
not contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of, or (ii) could reasonably give rise to
liability on behalf of any Credit Party under, any Environmental Law.

 

(b)           The Properties and all operations of the Credit Parties at the
Properties are in compliance, and have in the last five years been in
compliance, in all material respects with all applicable Environmental Laws, and
none of the Credit Parties and to the actual knowledge of the Credit Parties, no
other Person has caused any contamination at, under or about the Properties.

 

(c)           No Credit Party has received any written or actual notice of
violation, alleged violation, non-compliance, liability or potential liability
on behalf of any Credit Party with respect to environmental matters or
Environmental Laws regarding any of the Properties, nor do the Credit Parties
have actual knowledge or reason to believe that any such notice will be received
or is being threatened.

 

(d)           None of the Credit Parties, and to the actual knowledge of the
Credit Parties, no other Person has transported or disposed of from the
Properties in violation of, or in a manner or to a location that could give rise
to liability on behalf of any Credit Party under any Environmental Law, and no
Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law.

 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any Credit Party is or will be named as a party with
respect to the Properties, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties.

 

(f)            There has been no release or to the actual knowledge of the
Credit Parties, threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of any Credit
Party in connection with the Properties, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.

 

70

--------------------------------------------------------------------------------


 


SECTION 3.11         USE OF PROCEEDS.


 

The proceeds of the Extensions of Credit shall be used by the Borrowers (a) to
acquire or finance Eligible Assets and (b) subject to Section 3.8, for other
general corporate purposes.

 


SECTION 3.12         SUBSIDIARIES; JOINT VENTURES; PARTNERSHIPS.


 

The organizational chart attached as Schedule 3.12 sets forth the name of each
Consolidated Subsidiary of each Credit Party. The Borrowers are Subsidiaries of
the Guarantors. The Borrowers do not have any Subsidiaries.

 


SECTION 3.13         OWNERSHIP.


 

Each of the Borrowers is the owner of, and has good and marketable title to or a
valid leasehold interest in, all of its respective Properties that constitute
Collateral. None of the Collateral is subject to any Lien other than Permitted
Liens.

 


SECTION 3.14         INDEBTEDNESS.


 

Except as otherwise permitted under Section 6.1, the Borrowers have no
Indebtedness or Guarantee Obligations. To each Borrower’s knowledge, no material
defaults or events of default exist under the Indebtedness permitted under
Section 6.1.

 


SECTION 3.15         TAXES.


 

Each of the Credit Parties has filed, or caused to be filed, all income tax
returns and all other material tax returns (federal, state, local and foreign)
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) that
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties is aware of any proposed tax
assessments against it.

 


SECTION 3.16         SOLVENCY.


 

No Credit Party is the subject of any Insolvency Proceeding or Insolvency Event.
The Loans under this Agreement and any other Credit Document do not and will not
render any Credit Party not Solvent. The Credit Parties are not entering into
the Credit Documents or any Extension of Credit with the intent to hinder, delay
or defraud any creditor of the Credit Parties or any Subsidiary and the Credit
Parties have received or will receive reasonably equivalent value for the Credit
Documents and each Extension of Credit.

 


SECTION 3.17         [RESERVED].


 


SECTION 3.18         LOCATION.


 

Each Credit Parties’ location (within the meaning of Article 9 of the UCC) is
set forth on Schedule 3.18. The office where each Credit Party keeps all the
records (within the meaning of Article 9 of the UCC) is at the address set forth
on Schedule 3.18 to this Agreement (or at such other locations as to

 

71

--------------------------------------------------------------------------------


 

which the notice and other requirements specified in Section 10.2 shall have
been satisfied). Each Credit Party’s organizational identification number and
tax identification number is as set forth in the Fee Letter.

 


SECTION 3.19         NO BURDENSOME RESTRICTIONS.


 

None of the Credit Parties or their Subsidiaries or Affiliates is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Requirement of Law which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 


SECTION 3.20         BROKERS’ FEES.


 

None of the Credit Parties or their Subsidiaries or Affiliates has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement and as set forth in the Fee Letter.

 


SECTION 3.21         [RESERVED].


 


SECTION 3.22         ACCURACY AND COMPLETENESS OF INFORMATION.


 

To each Credit Parties’ actual knowledge, the information, reports,
certificates, documents, financial statements, books, records, files, exhibits
and schedules furnished in writing by or on behalf of each Credit Party to the
Administrative Agent in connection with the negotiation, preparation or delivery
of this Agreement and the other Credit Documents or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each Credit Party
to the Administrative Agent and the Lenders in connection with this Agreement
and the other Credit Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer of any Credit Party, after due inquiry, that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed to the
Administrative Agent. All projections furnished on behalf of each Credit Party
to the Administrative Agent were prepared and presented in good faith by or on
behalf of each Credit Party.

 


SECTION 3.23         [RESERVED].


 


SECTION 3.24         INSURANCE.


 

Each Credit Party has and maintains, with respect to its Properties and
business, insurance which meets the requirements of Section 5.5.

 


SECTION 3.25         SECURITY DOCUMENTS.


 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, in each
case in favor of the Administrative Agent, on behalf of the Lenders, and (b) the
Administrative Agent obtaining control  or possession over those items of
Collateral in which a security interest is perfected through control or

 

72

--------------------------------------------------------------------------------


 

possession) perfected security interests and Liens, prior to all other Liens
other than Permitted Liens. None of the Credit Parties nor any Person claiming
through or under any Credit Party shall have any claim to or interest in the
Collection Account or the Security Account Control Agreement, except for the
interest of the Borrowers in such property as a debtor for purposes of the UCC.

 


SECTION 3.26         ANTI-TERRORISM LAWS.


 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties or any Subsidiary of
any Credit Party (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 


SECTION 3.27         COMPLIANCE WITH OFAC RULES AND REGULATIONS.


 

(a)           None of the Credit Parties or their Subsidiaries is in violation
of and shall not violate any of the country or list based economic and trade
sanctions administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(b)           None of the Credit Parties or their Subsidiaries (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has a more than 10% of its assets
located in Sanctioned Entities, or (iii) derives more than 10% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity.

 


SECTION 3.28         COMPLIANCE WITH FCPA.


 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary, its Affiliates or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 


SECTION 3.29         CONSENT; GOVERNMENTAL AUTHORIZATIONS.


 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrowers or the
making of the Guaranty or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or

 

73

--------------------------------------------------------------------------------


 

enforceability of any Credit Document against the Credit Parties (except such
filings as are necessary in connection with the perfection of the Liens created
by such Credit Documents).

 


SECTION 3.30         BULK SALES.


 

The execution, delivery and performance of this Agreement, the Credit Documents
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by any Credit Party.

 


SECTION 3.31         INCOME AND REQUIRED PAYMENTS.


 

Each Credit Party acknowledges that all Income and Required Payments received,
after the Closing Date, by it or its Affiliates or its Subsidiaries or any
Person acting on its behalf with respect to the Collateral shall be held for the
benefit of the Administrative Agent until deposited into the Collection Account
as required herein.

 


SECTION 3.32         FULL PAYMENT.


 

No Credit Party has any knowledge of any fact that should lead it to expect that
each Loan will not be paid in full.

 


SECTION 3.33         IRREVOCABLE INSTRUCTIONS.


 

The Borrowers have delivered each Irrevocable Instruction required to be
delivered by the terms of this Agreement. The Credit Parties are not aware of
any Required Payment that has been made after the date of this Agreement but has
not been deposited into the Collection Account. No Irrevocable Instruction
violates any Requirement of Law, any Contractual Obligation or other prohibition
and such Irrevocable Instructions are the valid and binding obligations of the
parties thereto.

 


SECTION 3.34         COMPLIANCE WITH COVENANTS.


 

The Credit Parties are in full compliance with the Financial Covenants and all
Credit Parties are in full compliance with all other applicable covenants,
duties and agreements contained in the Credit Documents.

 


SECTION 3.35         COLLATERAL AGREEMENTS.


 

The Credit Parties have delivered to the Administrative Agent or the Custodian
all documents and agreements related to, governing or affecting the Collateral,
including, without limitation, the Mortgage Loan Documents, the Servicer
Agreements, the Pooling and Servicing Agreements and all public documents
relating to any Debt Issuance or Equity Issuance, and, to the best of the
Borrowers’ knowledge, no material default or event of default exists thereunder.

 


SECTION 3.36         NO RELIANCE.


 

Each Credit Party has made its own independent decisions to enter into the
Credit Documents and each Loan and as to whether such Loan is appropriate and
proper for it based upon its own judgment and upon advice from such advisors
(including, without limitation, legal counsel and accountants) as it has deemed
necessary. No Credit Party is relying upon any advice from the Administrative
Agent or any Lender as to any aspect of the Loans, including, without
limitation, the legal, accounting or tax treatment of such Loans.

 

74

--------------------------------------------------------------------------------


 


SECTION 3.37         COLLATERAL.


 

(a) There are no outstanding rights, options, warrants or agreements for the
purchase, sale or issuance of the Collateral created by, through, or as a result
of any Credit Party’s actions or inactions; (b) there are no agreements on the
part of any Credit Party to issue, sell or distribute the Collateral, other than
this Agreement and the Credit Documents; and (c) no Credit Party has any
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Collateral, except, in the case of (a) and (b),
for purchase rights that may be contained in any applicable intercreditor
agreement included in the Mortgage Asset File.

 


SECTION 3.38         REIT STATUS.


 

Subject to Section 5.20, NorthStar Corp qualifies as a REIT and is listed on and
is in good standing with a national recognized securities exchange.

 


SECTION 3.39         INSIDER.


 

No Credit Party is an “executive officer”, “director”, or “person who directly
or indirectly or acting through or in concert with one or more persons owns,
controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a Subsidiary, or of any Subsidiary of a bank holding company of
which any Lender is a Subsidiary, of any bank at which any Lender maintains a
correspondent account or of any Lender which maintains a correspondent account
with any Lender.

 


SECTION 3.40         NO DEFENSES.


 

To the actual knowledge of the Credit Parties, there are no defenses, offsets,
counterclaims, abatements, rights of rescission or other claims, legal or
equitable, available to any Credit Party with respect to this Agreement, the
Credit Documents, the Collateral or any other instrument, document and/or
agreement described herein or in the other Credit Documents, or with respect to
the obligation of the Credit Parties to repay the Obligations or any other
obligation under the Credit Documents.

 


SECTION 3.41         [RESERVED].


 


SECTION 3.42         VALUE GIVEN.


 

To the extent a Borrower acquired Mortgage Assets, such Borrower shall have
given reasonably equivalent value to each transferor in consideration for such
transfer to such Borrower, no such transfer shall have been made for or on
account of an antecedent debt owed by the transferor thereunder to such
Borrower, and no such transfer is or may be voidable or subject to avoidance
under any section of the Bankruptcy Code.

 


SECTION 3.43         SEPARATENESS.


 

As of the date hereof, each Borrower is in compliance with the requirements of
Section 5.24.

 

75

--------------------------------------------------------------------------------


 


SECTION 3.44         QUALIFIED TRANSFEREES.


 

With respect to each Mortgage Asset, each Borrower and any national bank are
“qualified transferees”, “qualified institutional lenders” or “qualified
lenders” (however, such terms are phrased or denominated) under the terms of the
applicable Mortgage Loan Documents with respect to each party’s ability to hold
and/or to be a pledgee and/or transferee of each such Mortgage Asset. The
Assignments and the pledge of the Mortgage Assets to the Administrative Agent,
on behalf of the Lenders, do not violate any provisions of the underlying
Mortgage Loan Documents, subject to any post-pledge obligations set forth in
such Mortgage Loan Documents.

 


SECTION 3.45         ELIGIBILITY OF MORTGAGE ASSETS.


 

With respect to each Mortgage Asset, such asset is an Eligible Asset and, except
as disclosed to the Administrative Agent in a Confirmation, the eligibility
criteria under Schedule 1.1(c) is true and correct in all material respects,
except as disclosed to the Administrative Agent.

 


SECTION 3.46         ABILITY TO PERFORM.


 

None of the Credit Parties believes, or has any reason or cause to believe, that
it cannot perform each and every agreement, duty, obligation and covenant
contained in the Credit Documents applicable to it and to which it is a party.
None of the Credit Parties is subject to any restriction which would unduly
burden its ability to timely and fully perform each and every applicable
covenant, duty, obligation and agreement contained in the Credit Documents
and/or the Mortgage Loan Documents. None of the Credit Parties is a party to any
agreement or instrument or subject to any restriction which could reasonably be
expected to have a Material Adverse Effect.

 


SECTION 3.47         CERTAIN TAX MATTERS.


 

Each Borrower represents and warrants, and acknowledges and agrees, that it does
not intend to treat the Loans and the related transactions hereunder as being a
“reportable transaction” (within the meaning of United States Treasury
Department Regulation Section 1.60114). In the event a Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent and the Lenders. If a Borrower so notifies the
Administrative Agent and the Lenders, the Borrowers acknowledge and agree that
the Administrative Agent and the Lenders may treat the Loans as part of a
transaction that is subject to United States Treasury Department Regulation
Section 301.61121, and the Administrative Agent and the Lenders will maintain
the lists and other records required by such Treasury Regulation.

 


SECTION 3.48         SET-OFF, ETC.


 

No Collateral has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Credit Parties or, to the Credit Party’s
actual knowledge, any obligor thereof, and no Collateral is subject to
compromise, adjustment, extension (except as set forth in the related documents
provided to the Administrative Agent), satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral or otherwise, by the Credit Parties or, to the Credit
Party’s actual knowledge, any obligor with respect thereto.

 

76

--------------------------------------------------------------------------------


 


SECTION 3.49         INTEREST RATE PROTECTION AGREEMENTS.


 

The Borrowers and the Guarantors represent and warrant that no “default” has
occurred or is continuing under any Interest Rate Protection Agreement to which
it is a party.

 


SECTION 3.50         REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties contained herein, required by or identified
in this Agreement and the other Credit Documents and the review and inquiries
made on behalf of the Credit Parties in connection therewith have all been made
by Persons having the requisite expertise, knowledge and background to provide
such representations and warranties. On the Borrowing Date for each Extension of
Credit and on each day that Collateral remains subject to this Agreement and the
Credit Documents, the Credit Parties shall be deemed to restate and make each of
the representations and warranties made by it in this Article III of this
Agreement.

 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


SECTION 4.1            CONDITIONS TO CLOSING DATE.


 

This Agreement shall become effective upon the satisfaction of the following
conditions precedent:

 

(a)           Execution of Credit Agreement; Credit Documents and Lender
Consents. The Administrative Agent shall have received (i) counterparts of this
Agreement, executed by a duly authorized officer of each party hereto, (ii) for
the account of each Revolving Lender requesting a promissory note, a Revolving
Note, (iii) for the account of each Term Loan Lender requesting a promissory
note, a Term Loan Note, (iv) counterparts of the Security Documents, in each
case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties or other Person, as applicable,
(vi) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto and (vii) to the extent Lenders other than
Wachovia, become party to this Agreement on the Closing Date, executed consents,
in the form of Exhibit 4.1(a), from each such Lender authorizing the
Administrative Agent to enter this Credit Agreement on their behalf.

 

(b)           Authority Documents. The Administrative Agent shall have received
the following:

 

(i)            Authority Documents. Original certified Authority Documents of
each Credit Party certified (A) by a Responsible Officer of such Credit Party
(pursuant to the Closing Officer’s Certificate) as of the Closing Date to be
true and correct and in force and effect as of such date, and (B) in the case of
the articles of incorporation, certificates of formation or other Authority
Documents filed with a Governmental Authority, to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation or organization, as applicable.

 

(ii)           Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery

 

77

--------------------------------------------------------------------------------


 

thereof, certified by a Responsible Officer of such Credit Party (pursuant to
the Closing Officer’s Certificate) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iii)          Good Standing. Original certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
or organization and each other state in which the failure to so qualify and be
in good standing could reasonably be expected to have a Material Adverse Effect.

 

(iv)          Incumbency. An incumbency certificate of each Credit Party
certified by a Responsible Officer (pursuant to the Closing Officer’s
Certificate) to be true and correct as of the Closing Date.

 

(c)           Legal Opinion of Counsel. The Administrative Agent shall have
received one (1) or more Opinions of Counsel (including, if requested by the
Administrative Agent, local counsel opinions) of counsel for the Credit Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative Agent
(which shall include, without limitation, opinions with respect to the due
organization and valid existence of each Credit Party, opinions as to perfection
of the Liens granted to the Administrative Agent pursuant to the Security
Documents and opinions as to the non-contravention of the Credit Parties’
organizational documents and material contracts).

 

(d)           Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

 

(i)            (A) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist (or
the same have been appropriately terminated) other than Permitted Liens and
(B) tax lien, judgment and pending litigation searches, the results of which
shall be acceptable to the Administrative Agent in its discretion;

 

(ii)           completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

(iii)          to the extent applicable, stock or membership certificates, if
any, evidencing the Equity Interests pledged to the Administrative Agent
pursuant to the Pledge Agreements and duly executed in blank undated stock or
transfer powers;

 

(iv)          duly executed consents as are necessary, in the Administrative
Agent’s discretion, to perfect the Lenders’ security interest in the Collateral;

 

(v)           all Instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s and the Lenders’ security
interest in the Collateral;

 

(vi)          the Account Control Agreement and the Securities Account Control
Agreement; and

 

78

--------------------------------------------------------------------------------


 

(vii)         if applicable, executed control agreements necessary to perfect
any Collateral where the perfection thereof is by control.

 

(e)           [Reserved].

 

(f)            Account Designation Notice. The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.

 

(g)           Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing with respect to the Loans to be made on the Closing Date,
together with all other documents, agreements or instruments required by Section
4.2.

 

(h)           Consents. The Administrative Agent shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

 

(i)            Compliance with Laws. The financings and other Transactions
contemplated hereby shall be in compliance with all Requirements of Law
(including all applicable Securities Laws and banking laws, rules and
regulations).

 

(j)            Bankruptcy. There shall be no Insolvency Proceedings pending with
respect to any Credit Party.

 

(k)           [Reserved.]

 

(l)            Financial Statements. The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in
Section 3.1, as filed with the SEC.

 

(m)          No Material Adverse Change. No Material Adverse Effect shall have
occurred.

 

(n)           [Reserved].

 

(o)           Patriot Act Certificate. At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(o), for benefit
of itself and the Lenders, provided by the Credit Parties that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.

 

(p)           [Reserved].

 

(q)           Power of Attorney. The Administrative Agent shall have received
duly executed powers of attorney in the form attached as Exhibit 4.1(q)(i) and
Exhibit 4.1(q)(i), as applicable, from each Borrower and each Pledgor under a
Pledge Agreement.

 

(r)            Fees and Expenses. The Administrative Agent and the Lenders shall
have received all fees and expenses, if any, owing pursuant to the Fee Letter
and Section 2.3.

 

79

--------------------------------------------------------------------------------


 

(s)           Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 


SECTION 4.2            CONDITIONS TO ALL EXTENSIONS OF CREDIT.


 

 (a) The obligation of each Lender to make any Extension of Credit hereunder,
including the obligation of each Lender to make the Term Loan on the Funding
Date and (b) the pledge by any Borrower of any Collateral, in each case is
subject to the following conditions:

 

(a)           Representations and Warranties. The representations and warranties
made by the Credit Parties herein, in the Credit Documents, in any schedule to
the Credit Documents, in the Mortgage Documents and which are contained in any
certificate, document, report or notice furnished at any time under or in
connection herewith or the other Credit Documents shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Extension of Credit as if
made on and as of such date.

 

(b)           No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

 

(c)           Compliance with Commitments. Before and immediately after giving
effect to the making of any Revolving Loan (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans shall not exceed the Revolving Committed Amount then in effect, (ii) the
Availability shall not be negative and (iii) the aggregate principal amount of
outstanding Revolving Loans would not exceed the Available Borrowing Capacity.
Before and immediately after giving effect to the making of any Delayed Draw
Term Loan (and the application of the proceeds thereof), the sum of all Term
Loans drawn as Delayed Draw Term Loans shall not exceed $94,388,779.00 (i.e. the
initial Delayed Draw Term Loan Committed Amount).

 

(d)           Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all requirements and conditions set forth in Section 2.1 or other
applicable Sections of this Agreement shall have been satisfied.

 

(e)           Requirement of Law. No Requirement of Law shall prohibit or render
it unlawful, and no order, judgment or decree of Governmental Authority shall
prohibit, enjoin or render it unlawful, to enter into such Extension of Credit
in accordance with the provisions hereof or any other transaction contemplated
herein.

 

(f)            Confirmation. The Borrowers shall have delivered a Confirmation,
via Electronic Transmission, in accordance with the procedures set forth in
Sections 2.1 and 2.2, and the Administrative Agent shall have determined that
the Mortgage Asset described in such Confirmation is an Eligible Asset, shall
have approved in writing in its discretion the pledge of the related Eligible
Asset (which approval shall be evidenced by the Administrative Agent’s execution
of the related Confirmation) and shall have obtained all necessary internal
credit and other approvals for such Extension of Credit. With respect to
requirements for additional

 

80

--------------------------------------------------------------------------------


 

Revolving Loans on existing Revolving Loan Collateral under Section 2.1(b)(iv),
all requirements and conditions of such Section are satisfied.

 

(g)           Compliance Certificate. The Administrative Agent shall have
received a Compliance Certificate in the form of Exhibit 1.1(i) from a
Responsible Officer of the Credit Parties.

 

(h)           Due Diligence. Subject to the Administrative Agent’s right to
perform one or more Due Diligence Reviews pursuant to Section 10.27, the
Administrative Agent shall have completed its due diligence review of the
Mortgage Asset File and the Underwriting Package for each Mortgage Asset and
such other documents, records, agreements, instruments, mortgaged properties or
information relating to such Mortgage Asset as the Administrative Agent in its
discretion deems appropriate to review and such review shall be satisfactory to
the Administrative Agent in its discretion.

 

(i)            Servicing Agreements. With respect to any Eligible Asset to be
pledged hereunder on the related Borrowing Date that is not serviced by a
Borrower, the applicable Borrower shall have provided to the Administrative
Agent copies of the related Servicing Agreements and the Pooling and Servicing
Agreements, certified as true, correct and complete copies of the originals,
together with Servicer Redirection Notices fully executed by the applicable
Borrower and the Servicer or PSA Servicer, as applicable, or such other evidence
satisfactory to the Administrative Agent in its discretion that the applicable
Servicer or PSA Servicer has been instructed to deliver all Income with respect
to the Collateral to the Collection Account, which instructions may not be
modified without the Administrative Agent’s prior written consent.

 

(j)            Fees and Expenses. The Administrative Agent shall have received
all fees and expenses of the Administrative Agent, the Lenders and counsel to
the Administrative Agent due hereunder and under the Fee Letter and, to the
extent the Borrowers are required hereunder to reimburse the Administrative
Agent for such amounts, the Administrative Agent shall have received the
reasonable costs and expenses incurred by them in connection with the entering
into of any Extension of Credit hereunder, including, without limitation, costs
associated with due diligence recording or other administrative expenses
necessary or incidental to the execution of any transaction hereunder, which
amounts, at the Administrative Agent’s option, may be withheld from the sale
proceeds of any Extension of Credit hereunder.

 

(k)           Material Adverse Change. There shall not have occurred a material
adverse change in the financial condition of the Administrative Agent or any
Lender that affects (or can reasonably be expected to affect) materially and
adversely the ability of the Administrative Agent or any Lender to fund its
obligations under this Agreement and no Material Adverse Effect shall have
occurred.

 

(l)            Trust Receipt.       For each Non–Table Funded Mortgage Asset,
the Administrative Agent shall have received from the Custodian on or before
each Borrowing Date a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) and an Asset Schedule and Exception Report with
respect to the Basic Mortgage Asset Documents for each Eligible Asset, in each
case dated the Borrowing Date, duly completed and, in the case of the Asset
Schedule and Exception Report, with exceptions acceptable to the Administrative
Agent in its discretion in respect of Eligible Assets to be pledged hereunder on
such Business Day. In the case of a Table Funded Mortgage Asset, the
Administrative Agent shall have received on the related Borrowing Date the Table
Funded Trust Receipt and all other items

 

81

--------------------------------------------------------------------------------


 

described in the second (2nd) sentence of Subsection 2.1(b)(6), each in form and
substance satisfactory to the Administrative Agent in its discretion, provided
that the Administrative Agent subsequently receives the items described in
Subsections 2.1(b)(4) and (6) and the other delivery requirements under the
Custodial Agreement on or before the date and time specified herein and therein,
which items shall be in form and substance satisfactory to the Administrative
Agent in its discretion. In the case of Term Loans, the Custodian shall have
possession of all Mortgage Loan Documents for the Term Loan Collateral and the
Administrative Agent shall be in receipt of Trust Receipts for the Term Loan
Collateral and all other conditions under the Custodial Agreement are satisfied
with respect to such Term Loan Collateral.

 

(m)          Release Letters. The Administrative Agent shall have received from
the applicable Borrower a Warehouse Lender’s Release Letter (or such other form
acceptable to the Administrative Agent), if applicable, or a Borrower’s Release
Letter (or such other form acceptable to the Administrative Agent) covering each
Eligible Asset to be pledged to the Administrative Agent.

 

(n)           Covenants and Agreements. On and as of such day, the Credit
Parties and the Custodian shall have performed all of the covenants and
agreements and satisfied all other conditions contained in the Credit Documents
to be performed or satisfied by such Person on or prior to such day.

 

(o)           Irrevocable Instruction. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that, in connection
with any Required Payment, the payor thereof has been instructed to deliver the
Net Cash Proceeds to the Collection Account, which instructions may not be
modified without the prior written consent of the Administrative Agent, and the
Borrowers shall have delivered all notices and instructions and obtained all
certifications, acknowledgments, agreements and registrations required to
perfect any CMBS Security.

 

(p)           Certificates of Good Standing. If applicable and to the extent
required for the Administrative Agent or any Lender to assert its rights with
respect to an Eligible Asset, a certification of good standing for the Borrowers
in each jurisdiction where the Underlying Mortgaged Property is located.

 

(q)           Power of Attorney. To the extent there are additional Borrowers
other than the initial Borrowers, the additional Borrowers shall each deliver to
the Administrative Agent a duly executed power of attorney in the form attached
as Exhibit 4.1(q)(i), a Joinder Agreement in form and substance satisfactory to
the Administrative Agent in its discretion and all other agreements, documents,
certifications, UCC financing statements and Opinions of Counsel required of the
Borrowers hereunder at the Closing Date or under the Joinder Agreement.

 

(r)            Control Agreements. With respect to any Mortgage Asset or
collateral for a Mortgage Asset that is an uncertificated security (as defined
in the UCC), securities entitlement (as defined in the UCC) or is held in a
securities account (as defined in the UCC), the Borrower shall provide to the
Administrative Agent a control agreement, which shall be acceptable to the
Administrative Agent in its discretion and shall be delivered to the Custodian
under the Custodial Agreement, executed by the issuer of the Mortgage Asset or
the collateral for the Mortgage Asset or the related securities intermediary (as
defined in the UCC), as applicable, granting control (as defined in the UCC) of
such Mortgage Asset or collateral for such Mortgage Asset to the Administrative
Agent and providing that, after an Event of Default, the Administrative agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or

 

82

--------------------------------------------------------------------------------


 

securities intermediary shall comply exclusively with the instructions or
entitlement orders (as defined in the UCC), as applicable, of the Administrative
Agent without the consent of the Borrower or any other Person and no longer
follow the instructions or entitlement orders, as applicable, of the Borrower or
any other Person (other than the Administrative Agent). All of the Borrowers’
right, title and interest in the Mortgage Assets that constitute CMBS Securities
shall be pledged to the Administrative Agent on the applicable Borrowing Date.
The Borrowers shall deliver to the Custodian on behalf of the Administrative
Agent as agent for the Lenders a complete set of all transfer documents to be
completed by the Administrative Agent as agent for the Lenders and executed
copies of any transfer documents to be completed by the applicable Borrower, in
either case in blank, but in form sufficient to allow transfer and registration
of such Mortgage Assets to the Administrative Agent as agent for the Lenders no
later than the proposed Borrowing Date for the relevant Mortgage Asset, and such
CMBS Securities shall be medallion guaranteed. All transfers of certificated
securities from the Borrowers to the Administrative Agent as agent for the
Lenders shall be effected by physical delivery to the Custodian of the Mortgage
Assets (duly endorsed by the applicable Borrower, in blank), together with a
stock power executed by the applicable Borrower, in blank. With respect to
Mortgage Assets that shall be delivered through the DTC or the National Book
Entry System of the Federal Reserve or any similar firm or agency, as
applicable, in book–entry form and credited to or otherwise held in an account,
the Borrowers shall take such actions necessary to provide instruction to the
relevant financial institution, clearing corporation, securities intermediary or
other entity to effect and perfect a legally valid delivery of the relevant
interest granted herein to the Administrative Agent as agent for the Lenders
hereunder to be held in the Securities Account. Mortgage Assets delivered in
book–entry form shall be under the custody of and held in the name of the
Administrative Agent as agent for the Lenders in the Securities Account.

 

(s)           Consents. Any and all consents, approvals and waivers applicable
to the Collateral shall have been obtained.

 

(t)            Custodial Agreement Insurance. The Administrative Agent shall be
in receipt of the evidence of insurance (if any) required by Section 9.1 of the
Custodial Agreement.

 

(u)           Pledge Provisions. To the extent the Mortgage Loan Documents for
the related Eligible Asset contain notice, cure and other provisions in favor of
a pledgee of the Eligible Asset under a repurchase or warehouse facility, the
applicable Borrower shall provide evidence to the Administrative Agent that the
applicable Borrower has given notice to the applicable Persons of the
Administrative Agent’s interest in such Eligible Asset and otherwise satisfied
any other applicable requirements under such pledgee provisions so that the
Administrative Agent is entitled to receive the benefits and exercise the rights
of a pledgee under the terms of such pledgee provisions contained in the related
Mortgage Loan Documents.

 

(v)           Mandatory Prepayments. There shall be no mandatory prepayments
outstanding or payable but not yet due.

 

(w)          Existing Indebtedness of the Borrowers. All of the existing
Indebtedness for borrowed money of the Borrowers (other than Indebtedness
permitted to exist pursuant to Section 6.1) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date, including, without limitation, the Wachovia Repurchase Facility
and the VFCC Repurchase Facility.

 

83

--------------------------------------------------------------------------------

 

(x)            Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing with respect to the Loans to be made on each Borrowing
Date, together with all other documents, agreements or instruments required by
Section 4.2.

 

(y)           Documents, Reports, Certifications, Etc. The Administrative Agent
shall have received all such other and further documents, reports,
certifications, approvals and opinions of Counsel as the Administrative Agent in
its discretion shall reasonably require.

 

The failure of any Credit Party, as applicable, to satisfy any of the foregoing
conditions precedent in respect of any Extension of Credit shall, unless such
failure was expressly waived in writing by the Administrative Agent on or prior
to the related Borrowing Date, give rise to a right of the Administrative Agent,
which right may be exercised at any time on the demand of the Administrative
Agent, to rescind the related Extension of Credit and direct the Borrowers to
pay to the Administrative Agent as agent for the Lenders an amount equal to the
outstanding principal amount of such Extension of Credit, accrued interest and
other amounts due in connection therewith during any such time that any of the
foregoing conditions precedent were not satisfied.

 

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of the request and as of the
date of such Extension of Credit that the conditions set forth in Sections 4.1
and 4.2 have been satisfied.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, such Credit Party shall, and
shall cause each of their Subsidiaries (other than in the case of Sections 5.1
or 5.2 hereof), to:

 


SECTION 5.1                                   FINANCIAL STATEMENTS.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each fiscal year of the Borrowers
and the Guarantors, the audited (in the case of the Guarantors) or the signed
(in the case of the Borrowers) consolidated balance sheets of the Borrowers, the
Guarantors and their Consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for the Borrowers, the Guarantors and their Consolidated Subsidiaries
for such year, and, in the case of the Guarantors only, setting forth in each
case in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrowers, the Guarantors and their Consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;

 

84

--------------------------------------------------------------------------------


 

(b)           Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) calendar days after the end of the first three (3)
fiscal quarters of the Borrowers and the Guarantors, the unaudited consolidated
and consolidating balance sheets of the Borrowers, the Guarantors and their
Consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
the Borrowers, the Guarantors and their Consolidated Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer, which certificate shall
state that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of the
Borrowers, the Guarantors and their Consolidated Subsidiaries in accordance with
GAAP, consistently applied, as at the end of, and for, such period (subject to
normal year-end adjustments);

 

(c)           Obligor Operating Statement and Rent Rolls. With respect to each
Mortgage Asset, if provided to the Borrowers, the Guarantors or any Servicer or
PSA Servicer by any Obligor under any Mortgage Asset, as soon as available, but
in any event not later than forty–five (45) days after the end of each fiscal
quarter of the Borrowers, the operating statement and rent roll for each
Underlying Mortgaged Property; provided, however, the Administrative Agent
reserves the right in its discretion to request such information on a monthly
basis (to be provided no later than thirty (30) days after the end of each
month) but the Borrowers’ failure to obtain such information shall not be a
breach of this covenant provided the related Mortgage Asset with respect to
which information was not provided is included in the Collateral for less than
six (6) months;

 

(d)           Obligor Balance Sheet. With respect to each Mortgage Asset, if
provided to the Borrowers or the Guarantors by any Obligor under the terms of
the Mortgage Loan Documents for a Mortgage Asset, as soon as available, but in
any event not later than thirty (30) days after receipt thereof, the annual
balance sheet with respect to such Obligor; and

 

(e)           Securitization Report. With respect to each Mortgage Asset, as
soon as available but in any event not later than thirty (30) days after receipt
thereof, (A) the related monthly securitization report, if any, and any other
reports delivered under the Pooling and Servicing Agreements to the Borrowers or
the Guarantors, if any, and, (B) within forty–five (45) days after the end of
each quarter, a copy of the standard monthly exception report (if any), prepared
by the Borrowers in the ordinary course of its business in respect of the
related Mortgage Asset or Underlying Mortgaged Property;

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein, provided that any financial statements
delivered with respect to an Obligor under any Mortgage Asset may be delivered
to the Administrative Agent in the form received.

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
by Electronic Transmission and if so, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from the
Borrowers through electronic mail; provided that, upon the Administrative
Agent’s request, the Borrowers shall provide paper copies of any documents
required hereby to the Administrative Agent.

 

85

--------------------------------------------------------------------------------


 


SECTION 5.2                                   CERTIFICATES; OTHER INFORMATION.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           [Reserved].

 

(b)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and (b) and in connection
with the delivery of each Notice of Borrowing and each Extension of Credit a
Compliance Certificate from a Responsible Officer of each Credit Party, which
Compliance Certificate shall, among other things, on a quarterly basis describe
in detail the calculations supporting the Responsible Officer’s certification of
the Borrowers’ and the Guarantors’ compliance with the Financial Covenants.

 

(c)           Updated Schedules. Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, an
updated copy of Schedule 3.3 and Schedule 3.12 if the Borrowers or any of their
Subsidiaries have formed or acquired a new Subsidiary since the Closing Date or
since such Schedule was last updated, as applicable.

 

(d)           [Reserved].

 

(e)           Reports. Within thirty (30) days of the end of each calendar
quarter, the Borrowers shall provide the Administrative Agent with a quarterly
report, which report shall include, among other items, a summary of the
Borrowers’ delinquency and loss experience with respect to Mortgage Assets
serviced by the Borrowers, any Servicer, any PSA Servicer or any designee of the
foregoing, the Borrowers’ internal risk rating, the Borrowers’ and any
Servicer’s or any PSA Servicer’s surveillance reports on the Mortgage Assets,
and the operating statements, the occupancy status and other property level
information with respect to each Mortgage Asset, (B) within ten (10) days of
receipt thereof by the Borrowers, any Servicer or PSA Servicer, any remittance
reports with respect to the servicing of any Collateral and (C) promptly, any
such additional reports as the Administrative Agent may reasonably request with
respect to the Borrowers, any Servicer or PSA Servicer servicing the portfolio,
or pending originations of Mortgage Assets.

 

(f)            Mortgage Asset Data Summary. No later than the fifteenth (15th)
day of each month, with respect to each Mortgage Asset, a Mortgage Asset Data
Summary, substantially in the form of Exhibit 5.2(f) (“Mortgage Asset Data
Summary”), properly completed.

 

(g)           Mortgage Assets. The Borrowers shall promptly deliver or cause to
be delivered to the Administrative Agent (i) any report or material notice
received by the Borrowers from any Obligor or obligor under the Collateral
promptly following receipt thereof and (ii) any other such document or
information relating to the Collateral as the Administrative Agent may
reasonably request in writing from time to time.

 

(h)           Underwriting Package. Promptly, any modifications or additions to
the items contained in the Underwriting Package.

 

(i)            General Information. Promptly, such additional financial and
other information as the Administrative Agent or any Lender may from time to
time reasonably request.

 

86

--------------------------------------------------------------------------------


 


SECTION 5.3            PAYMENT OF TAXES AND OTHER OBLIGATIONS.


 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other Taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities, except when the amount or validity of any such
Taxes, obligations and liabilities are currently being contested in good faith
by appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

 


SECTION 5.4            CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.


 

Continue to engage in business of the similar general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
corporate or other formative existence and good standing, take all action to
maintain all rights, privileges, licenses and franchises necessary, required or
desirable in the normal conduct of its business and to maintain its goodwill and
comply with all Contractual Obligations and Requirements of Law.

 


SECTION 5.5            MAINTENANCE OF PROPERTY; INSURANCE.


 

(a)           Keep all material Property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).

 

(b)           Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried.

 


SECTION 5.6            INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.


 

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries and
Affiliates with officers and employees of the Credit Parties and their
Subsidiaries and Affiliates and with its independent certified public
accountants.

 


SECTION 5.7            NOTICES.


 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

 

(a)           promptly, but in any event within two (2) Business Days after any
Credit Party knows thereof, the occurrence of any Default or Event of Default;

 

87

--------------------------------------------------------------------------------


 

(b)           promptly, (i) any default or event of default under any
Contractual Obligation, Indebtedness or Guarantee Obligation of any Credit Party
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or involve a monetary claim in excess of $250,000 with
respect to any Borrower and $1,000,000 with respect to any Guarantor, or (ii)
any material default or event of default (beyond any applicable notice and cure
period) related to any Collateral or Required Payment;

 

(c)           promptly, any litigation, or any investigation or proceeding known
or threatened to any Credit Party (i) affecting any Credit Party which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or involve a monetary claim in excess of $250,000 with
respect to any Borrower and $1,000,000 with respect to any Guarantor or
involving injunctions or requesting injunctive relief by or against any Credit
Party, (ii) affecting or with respect to this Agreement, any other Credit
Document, any security interest or Lien created under any Security Document, any
Collateral or any Required Payment, or (iii) by any Governmental Authority
relating to the Credit Parties and alleging fraud, deception or willful
misconduct by such Person;

 

(d)           promptly upon notice or knowledge thereof, notice that any
eligibility criteria set forth in Schedule 1.1(c) to this Agreement is or was
not satisfied in any material respect any time;

 

(e)           of any attachment, judgment, levy or order exceeding $250,000 with
respect to any Borrower and $1,000,000 with respect to any Guarantor that may be
assessed against or threatened against any Credit Party, or of any Lien or claim
asserted against any Collateral, other than Permitted Liens;

 

(f)            [Reserved];

 

(g)           promptly, any notice of any violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws; and

 

(h)           promptly upon notice or knowledge thereof, notice of any change in
NorthStar’s status as a REIT or membership or good standing on any recognized
securities exchange;

 

(i)            promptly upon notice or knowledge thereof, notice of the
termination of any Servicer under any Servicing Agreement relating to any
Collateral or of any PSA Servicer under any Pooling and Servicing Agreement;

 

(j)            [Reserved];

 

(k)           with respect to any Collateral hereunder, promptly upon receipt of
notice or knowledge that the Underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect materially adversely the Asset Value of such
Collateral;

 

(l)            promptly upon notice or knowledge thereof, provide written notice
to the Administrative Agent of any loss or expected loss in the value of any
Collateral, any Required Payment, any Property or asset of any Credit Party (to
the extent that such loss with respect to any such Property or asset could
reasonably be expected to have a Material Adverse Effect), or any other event or
change in circumstances or expected event or change in circumstances that could
reasonably be expected to result (A) in a default with respect to any Mortgage
Asset

 

88

--------------------------------------------------------------------------------


 

included in the Collateral, or (B) in a material decline in value or cash flow
of any Collateral, any Underlying Mortgaged Property for any Collateral, any
Required Payment or any Property or asset of a Credit Party (to the extent that
such event or change with respect to any such Property or asset could reasonably
be expected to have a Material Adverse Effect);

 

(m)          [Reserved]

 

(n)           promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrowers shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 


SECTION 5.8            ENVIRONMENTAL LAWS.


 

(a)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

 

(b)           Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

 

(c)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The provisions of this Section shall
survive the termination of this Agreement and the payment in full of the
Obligations.

 


SECTION 5.9            FINANCIAL COVENANTS.


 

The Borrowers and the Guarantors, as applicable, shall comply with the following
Financial Covenants:

 

89

--------------------------------------------------------------------------------


 

(a)           Maintenance of Liquidity. For each Test Period, Northstar Corp
shall not permit its Liquidity for such Test Period to be less than $15,000,000,
at least $7,500,000 of which shall consist of cash or Cash Equivalents.

 

(b)           Maintenance of Tangible Net Worth. For each Test Period, NorthStar
Corp shall not permit Northstar Corp’s and its Consolidated Subsidiaries’
Tangible Net Worth at any time to be less than the sum of (A) $675,000,000 plus
(B) an amount equal to 75% of the aggregate net proceeds after costs and
expenses received by Northstar Corp or any Consolidated Subsidiaries of
Northstar Corp in connection with the offering or issuance of any Equity
Interests of Northstar Corp or any Consolidated Subsidiaries of Northstar Corp
(in each case only to the extent such Equity Interests would be included in
Tangible Net Worth) after the Closing Date.

 

(c)           Interest Coverage. For each Test Period, the Borrowers shall not
permit the ratio of (A) the sum of Consolidated Adjusted EBITDA for all
Borrowers for such Test Period to (B) Interest Expense for all Borrowers for
such Test Period to be less than 1.5 to 1.0.

 

(d)           Leverage Ratio. For each Test Period, Northstar Corp shall not
permit the ratio of (A) Northstar Corp’s and its Consolidated Subsidiaries’
Adjusted Total Liabilities to (B) Northstar Corp’s and its Consolidated
Subsidiaries’ Adjusted Total Assets to exceed 0.90 to 1.00.

 

(e)           Recourse Debt Ratio. For each Test Period, Northstar Corp shall
not permit the ratio of (A) Northstar Corp’s and its Consolidated Subsidiaries’
Indebtedness (excluding Non–Recourse Indebtedness, borrowings under the
Unsecured Credit Facility and Trust Preferred Securities) to (B) Adjusted Total
Assets of Northstar Corp and its Consolidated Subsidiaries to exceed .10 to
1.00.

 

(f)            Fixed Charge Coverage. For each Test Period, Northstar Corp shall
maintain a minimum Fixed Charge Coverage Ratio of 1.25 to 1.0.

 


SECTION 5.10         ADDITIONAL CREDIT PARTIES.


 

(a)           Additional Borrowers. To the extent any new Borrower is approved
by the Administrative Agent, in its discretion, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Borrower to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1 and 5.12 and such other documents or agreements as the Administrative Agent
may reasonably request, including without limitation a Borrower Joinder
Agreement.

 

(b)           Additional Guarantors. To the extent any new Guarantor is approved
by the Administrative Agent, in its discretion, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1 and 5.12 and such other documents or agreements as the Administrative Agent
may reasonably request, including without limitation a Guarantor Joinder
Agreement.

 


SECTION 5.11         COMPLIANCE WITH LAW.


 

(a)           Comply with all Requirements of Law (including Environmental Laws)
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral.

 

90

--------------------------------------------------------------------------------


 

(b)           Comply in all material respects with all Contractual Obligations,
all Indebtedness and all Guarantee Obligations.

 


SECTION 5.12         PLEDGED ASSETS.


 

With respect to the Collateral, the Credit Parties shall (a) at the
Administrative Agent’s request, take all action necessary to perfect, protect
and more fully evidence the Administrative Agent’s first priority perfected
security interest in the Collateral, including, without limitation, (i)
executing or causing to be executed such instruments, notices or control
agreements as may be necessary or appropriate, and (ii) to the extent that
anyone other than Wachovia is the Administrative Agent, entering into a new
Account Control Agreement and Securities Account Control Agreement, and (iii)
taking all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement and the Credit Documents in such Collateral. To
the extent any Collateral is created or comes into existence after the Closing
Date, the Credit Parties shall take such actions as the Administrative Agent
shall require to obtain a first priority perfected security interest in such
Collateral.

 


SECTION 5.13         INTEREST RATE PROTECTION AGREEMENTS.


 

Each Credit Party shall perform its duties and obligations under and shall
otherwise maintain any existing Interest Rate Protection Agreements to which it
is a party.

 


SECTION 5.14         CONTROL AGREEMENTS.


 

The Borrowers shall maintain the Account Control Agreement and the Securities
Account Control Agreement in full force and effect and shall not amend or modify
the Account Control Agreement or the Securities Account Control Agreement or
waive compliance with any provisions thereunder without the prior written
consent of the Administrative Agent.

 


SECTION 5.15         FURTHER ASSURANCES.


 

(a)           Public/Private Designation. The Credit Parties will cooperate with
the Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V or the other Credit Documents and will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities laws as “Public Information” and (ii) that are not Public Information
as “Private Information”.

 

(b)           Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties or any of their Subsidiaries or Affiliates as the
Administrative Agent or any Lender may reasonably request.

 

(c)           Visits and Inspections. The Credit Parties shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its Properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business

 

91

--------------------------------------------------------------------------------


 

prospects. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
any time without advance notice.

 

(d)           Intercreditor Agreement. The Credit Parties shall acknowledge and
agree to the Intercreditor Agreement to the extent the Administrative Agent
deems that such Intercreditor Agreement is necessary.

 


SECTION 5.16         PERFORMANCE AND COMPLIANCE WITH COLLATERAL.


 

The Credit Parties shall, at their expense, timely and fully perform and comply
(and shall cause their Consolidated Subsidiaries to timely and fully perform and
comply) with all provisions, covenants and other promises required to be
observed by them under the Collateral and all other agreements related to such
Collateral.

 


SECTION 5.17         DELIVERY OF INCOME AND REQUIRED PAYMENTS.


 

The Credit Parties shall deposit, and shall cause the other Credit Parties, each
of their Subsidiaries and all other Persons to deposit, all Income, Required
Payments and other amounts payable to the Borrowers in respect of the Collateral
or payable to any Credit Party or Subsidiary or Affiliate in respect of any
Required Payment into the Collection Account within two (2) Business Days of
such Person’s receipt thereof. The Borrowers shall deposit, or cause to be
deposited, into the Collection Account, on or before the date required by the
Credit Documents, all other amounts required by the terms of the Credit
Documents. The Credit Parties shall provide the Administrative Agent with fully
executed copies of all Irrevocable Instructions required by this Agreement. The
Credit Parties shall take steps necessary to enforce such Irrevocable
Instructions and shall immediately inform the Administrative Agent of, and
rectify any default, breach, failure or unwillingness to perform thereunder, any
dispute or controversy in connection therewith or any other matter that may,
could or will result in payments not being made as contemplated under the terms
of such Irrevocable Instructions. The Credit Parties shall not, and shall not
permit any Credit Party or any Subsidiary or Affiliate to, modify or revoke or
permit any modifications or revocations of the Irrevocable Instructions without
the Administrative Agent’s prior written consent in its discretion. The
Borrowers shall deliver such other Irrevocable Instructions as the
Administrative Agent may require in its discretion. All distributions from the
Collection Account and the Securities Account shall be made solely in accordance
with the terms, provisions and conditions of this Agreement, the Account Control
Agreement and the Securities Account Control Agreement.

 


SECTION 5.18         EXCEPTIONS.


 

The Borrowers shall promptly correct any and all Exceptions set forth on any
Asset Schedule and Exception Report.

 


SECTION 5.19         DISTRIBUTIONS IN RESPECT OF COLLATERAL.


 

If the Credit Parties or any Subsidiary or Affiliate shall receive any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Collateral, or otherwise in respect thereof, the Credit Parties shall
accept the same as the Administrative Agent’s agent, hold the same in trust for
the Administrative Agent and deliver the same forthwith to the Administrative
Agent (or its designee) in the exact form received, together with duly executed
instruments of transfer, assignments in blank, executed and undated stock powers
in blank and such other documentation as the Administrative Agent shall
reasonably request. If any sums of money or property are paid or distributed in
respect of the Collateral (other than the Obligor Reserve Payments) and received
by any Credit Party or any Subsidiary or

 

92

--------------------------------------------------------------------------------


 

Affiliate, the Credit Parties shall promptly pay or deliver, or caused to be
paid or delivered, such money or property to the Administrative Agent and, until
such money or property is so paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent, segregated from
other funds of the Credit Parties, their Subsidiaries and Affiliates and other
Persons.

 


SECTION 5.20         REIT STATUS.


 

NorthStar Corp shall remain listed on a nationally recognized securities
exchange in good standing. NorthStar Corp may change its status as a REIT
provided it remains in compliance with the Financial Covenants in all respects.

 


SECTION 5.21         ISSUANCES.


 

Other than under the Reindeer Facility and subject to Section 2.5(b), with
respect to each Debt Issuance or Equity Issuance engaged in by Northstar Corp,
Northstar Corp shall (a) not transfer or grant any Lien or encumbrance on its
rights to the Net Cash Proceeds Payments (other than Permitted Liens), (b)
execute and comply and cause all other Persons to execute and comply with
Irrevocable Instructions to require the Net Cash Proceeds Payments to be paid
directly to the Collection Account and not to any Credit Party, any Subsidiary
or Affiliate or any other Person, (c) provide the Administrative Agent with all
public documents related to such Debt Issuance or Equity Issuance, (d) enforce
its rights to the Net Cash Proceeds Payments and (e) immediately notify the
Administrative Agent in writing of any provision of this covenant is not
satisfied or is breached in any respect.

 


SECTION 5.22         REMITTANCE OF PREPAYMENTS.


 

The Borrowers shall remit or cause to be remitted to the Administrative Agent,
with sufficient detail, via Electronic Transmission, to enable the
Administrative Agent to appropriately identify the Collateral to which any
amount remitted applies, all full or partial principal prepayments (regardless
of the source of repayment) on any Collateral that a Borrower, a Servicer or a
PSA Servicer has received or that have been deposited into the Collection
Account no later than three (3) Business Days following the date such prepayment
was received or deposited.

 


SECTION 5.23         ESCROW IMBALANCE.


 

The Borrowers shall (to the extent it is acting as a servicer) or shall cause
the Servicer to, no later than five (5) Business Days after learning (from any
source) of any material imbalance in any reserve or escrow account related to
any Collateral, fully and completely correct and eliminate such imbalance,
including, without limitation, depositing its own funds into such account to
eliminate any overdraw or deficit, to the extent required by the applicable
Servicing Agreement (in the case of a Servicer).

 


SECTION 5.24         SEPARATENESS.


 

Notwithstanding any term contained in this Agreement or the other Credit
Documents to the contrary, each Borrower shall (a) own no assets, and shall not
engage in any business, other than the assets and transactions specifically
contemplated by this Agreement and the Credit Documents; (b) not incur any
Indebtedness or obligation, secured or unsecured, direct or indirect, absolute
or contingent (including guaranteeing any obligation), other than (i) pursuant
hereto and under the agreements and documents evidencing, securing or in any
other way related to the Mortgage Assets and the related Collateral, (ii)
customary representations, warranties, indemnities and other agreements in
connection with the origination, acquisition, servicing, collection,
enforcement, financing, participation, securitization, sale or other disposition
of the Mortgage Assets, and (iii) obligations under zoning and

 

93

--------------------------------------------------------------------------------


 

other governmental regulations, rules, prohibitions and ordinances and proposed
restrictions, covenants, conditions, limitations, easements, rights–of–way and
other matters existing of public record or proposed to be recorded or filed in
the future governing or affecting mortgaged real Property or that may otherwise
require the consent of or joinder by a mortgagee; (c) not make any loans or
advances to any Affiliate other than loans to a Guarantor which are disclosed in
writing to and approved in writing by the Administrative Agent, and shall not
acquire obligations or securities of its Affiliates; (iv) pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
only from its own assets; (d) comply with the provisions of its Authority
Documents; (vi) do all things necessary to observe organizational formalities
and to preserve its existence, and will not amend, modify or otherwise change
its Authority Documents without the consent of the Administrative Agent; (e)
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (except that such financial statements may
be consolidated to the extent consolidation is required under the GAAP
consistently applied or as a matter of the Requirements of Law) and file its own
tax returns (except to the extent consolidation is required or permitted under
Requirements of Law); (f) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other; (g)
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations; (h) not engage in or suffer any change of ownership, dissolution,
winding up, liquidation, consolidation or merger in whole or in part; (i) not
commingle its funds or other assets with those of any Affiliate or any other
Person; (j) maintain its accounts separate from those of any Affiliate or any
other Person; (k) shall not hold itself out to be responsible for the debts or
obligations of any other Person; (l) shall not, without the vote of its
Independent Director, (i) file or consent to the filing of any Insolvency
Proceeding with respect to itself, institute any proceedings under any
applicable Insolvency Law or otherwise seek any relief under any Requirements of
Law relating to the relief from debts or the protection of debtors generally
with respect to itself, (ii) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for itself or a substantial portion of its properties, or (iii) make any
assignment for the benefit of it’s creditors; (m) shall have at all times at
least one (1) Independent Director (or such greater number as required by the
Administrative Agent or the Rating Agencies); (n) shall maintain an arm’s length
relationship with its Affiliates; (o) maintain a sufficient number of employees
in light of contemplated business operations; (p) use separate stationary,
invoices and checks; and (q) allocate fairly and reasonably any overhead for
shared office space.

 


SECTION 5.25         PREFERRED EQUITY INTERESTS.


 

The Borrowers shall or shall cause each Preferred Equity Grantor to preserve and
maintain its legal and valid existence, rights, franchises, privileges and good
standing in the jurisdiction of its formation and will qualify and remain
qualified in good standing in each other jurisdiction where, due to the nature
of its business or Property, such qualification is necessary. The Borrowers
shall provide evidence to the Administrative Agent, upon request, of the
Preferred Equity Grantor’s compliance with the requirements of this subsection.

 


SECTION 5.26         REGISTRATION OF SECURITIES.


 

In the case of any Pledged Mortgage Asset not physically delivered to the
Administrative Agent as agent for the Lenders (or the Custodian on its behalf)
unless otherwise consented to by the Administrative Agent, the Borrowers shall
maintain, or cause to be maintained, each of the Securities (as defined in the
UCC) with either DTC or with the National Book Entry System of the Federal
Reserve, DTC or any similar firm or agency, as applicable, in the name of the
Administrative Agent as agent for the Lenders.

 

94

--------------------------------------------------------------------------------


 


SECTION 5.27         TERMINATION OF SECURITIES ACCOUNT.


 

Upon the Borrowers’ receipt of notice from any securities intermediary (as
defined in the UCC) of its intent to terminate any securities account (as
defined in the UCC) of the Borrowers held by such securities intermediary and
relating to a Pledged Mortgage Asset or collateral for a Pledged Mortgage Asset,
prior to the termination of such securities account the collateral in such
account (a) shall be transferred to a new securities account, upon the request
of the Administrative Agent, which shall be subject to an executed control
agreement as provided in Section 5.12 of this Agreement or (b) transferred to an
account held by the Administrative Agent as agent for the Lenders in which such
collateral will be held until a new securities account is established with an
executed control agreement acceptable to the Administrative Agent in its
discretion.

 


SECTION 5.28         INDEPENDENCE OF COVENANTS.


 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) until no Note remains outstanding and unpaid
and the Obligations and all other amounts owing to the Administrative Agent or
any Lender hereunder are paid in full, that:

 


SECTION 6.1            INDEBTEDNESS.


 

The Borrowers shall not create, incur, assume or suffer to exist any
Indebtedness (including, but not limited to, any credit or repurchase facility),
Guarantee Obligation or Contractual Obligation of the Borrowers, except
Indebtedness, Guarantee Obligations and Contractual Obligations of the Borrowers
permitted under this Agreement.

 


SECTION 6.2            LIENS.


 

The Credit Parties and the Subsidiaries and Affiliates shall not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume, suffer
or permit to exist any Lien on all or any portion of the Collateral or the
Required Payments, other than Permitted Liens, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Credit Parties and the
Subsidiaries and Affiliates shall not sell, pledge, assign or suffer to exist
any Lien, or any circumstance which, if adversely determined, would be
reasonably likely to give rise to a Lien, on its interest, if any, hereunder or
under the other Credit Documents. Immediately upon notice to any Credit Party of
a Lien or any circumstance which, if adversely determined would be reasonably
likely to give rise to a Lien (other than in favor of the Administrative Agent
or created by or through the Administrative Agent), on all or any portion of the
Collateral or the Required Payments, the Borrowers shall notify the
Administrative Agent and the Borrowers shall further defend the Collateral and
the Required Payments against, and will take such other action as is necessary
to remove, any Lien or claim on or to the Collateral or the Required Payments

 

95

--------------------------------------------------------------------------------


 

(other than any Permitted Liens created under this Agreement and the Credit
Documents), and the Borrowers shall defend the right, title and interest of the
Credit Parties and their Subsidiaries and Affiliates in and to any of the
Collateral and the Required Payments against the claims and demands of all
Persons whomsoever. Notwithstanding the foregoing, if a Credit Party or any
Subsidiary or Affiliate shall grant a Lien on any of the Collateral or Required
Payments in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such Collateral or
Required Payments in favor of the Administrative Agent for the ratable benefit
of the Lenders to the extent such Lien has not already been granted to the
Administrative Agent.

 


SECTION 6.3            NATURE OF BUSINESS.


 

No Borrower will alter the character of its business in any material respect
from that conducted as of the Closing Date. The Borrowers shall not engage in
any activity other than activities specifically permitted by this Agreement,
including, but not limited to, investment in mortgage loans, mezzanine loans,
participations, preferred equity and other real estate related assets and the
purchasing, financing and holding of commercial mortgage-backed securities and
activities incident thereto.

 


SECTION 6.4            CONSOLIDATION, MERGER, SALE OR PURCHASE OF ASSETS, ETC.


 

(a)           Neither the Borrowers nor the Guarantors shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, however, that the Borrowers or
the Guarantors may merge or consolidate with (i) any wholly owned Subsidiary of
such Person, or (ii) any other Person if (A) a Borrower or a Guarantor is the
surviving corporation or (B) if the surviving entity is not in the
Administrative Agent’s reasonable opinion materially weaker in its financial
condition (in the aggregate) than the prior entities pre–merger or
pre–consolidation; provided, that, (x) if after giving effect thereto, no Event
of Default would exist hereunder, and (y) the new entity (if any) assumes the
obligations, liabilities and Indebtedness under the Credit Documents, if
applicable, and the Interest Rate Protection Agreements.

 

(b)           Neither the Borrowers nor the Guarantors shall permit a Person or
two or more Persons acting in concert to acquire a “beneficial ownership”,
directly or indirectly, of, or acquire by contract or otherwise, or shall have
entered into a contract or arrangement that upon consummation, will result in
its or their acquisition of or control over the Voting Interests of a Borrower
or a Guarantor (or other securities convertible into such Voting Interests)
representing more than 50% of the combined voting power of all Voting Interests
of any Borrower or any Guarantor unless if after giving effect thereto, no Event
of Default would exist hereunder and the purchaser is not in the Administrative
Agent’s reasonable opinion materially weaker in its financial condition (in the
aggregate) than (i) the prior owner or (ii) such Borrower or Guarantor, as
applicable.

 


SECTION 6.5            [RESERVED].


 


SECTION 6.6            TRANSACTIONS WITH AFFILIATES.


 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person that is not an officer,
director, shareholder or Affiliate.

 

96

--------------------------------------------------------------------------------


 


SECTION 6.7            OWNERSHIP OF SUBSIDIARIES; RESTRICTIONS.


 

The Borrowers shall not create, form or permit to exist any Subsidiary prior to
the later of (i) the Maturity Date (as it may be extended in accordance with
this Agreement) and (ii) the indefeasible payment in full of the Obligations.

 


SECTION 6.8            CORPORATE CHANGES; MATERIAL CONTRACTS.


 

No Credit Party will (a) change its fiscal year, (b) amend, modify or change its
Authority Documents in any respect that would impact, impair or affect the
Collateral or any Required Payment or is otherwise adverse to the interests of
the Lenders without the prior written consent of the Administrative Agent;
provided that no Credit Party shall (i)  alter its legal existence or
(iii) change its registered legal name, without providing thirty (30) days prior
written notice to the Administrative Agent and without filing (or confirming
that the Administrative Agent has filed) such financing statements and
amendments to any previously filed financing statements as the Administrative
Agent may require, (c) amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of its material contracts in any respect materially adverse to the interests of
the Lenders without the prior written consent of the Administrative Agent,
(d) change its state of incorporation, organization or formation without the
consent of the Administrative Agent or have more than one state of
incorporation, organization or formation or (e) change its accounting method
(except in accordance with GAAP) in any manner adverse to the interests of the
Lenders without the prior written consent of the Required Lenders.

 


SECTION 6.9            [RESERVED].


 


SECTION 6.10         RESTRICTED PAYMENTS.


 

Except as otherwise required or permitted by the Credit Documents, no Credit
Party shall declare or make any payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Equity Interest of any Credit Party
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Property or in
obligations of any Credit Party, except that a Credit Party may declare and pay
dividends in accordance with its respective Authority Documents and purchase or
redeem Equity Interests of any Credit Party, and without restriction as to
amount, so long as, in the case of the Credit Party, (a) no Default or Event of
Default shall have occurred, (b) no mandatory prepayment obligation is
outstanding and (c) the distribution of such funds will not violate any
Financial Covenant. Notwithstanding the preceding sentence and irrespective of
the occurrence of the events described in clauses (a), (b) or (c) of the
immediately preceding sentence, the Guarantors may at all times pay dividends
either (i) as required by Applicable Law to maintain its REIT status and/or (ii)
to its preferred equity holders.

 


SECTION 6.11         [RESERVED].


 


SECTION 6.12         NO FURTHER NEGATIVE PLEDGES.


 

None of the Borrowers shall grant, allow or enter into any agreement or
arrangement with any Person that prohibits or restricts, or purports to prohibit
or restrict, the granting of any Lien or other encumbrance on any of the assets
or Properties of the Borrowers; provided, however, that the foregoing shall not
apply to (i) the negative pledge contained in Section 6.18, (ii) Indebtedness
identified on

 

97

--------------------------------------------------------------------------------


 

Schedule 6.1(b) or (iii) any other negative pledge or grant of any Lien or other
encumbrance approved by the Administrative Agent in its discretion.

 


SECTION 6.13         COLLATERAL NOT TO BE EVIDENCED BY INSTRUMENTS.


 

No Credit Party shall take any action to cause all or any portion of the
Collateral that is not, as of the applicable Borrowing Date, evidenced by an
Instrument to be so evidenced except, with the Administrative Agent’s consent,
in connection with the enforcement or collection of such Collateral.

 


SECTION 6.14         DEPOSITS.


 

The Credit Parties will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to the Collection Account or Securities Account
cash or cash proceeds other than (i) in the case of the Collection Account,
Income in respect of Collateral, Cash Collateral and other payments required to
be deposited therein under the Credit Documents, and (ii) in the case of the
Securities Account, the CMBS Securities that are Mortgage Assets and other
Collateral related thereto (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC).

 


SECTION 6.15         SERVICING AGREEMENTS.


 

The Credit Parties will not materially amend, modify, waive or terminate any
provision of any Servicing Agreement or Pooling and Servicing Agreement without
the prior written consent of the Administrative Agent. Notwithstanding the
foregoing, but subject to the Administrative Agent’s rights under Article IX,
the Borrowers shall have the right to terminate any of the foregoing upon the
occurrence of a material default (beyond any applicable notice and cure period)
of the other party thereto.

 


SECTION 6.16         EXTENSION OR AMENDMENT OF COLLATERAL.


 

Except as provided in Section 6.7, the Borrowers will not extend, amend, waive
or otherwise modify, or permit any Servicer or PSA Servicer (except as provided
in a Pooling and Servicing Agreement) to extend, amend, waive or otherwise
modify the material terms of any Collateral or the Mortgage Loan Documents
related thereto or to exercise the material rights of a holder of said
Collateral, provided that the foregoing shall not prohibit the Borrowers, a
Servicer or a PSA Servicer from permitting, prior to a default thereunder, any
Obligor to exercise an extension option contained in any Mortgage Loan
Documents. Unless otherwise agreed to by the Administrative Agent in its
discretion, the Borrowers, the Servicers and the PSA Servicers (except as
provided in a Pooling and Servicing Agreement) shall have no right to waive,
amend, modify or alter the material terms of any Collateral or the related
Mortgage Loan Documents thereto or otherwise exercise any material right of the
holder of any Collateral.

 


SECTION 6.17         [RESERVED].


 


SECTION 6.18         NO FUTURE LIENS.


 

No Credit Party shall grant or permit, or suffer to be granted or permitted, any
Lien on, or any encumbrances upon any Collateral and any Required Payment, in
favor of any Person, other than Liens in favor of the Administrative Agent and
the Lenders.

 

98

--------------------------------------------------------------------------------


 


SECTION 6.19         SENIOR AND PARI PASSU INTERESTS.


 

Unless agreed to by the Administrative Agent in its reasonable discretion, no
Credit Party shall acquire or maintain any right or interest in any Mortgage
Asset (or, directly or indirectly, the Underlying Mortgaged Property with
respect thereto) that is senior to or pari passu with the rights and interests
of the Administrative Agent therein under this Agreement and the Credit
Documents unless such interest is also part of the Collateral; provided that the
foregoing negative covenant shall not apply to CMBS Securities.

 


SECTION 6.20         PORTFOLIO ASSETS.


 

To the extent the Administrative Agent acquires a pledge of multiple Mortgage
Assets as a part of a portfolio or package, the Borrowers shall not repay or
obtain the release of any Lien on less than all such Collateral without repaying
all Loans related to all such Collateral included in the portfolio or package,
unless the Administrative Agent otherwise consents in its discretion.

 


SECTION 6.21         INCONSISTENT AGREEMENTS.


 

The Credit Parties shall not directly or indirectly, enter into any agreement
containing any provision that would be violated or breached by any transaction,
Loan or pledge of Collateral under the Credit Documents or by the performance by
any Credit Party of its duties, covenants or obligations under any Credit
Document.

 


SECTION 6.22         PREFERRED EQUITY INTERESTS.


 

The Borrowers shall not permit any Equity Interest that is the subject of a
Preferred Equity Interest to consist of an interest in an entity other than a
partnership or limited liability company and, with respect to such limited
partnership and limited liability company interests, shall not permit any such
interest to:  (a) be dealt in or traded on a securities exchange or in a
securities market or (b) be held in a Securities Account. The Borrowers shall
execute and deliver, or cause to be executed or delivered, to the Administrative
Agent as agent for the Lenders (or the Custodian on its behalf) such agreements,
documents and instruments as the Administrative Agent may reasonably require to
perfect its security interest in any such Equity Interest.

 


SECTION 6.23         ERISA.


 

Each of the Credit Parties will not without the prior approval of the
Administrative Agent, establish or maintain any Plan, nor take any action that
would (i) cause it to fail to qualify as an Operating Company or (ii) cause it
to fail to otherwise meet an exception under the Plan Asset Regulations which
would prevent the assets of such Person from being subject to Title I of ERISA
or Section 4975 of the Code.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.1            EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

99

--------------------------------------------------------------------------------


 

(a)           Payment. (i) The Borrowers shall fail to pay any principal or
interest on any Loan or Note when due (whether at maturity, by reason of
mandatory or optional prepayment, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; or (ii) the Borrowers shall fail to
pay any fee or other amount payable hereunder or under the Credit Documents when
due (whether at maturity, by reason of mandatory or optional prepayment, by
reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for two (2) Business Days after written
notice from the Administrative Agent; or (iii) or any Guarantor shall fail to
pay on the Guaranty in respect of any of the foregoing or in respect of any
other Obligations under the Credit Documents (after giving effect to the grace
period in clause (ii) above; or (iv) any other Credit Party shall fail to pay
any amounts owed by it under the Credit Documents to which it is a party (after
giving effect to the grace period in clause (ii) above); or

 

(b)           Misrepresentation. Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement or
the Credit Documents (in each case other than the eligibility criteria contained
in Schedule 1.1(c) to this Agreement unless any Borrower shall have affirmed or
confirmed any such eligibility criteria with actual knowledge that it was not
satisfied in any material respect) shall prove to have been incorrect, false or
misleading on or as of the date made or deemed made and continues to be
unremedied for a period of twenty (20) Business Days after the earlier to occur
of (i) the date on which written notice of such incorrectness requiring the same
to be remedied shall have been given to the Credit Parties by the Administrative
Agent, and (ii) the date on which the Credit Parties become aware thereof; or

 

(c)           Covenant Default. (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.9 or 6.4; or (ii) any Credit Party shall fail to comply
with any other covenant contained in this Agreement or the other Credit
Documents or any other agreement, document or instrument among any Credit Party,
the Administrative Agent and the Lenders or executed by any Credit Party in
favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not
cured within twenty (20) days after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Credit Parties by the Administrative Agent, and (ii) the
date on which the Credit Parties become aware thereof (provided, however, in the
case of a failure which is capable of cure but cannot reasonably be cured within
such twenty (20) day period (other than the payment of money), and provided the
Credit Parties shall have timely commenced to cure such failure within such
twenty (20) day period (with evidence of same delivered to the Administrative
Agent) and thereafter diligently and expeditiously proceeds to cure the same,
such twenty (20) day period shall be extended for an additional twenty (20) day
period); or

 

(d)           Indebtedness Cross-Default. (A) No Borrower, the Guarantor or
Pledgor shall have defaulted in any payment due with respect to any material
Indebtedness in excess of (1) $5,000,000 in the case of a Guarantor or a Pledgor
and (2) $1,000,000 in the case of any Borrower (in each case including, without
limitation, recourse debt), any Guarantee Obligations or any material
Contractual Obligation in excess of $5,000,000 in the case of a Guarantor or a
Pledgor, and $1,000,000 in the case of any Borrower, to which a Borrower,
Guarantor or Pledgor as applicable, is a party, or a default or an event or
condition shall have occurred that would permit acceleration of any of the
foregoing whether or not such event or condition has been waived, (B) no
Borrower, Guarantor or Pledgor shall be in default of any monetary obligation
with respect to any Credit Party–Related Obligation or (C) no Borrower,
Guarantor or Pledgor

 

100

--------------------------------------------------------------------------------


 

shall be in default with respect to any obligation under the Interest Rate
Protection Agreements; or

 

(e)           [Reserved].

 

(f)            Bankruptcy Default. (i) A Credit Party shall commence any case,
proceeding or other action (A) under any existing or future Requirements of Law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or a
Credit Party shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against a Credit Party any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against a Credit Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) a Credit Party shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Credit Party shall generally not, or shall be unable to, or shall admit
in writing their inability to, pay its debts as they become due; or

 

(g)           Judgment Default. One or more final non-appealable judgments or
decrees shall be entered against a Credit Party involving in the aggregate a
liability (to the extent not covered by insurance) of $1,000,000 or more with
respect to any Borrower or $5,000,000 or more with respect to any Guarantor or
Pledgor and all such judgments or decrees shall not have been paid and
satisfied, vacated, discharged, stayed or bonded pending appeal within thirty
(30) Business Days from the entry thereof; or

 

(h)           ERISA Default. A Credit Party or an ERISA Affiliate shall engage
in a non–exempt prohibited transaction (as defined in Section 406 of ERISA or
Section 4975 of the Code); or

 

(i)            [Reserved]

 

(j)            Invalidity of Credit Documents. (i) Any Credit Document, or any
Lien or security interest granted thereunder, shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective, be declared
null and void, cease to be in full force and effect or cease to be the legally
valid, binding and/or enforceable obligation of any Credit Party, as applicable,
(ii) any Credit Party or any other Person shall, directly or indirectly, contest
in any manner the effectiveness, validity, binding nature or enforceability of
any Credit Document or any Lien or security interest thereunder or deny or
disaffirm such Person’s obligations under any Credit Document, (iii) the Liens
contemplated under the Credit Documents shall cease or fail to be first priority
perfected Liens on any Collateral in favor of the Administrative Agent or shall
be Liens in favor of any Person other than the Administrative Agent, (iv) any
Credit Party shall grant, or permit or suffer to exist, any Lien on any
Collateral except Permitted Liens, or (v) any Credit Party or any Subsidiary or
Affiliate of the foregoing shall grant, or permit or suffer to exist, any Lien
on any Required Payment; or

 

101

--------------------------------------------------------------------------------


 

(k)           [Reserved]

 

(l)            Equity Ownership. The Pledgor shall cease to own directly 100% of
the issued and outstanding Equity Interests of each of the Borrowers; or

 

(m)          40 Act. Any Credit Party shall become required to register as an
“investment company” within the meaning of the 40 Act or the arrangements
contemplated by the Credit Documents shall require registration as an
“investment company” within the meaning of the 40 Act; or

 

(n)           Material Adverse Effect. There shall exist any event or occurrence
set forth in clause (a), (b), (c) or (d) in the definition of Material Adverse
Effect; or

 

(o)           [Reserved]

 

(p)           [Reserved]

 

(q)           Irrevocable Instructions. Any Credit Party’s failure to deliver
any Irrevocable Instruction required under this Agreement or any Person’s
attempt to disavow, revoke or act contrary to, the failure of any Person to
abide by or perform, or any Credit Party’s failure to enforce, the terms of any
Irrevocable Instruction; or

 

(r)            Solvency. Any Credit Party is not Solvent or shall admit its
inability to, or its intentions not to, perform its obligations, covenants,
duties or agreements under any Credit Document, any Obligation or any Credit
Party-Related Document; or

 

(s)           [Reserved].

 

(t)            Commitment. The aggregate principal amount of all Revolving Loans
outstanding on any day exceeds the Revolving Commitment and the same continues
unremedied for two (2) Business Days after notice from the Administrative Agent;
provided, however, during the period of time that such event remains unremedied,
no additional Revolving Loans will be made under this Agreement; or

 

(u)           Servicer Default. A Servicer Default occurs and is continuing; or

 

(v)           Income. Any Credit Party’s, any Servicer’s or any PSA Servicer’s
failure to deposit to the Collection Account all Income and other Cash
Collateral as required by this Agreement or the failure of the Borrowers to
deposit or credit to the Securities Account any uncertificated CMBS Security and
related Collateral required to be deposited or credited to such account; or

 

(w)          Consent. Any Credit Party engages in any conduct or action where
the Administrative Agent’s and/or any Lender’s prior written consent is required
by the terms of this Agreement or the other Credit Documents and any Credit
Party fails to obtain such consent; or

 

(x)            [Reserved].

 

(y)           Other Defaults. Any event or occurrence under this Agreement or
any of the other Credit Documents that, by the express terms of this Agreement
or the other Credit

 

102

--------------------------------------------------------------------------------


 

Documents, is deemed to constitute an Event of Default after giving effect to
the applicable notice and/or cure periods.

 

In making a determination as to whether an Event of Default has occurred, the
Administrative Agent and the Lenders shall be entitled to rely on reports
published or broadcast by media sources believed by the Administrative Agent
and/or any Lender to be generally reliable and on information provided to it by
any other sources believed by it to be generally reliable, provided that the
Administrative Agent and/or the Lender reasonably and in good faith believes
such information to be accurate and has taken such steps as may be reasonable in
the circumstances to attempt to verify such information. Notwithstanding
anything contained in the Credit Documents to the contrary, unless waived by the
Administrative Agent in its discretion, neither the Credit Parties nor any other
Person shall be permitted to cure an Event of Default after the acceleration of
any of the Obligations.

 


SECTION 7.2            ACCELERATION; REMEDIES.


 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all Obligations and other amounts under the
Credit Documents shall immediately become due and payable, and (b) if such event
is any other Event of Default, any or all of the following actions may be
taken:  (i) with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; (ii) the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Loans (with accrued interest thereon)
and all Obligations and other amounts owing under this the Credit Documents to
be due and payable forthwith, whereupon the same shall immediately become due
and payable; and/or (iii) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, exercise such other rights and remedies as
provided under the Credit Documents and under Requirements of Law.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 


SECTION 8.1            APPOINTMENT AND AUTHORITY.


 

Each of the Lenders hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrowers nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 


SECTION 8.2            NATURE OF DUTIES.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
or a Lender hereunder. Without limiting the foregoing, none of the Lenders or

 

103

--------------------------------------------------------------------------------


 

other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the other Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 


SECTION 8.3            EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or Requirements of Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

104

--------------------------------------------------------------------------------


 


SECTION 8.4            RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 


SECTION 8.5            NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or one of the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 


SECTION 8.6            NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.


 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 


SECTION 8.7            INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder and its Affiliates and its respective officers, directors, agents and
employees (to the extent not reimbursed by the

 

105

--------------------------------------------------------------------------------


 

Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Commitment Percentages in effect on the
date on which indemnification is sought under this Section, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against any
such indemnitee in any way relating to or arising out of any Credit Document or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
any such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The provisions of this Section shall survive the termination of
this Agreement and the payment in full of the Obligations.

 


SECTION 8.8            ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 


SECTION 8.9            SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers; provided, that the Borrower has approved such
resignation which such approval shall not be unreasonably withheld, conditioned
or delayed. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, or an Affiliate of any such bank. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation

 

106

--------------------------------------------------------------------------------


 

hereunder and under the other Credit Documents, the provisions of this Article
and Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 


SECTION 8.10         COLLATERAL AND GUARANTY MATTERS.


 

(a)           The Lenders irrevocably authorize and direct the Administrative
Agent:

 

(i)            to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), or (ii) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders;

 

(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2; and

 

(iii)          to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.

 

(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

 


ARTICLE IX


 


ADMINISTRATION AND SERVICING


 


SECTION 9.1            SERVICING.


 

(a)           The Administrative Agent hereby appoints each of the Borrowers as
its agent to service the Collateral and enforce its rights in and under such
Collateral. The Borrowers hereby accept such appointment and agree to perform
the duties and obligations with respect thereto as set forth herein.

 

(b)           The Borrowers covenants to maintain or cause the servicing of the
Collateral to be maintained in conformity with Accepted Servicing Practices and
in a manner at least equal in quality to the servicing Borrowers provides for
Mortgage Assets that it owns. In the event that the preceding language is
interpreted as constituting one or more servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the date on which this Agreement terminates or the Administrative
Agent releases its Lien

 

107

--------------------------------------------------------------------------------


 

with respect to the related item of Collateral or (iii) the transfer of
servicing approved in writing by the Administrative Agent.

 


SECTION 9.2            BORROWERS AS SERVICER.


 

If the Collateral is serviced by the Borrowers, the Borrowers agree that, until
the item of Collateral is released from the Administrative Agent’s Lien, the
Administrative Agent has a security interest in all servicing records for the
period that the Administrative Agent has a Lien on the Collateral, including,
but not limited to, any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, computer programs, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Collateral (the “Servicing Records”). The
Borrowers covenant to safeguard such Servicing Records and to deliver them
promptly to Administrative Agent or its designee (including the Custodian) at
the Administrative Agent’s request.

 


SECTION 9.3            THIRD PARTY SERVICER.


 

The Borrowers shall not cause the Collateral to be serviced by a third party
other than pursuant to the Servicing Agreements or the Pooling and Servicing
Agreements or, if not serviced thereunder, by any Servicer other than a Servicer
approved in writing by the Administrative Agent in its reasonable discretion,
which approval shall be deemed granted by the Administrative Agent with respect
to each Servicer listed on Schedule 9.3 attached hereto, as such schedule may be
amended or supplemented from time to time, after the execution of this
Agreement. If the Collateral is serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Borrowers (i) shall, in accordance with Section 4.2, provide to
the Administrative Agent (subject to the last sentence of this Section) a copy
of each Servicing Agreement and Pooling and Servicing Agreement, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and a Servicer Redirection Notice, fully executed by the Borrowers and
the related Servicer or PSA Servicer, and (ii) hereby irrevocably assigns to the
Administrative Agent and the Administrative Agent’s successors and assigns all
right, title and interest of the Borrowers in, to and under, and the benefits of
(but not the obligations of), each Servicing Agreement and each Pooling and
Servicing Agreement with respect to the Collateral. Notwithstanding the fact
that the Borrowers have contracted with the Servicers or PSA Servicers to
service the Collateral, the Borrowers shall remain liable to the Administrative
Agent for the acts of the Servicers and PSA Servicers and for the performance of
the duties and obligations set forth herein. The Borrowers agree that no Person
shall assume the servicing obligations with respect to the Collateral as
successor to a Servicer or PSA Servicer unless such successor is reasonably
approved in writing by the Administrative Agent prior to such assumption of
servicing obligations. Unless otherwise approved in writing by the
Administrative Agent, if the Collateral is serviced by a Servicer or PSA
Servicer, such servicing shall be performed pursuant to a written Servicing
Agreement or Pooling and Servicing Agreement approved by the Administrative
Agent.

 


SECTION 9.4            DUTIES OF THE BORROWERS.


 

(a)           Duties. The Borrowers shall take or cause to be taken all such
actions as may be necessary or advisable to collect all Income and other amounts
due or recoverable with respect to the Collateral from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the standard set forth in Section 9.1(b).

 

(b)           Administrative Agent’s Rights. Notwithstanding anything to the
contrary contained herein, the exercise by the Administrative Agent of its
rights hereunder shall not release the Borrowers from any of its duties or
responsibilities with respect to the Collateral. The

 

108

--------------------------------------------------------------------------------


 

Administrative Agent shall not have any obligation or liability with respect to
any Collateral, nor shall any of them be obligated to perform any of the
obligations of the Borrowers hereunder.

 

(c)           Servicing Programs. In the event that the Borrowers or the
Servicers use any software program in servicing the Collateral that is licensed
from a third party, the Borrowers shall use their reasonable efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent to use
such programs.

 


SECTION 9.5            AUTHORIZATION OF THE BORROWERS.


 

(a)           The Administrative Agent hereby authorizes the Borrowers
(including any successor thereto) to take any and all reasonable steps in its
name and on its behalf necessary or desirable and not inconsistent with the
pledge of the Collateral to the Administrative Agent to collect all amounts due
under any and all Collateral, including, without limitation, endorsing any
checks and other instruments representing Income, executing and delivering any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Requirements of Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Borrowers could have done if it had continued to own such Collateral free of the
Lien of the Administrative Agent. The Administrative Agent shall furnish the
Borrowers (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Borrowers to carry out their
servicing and administrative duties hereunder and shall cooperate with the
Borrowers to the fullest extent in order to ensure the collectibility of the
Collateral. In no event shall the Borrowers be entitled to make the
Administrative Agent a party to any litigation without the Administrative
Agent’s express prior written consent.

 

(b)           Subject to all other rights of the Administrative Agent contained
herein, after an Event of Default has occurred and is continuing, at the
direction of the Administrative Agent, the Borrowers shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral; provided, however, subject to all other rights of the
Administrative Agent contained herein, the Administrative Agent may, at any time
that an Event of Default or Default has occurred and is continuing, notify any
Obligor with respect to any Collateral of the assignment of such Collateral to
the Administrative Agent and direct that payments of all amounts due or to
become due be made directly to the Administrative Agent or any servicer,
collection agent or lock–box or other account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrowers, the
Administrative Agent may enforce collection of any such Collateral and adjust,
settle or compromise the amount or payment thereof.

 


SECTION 9.6            EVENT OF DEFAULT.


 

If the servicer of the Collateral is any Borrower, upon the occurrence of an
Event of Default, the Administrative Agent shall have the right to terminate the
Borrowers as the servicer of the Collateral and transfer servicing to its
designee, at no cost or expense to the Administrative Agent, at any time
thereafter. If the servicer of the Collateral is not any of the Borrowers, the
Administrative Agent shall have the right, as contemplated in the applicable
Servicer Redirection Notice, upon the occurrence of an Event of Default, to
terminate any Servicer and any applicable Servicing Agreement and any PSA
Servicer and any applicable Pooling and Servicing Agreement to the extent a PSA
Servicer signed a Servicer Redirection Notice and, in each case, to transfer
servicing to its designee, at no cost or expense to the Administrative

 

109

--------------------------------------------------------------------------------


 

Agent, it being agreed that the Borrowers will pay any and all fees required to
terminate each such Servicer, PSA Servicer, Servicing Agreement and Pooling and
Servicing Agreement and to effectuate the transfer of servicing to the designee
of the Administrative Agent. The Borrowers shall cooperate fully and shall cause
all Servicers and applicable PSA Servicers to cooperate fully with the
Administrative Agent in transferring the servicing of the Collateral to the
Administrative Agent’s designee.

 


SECTION 9.7            MODIFICATION.


 

Unless otherwise agreed to by the Administrative Agent in its discretion until
the Administrative Agent releases its Lien on any item of Collateral, neither
the Borrowers, the Servicers, PSA Servicer (unless otherwise provided in a
Pooling and Servicing Agreement) nor any other Person acting on behalf of the
foregoing shall have any right without the Administrative Agent’s prior written
consent in its discretion to (i) waive, amend, modify or alter the material
economic terms of any item or Collateral (including, without limitation, the
related Mortgage Loan Documents), the Servicing Agreements or the Pooling and
Servicing Agreements or (ii) exercise any material rights of a holder of any
item of Collateral under any document or agreement governing or relating to such
Collateral.

 


SECTION 9.8            INSPECTION.


 

In the event the Borrowers or their Affiliates are servicing the Collateral, the
Borrowers shall permit the Administrative Agent to inspect the Borrowers’ and
any of their Affiliates’ servicing facilities, books and records and related
documents and information, as the case may be, for the purpose of satisfying the
Administrative Agent that that Borrowers or their Affiliates, as the case may
be, have the ability to service and are servicing the Collateral as provided in
this Agreement. If a Servicer or PSA Servicer is servicing any Collateral, the
Borrowers shall cooperate with the Administrative Agent in causing each Servicer
and PSA Servicer to permit inspections of the Servicer’s and PSA Servicer’s
facilities, books and records and related documents and information relating to
the Collateral.

 


SECTION 9.9            [RESERVED].


 


SECTION 9.10         PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Borrowers and any Servicer will be required to pay all expenses incurred by
them in connection with their activities under this Agreement and the other
Credit Documents, including fees and disbursements of independent accountants,
Taxes imposed on the Borrowers or the Servicers, expenses incurred in connection
with payments and reports pursuant to this Agreement and the other Credit
Documents, and all other fees and expenses under this Agreement and the other
Credit Documents for the account of the Borrowers. The Borrowers shall be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Collection Account and all
other collection, reserve or lock–box accounts related to the Collateral.

 


SECTION 9.11         POOLING AND SERVICING AGREEMENTS.


 

Notwithstanding the provisions of this Article IX, to the extent the Collateral
(or portions thereof) are serviced by a PSA Servicer (other than the Borrowers
or any Servicer) under a Pooling and Servicing Agreement, (a) the standards for
servicing such items of Collateral shall be those set forth in the applicable
Pooling and Servicing Agreement, to the extent of the items covered therein, and
otherwise as provided in this Agreement, (b) the Borrowers shall enforce its
rights and interests under such agreements for and on behalf of itself and the
Administrative Agent, (c) the Borrowers shall instruct the applicable PSA
Servicer to deposit all Income received in respect of the Collateral into the
Collection Account in accordance with Section 5.17 of this Agreement, (d) the
Borrowers shall not take any action or fail to take

 

110

--------------------------------------------------------------------------------


 

any action or consent to any action or inaction under any Pooling and Servicing
Agreement where the effect of such action or inaction would prejudice or
adversely affect the interests of the Administrative Agent, (e) the
Administrative Agent shall be entitled to exercise any and all rights of the
Borrowers or the holder of any such item of Collateral under such Pooling and
Servicing Agreements as such rights relate to the Collateral, and (f) the
Borrowers shall not consent to any amendment or modification to any Pooling and
Servicing Agreement without the prior written consent of the Administrative
Agent in its reasonable discretion.

 


SECTION 9.12         SERVICER DEFAULT.


 

Any material breach by the Borrowers of the obligations contained in this
Article IX or in Sections 2.9(a) and 5.17 shall constitute a “Servicer Default”.

 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.1         AMENDMENTS, WAIVERS AND RELEASE OF COLLATERAL.


 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, waived, extended, restated,
replaced, or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section nor may Collateral be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section. The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

 

(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon (except in accordance with Section
2.1(f) or Section 2.2(a)), or reduce the stated rate of any interest or fee
payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.6 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that (A) no waiver,
reduction or deferral of a mandatory prepayment required pursuant to
Section 2.5(b), nor any amendment of Section 2.5(b) or the definitions of Asset
Value, Debt Issuance, Equity Issuance or Extraordinary Receipt, shall constitute
a reduction of the amount of, or an extension of the scheduled date of, the
scheduled date of maturity of, or any installment of, any Loan or Note, (B) any
reduction in the stated rate of interest on Revolving Loans shall only require
the written consent of each Lender holding a Revolving Commitment and (C) any
reduction in the stated rate of interest on the Term Loan shall only require the
written consent of each Lender holding a portion of the outstanding Term Loan;
or

 

111

--------------------------------------------------------------------------------


 

(ii)           amend, modify or waive any provision of this Section or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or

 

(iii)          release any Borrower or all or substantially all of the
Guarantors from obligations under the Guaranty, without the written consent of
all of the Lenders; or

 

(iv)          release all or substantially all of the Collateral without the
written consent of all of the Lenders; or

 

(v)           subordinate the Loans to any other Indebtedness without the
written consent of all of the Lenders; or

 

(vi)          permit any Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

 

(vii)         amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or

 

(viii)        without the consent of Revolving Lenders holding in the aggregate
more than 50% of the outstanding Revolving Commitments (or if the Revolving 
Commitments have been terminated, the aggregate principal amount of outstanding
Revolving Loans), amend, modify or waive any provision in Section 4.2 or waive
any Default or Event of Default (or amend any Credit Document to effectively
waive any Default or Event of Default) if the effect of such amendment,
modification or waiver is that the Revolving Lenders shall be required to fund
Revolving Loans when such Lenders would otherwise not be required to do so; or

 

(ix)           amend, modify or waive the order in which Obligations are paid or
in a manner that would alter the pro rata sharing of payments by and among the
Lenders in Section 2.9 without the written consent of each Lender and directly
affected thereby; or

 

(x)            amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

 

(xi)           amend, modify or waive any provision in Sections 3.3 through 3.6
without the written consent of the Custodian; or

 

(xii)          amend or modify the definition of Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action. Unless
otherwise expressly provided herein, waivers shall be effective only in the
specific instance and for the specific purpose for which given.

 

112

--------------------------------------------------------------------------------


 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Required
Lenders (i) to increase the aggregate Commitments of the Lenders (provided that
no Lender shall be required to increase its commitment without its consent),
(ii) to add one or more additional borrowing Tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Credit Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing Tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
Tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ix) and/or (x) of Section 10.1
corresponding to the consent rights of the other Lenders thereunder.

 


SECTION 10.2         NOTICES.


 


(A)           NOTICES GENERALLY. EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS:

 

113

--------------------------------------------------------------------------------

 

(i)            If to the Borrowers or any other Credit Party:

 

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th floor

New York, New York 10022

Attention:

Andy Richardson

 

 

Al Tylis, Esq.

 

 

Daniel R. Gilbert

 

Facsimile No.:

(212) 547–2700

 

Confirmation No.:

(212) 547–2650

 

 

(212) 547–2641

 

 

(212) 547–2680

 

 

 

with a copy to:

 

 

 

Paul Hastings Janofsky & Walker LLP

 

75 East 55th Street

 

New York, New York 10022

 

Attention:

Robert J. Grados, Esq.

 

Facsimile No.:

(212) 230–7830

 

Confirmation No.:

(212) 318–6923

 

 

(ii)           If to the Administrative Agent:

 

Wachovia Bank, National Association

 

One Wachovia Center, NC0166

 

301 Couth College Street

 

 

 

Attention:

Lee Goins

Facsimile No.:

(704) 715-0666

Confirmation No.:

(704) 715-7655

 

 

with a copy to:

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, NC0166

 

301 South College Street

 

Charlotte, North Carolina 28288

 

 

 

Attention:

Marianne Hickman

Facsimile No.:

(704) 715–0066

Confirmation No.:

(704) 715–7818

 

(iii)          if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

114

--------------------------------------------------------------------------------


 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 


SECTION 10.3         NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

 


SECTION 10.4         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Obligations owing under any Notes or the other Credit Documents have been paid
in full.

 


SECTION 10.5         PAYMENT OF EXPENSES AND TAXES; INDEMNITY.


 

(a)           Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with

 

115

--------------------------------------------------------------------------------


 

this Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (iii) the Borrowers shall pay on demand
any and all stamp, sales, excise and other taxes and fees payable or determined
to be payable in connection with the execution, delivery, filing and recording
of this Agreement, the Credit Documents or the other documents to be delivered
hereunder or thereunder or the funding or maintenance of Loans hereunder and
(iv) all reasonable due diligence, inspection, audit, testing, review,
recording, travel, lodging or other administrative expenses and costs incurred
by the Administrative Agent or any Lender in connection with the review,
consideration, pledge or proposed pledge of any Mortgage Asset or other
Collateral or proposed Collateral (including any costs necessary or incidental
to the pledge of the Mortgage Assets or other Collateral or the making of any
Loan in connection therewith). The provisions of this Section shall survive the
termination of this Agreement and the payment in full of the Obligations.

 

(b)           Indemnification by the Borrowers.

 

(i)            The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual, out-of-pocket losses; claims;
penalties; fines; actual, out-of-pocket damages; actual, out-of-pocket
liabilities and related actual, out-of-pocket expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrowers or any other Credit Party (collectively, the “Indemnified Amounts”)
arising out of, in connection with, or as a result of (A) this Agreement, the
Credit Documents, any Loan, any Collateral, the Mortgage Loan Documents, any
transaction or Extension of Credit contemplated hereby or thereby, or any
amendment, supplement, extension or modification of, or any waiver or consent
under or in respect of this Agreement, the Credit Documents, any Loan, any
Collateral, the Mortgage Loan Documents or any transaction or Extension of
Credit contemplated hereby or thereby, (B) any Mortgage Asset or any other
Collateral under the Credit Documents, (C) any violation or alleged violation
of, non–compliance with or liability under any Requirement of Law (including,
without limitation, violation of Securities Laws and Environmental Laws), (D)
ownership of, Liens on, security interests in or the exercise of rights and/or
remedies under the Credit Documents, the Mortgage Loan Documents, the
Collateral, any other collateral under the Credit Documents, the Underlying
Mortgaged Property, any other related Property or collateral or any part thereof
or any interest therein or receipt of any Income or rents, (E) any accident,
injury to or death of any person or loss of or damage to Property occurring in,
on or about any Underlying Mortgaged Property, any other related Property or
collateral or any part thereof, the related Collateral or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (F) any use, nonuse or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (G) any failure on the part of
the Credit Parties to perform or comply with any of the terms of the Mortgage
Loan Documents, the Credit Documents, the Collateral or any other collateral
under the Credit Documents, (H) performance of any labor or services or the
furnishing of any materials or other Property in respect of the Underlying
Mortgaged Property, any other related Property or collateral, the Collateral or
any part thereof, (I) any claim by brokers, finders or similar Persons claiming
to be entitled to a

 

116

--------------------------------------------------------------------------------


 

commission in connection with any lease or other transaction involving any
Underlying Mortgaged Property, any other related Property or collateral, the
Collateral or any part thereof or the Credit Documents, (J) any Taxes including,
without limitation, any Taxes attributable to the execution, delivery, filing or
recording of any Credit Document, any Mortgage Loan Document or any memorandum
of any of the foregoing, (K) any Lien or claim arising on or against the
Underlying Mortgaged Property, any other related Property or collateral, the
Collateral or any part thereof under any Requirement of Law or any liability
asserted against the Administrative Agent or any Lender with respect thereto,
(L) the claims of any lessee or any Person acting through or under any lessee or
otherwise arising under or as a consequence of any leases with respect to any
Underlying Mortgaged Property, related Property or collateral, or any claims of
an Obligor, (M) any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with the defense thereof, by any Indemnitee as a result
of conduct of any Credit Party that violates any sanction enforced by OFAC, (N)
any and all Indemnified Amounts arising out of, attributable or relating to,
accruing out of, or resulting from (1) a past, present or future violation or
alleged violation of any Environmental Laws in connection with any Property or
Underlying Mortgaged Property by any Person or other source, whether related or
unrelated to any other Credit Party or any Obligor, (2) any presence of any
Materials of Environmental Concern in, on, within, above, under, near, affecting
or emanating from any Property or Underlying Mortgaged Property, (3) the failure
to timely perform any Remedial Work, (4) any past, present or future activity by
any Person or other source, whether related or unrelated to any Credit Party or
any Obligor in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Property or Underlying Mortgaged Property of any Materials of Environmental
Concern at any time located in, under, on, above or affecting any Property or
Underlying Mortgaged Property, (5) any past, present or future actual Release
(whether intentional or unintentional, direct or indirect, foreseeable or
unforeseeable) to, from, on, within, in, under, near or affecting any Property
or Underlying Mortgaged Property by any Person or other source, whether related
or unrelated to any Credit Party or any Obligor, (6) the imposition, recording
or filing or the threatened imposition, recording or filing of any Lien on any
Property or Underlying Mortgaged Property with regard to, or as a result of, any
Materials of Environmental Concern or pursuant to any Environmental Law, or
(7) any misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the other Credit Documents or any of the
Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or (O)
any Credit Party’s conduct, activities, actions and/or inactions in connection
with, relating to or arising out of any of the foregoing clauses of this Section
that, in each case, results from anything other than any Indemnitee’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
an Indemnitee in connection with any Collateral or any other collateral under
the Credit Documents for any sum owing thereunder, or to enforce any provisions
of any Collateral or any other collateral under the Credit Documents, the Credit
Parties shall save, indemnify and hold such Indemnitee harmless from and against
all expense, loss or damage suffered by reason of any defense, set–off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor, obligor or Obligor thereunder arising out of a breach by any Credit
Party of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in

 

117

--------------------------------------------------------------------------------


 

favor of such account debtor, obligor or Obligor or its successors from any
Credit Party. Each of the Credit Parties also agrees to reimburse an Indemnitee
as and when billed by such Indemnitee for all such Indemnitee’s costs, expenses
and fees incurred in connection with the enforcement or the preservation of such
Indemnitee’s rights under this Agreement, the Credit Documents, the Mortgage
Loan Documents and any transaction or Extension of Credit contemplated hereby or
thereby, including, without limitation, the reasonable fees and disbursements of
its counsel. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Credit Party and/or any of their officers, directors, shareholders, employees or
creditors, an Indemnitee or any other Person or any Indemnitee is otherwise a
party thereto and whether or not any transaction contemplated hereby is
consummated.

 

(ii)           Any amounts subject to the indemnification provisions of this
Section shall be paid by the Credit Parties to the Indemnitee within thirty (30)
Business Days following such Person’s demand therefor. For the avoidance of
doubt, an Indemnitee may seek payment of any Indemnified Amount at any time and
regardless of whether a Default or an Event of Default then exists or is
continuing.

 

(iii)          If for any reason the indemnification provided in this Section is
unavailable to the Indemnitee or is insufficient to hold an Indemnitee harmless,
then the Credit Parties shall contribute to the amount paid or payable by such
Indemnitee as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnitee on the one hand and the Credit Parties on the other hand but
also the relative fault of such Indemnitee as well as any other relevant
equitable considerations.

 

(iv)          The obligations of the Credit Parties under this Article X are
joint and several and shall survive the termination of this Agreement.

 

(v)           Indemnification under this Section shall be in an amount necessary
to make the Indemnitee whole after taking into account any tax consequences to
the Indemnitee of the receipt of the indemnity provided hereunder, including the
effect of such tax or refund on the amount of tax measured by net income or
profits that is or was payable by the Indemnitee.

 

(c)           Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Requirements of Law, the Credit Parties and the Lenders shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or

 

118

--------------------------------------------------------------------------------


 

punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby. The provisions of
this Section shall survive the termination of this Agreement and the payment in
full of the Obligations.

 


SECTION 10.6         SUCCESSORS AND ASSIGNS; PARTICIPATIONS.


 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party (other than as permitted under Section 6.4)
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate principal amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of a term facility (provided, however, that
simultaneous assignments shall be aggregated in respect of a Lender and its

 

119

--------------------------------------------------------------------------------


 

Approved Funds), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) a Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of such facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) a Term Loan
Commitment to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Credit Parties. No such assignment shall be made
to any Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries of
a Credit Party.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

120

--------------------------------------------------------------------------------


 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices in Charlotte,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations. With the consent of the Administrative Agent, any
Lender may at any time, without the consent of, or notice to, the Borrowers,
sell participations to any Person (other than a natural person or the Credit
Parties or any of the Credit Parties’ Affiliates or Subsidiaries of a Credit
Party) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders, shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by Requirements of Law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.9 as though it were a Lender.

 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.14 as though it were a
Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

121

--------------------------------------------------------------------------------


 


SECTION 10.7         RIGHT OF SET-OFF; SHARING OF PAYMENTS.


 


(A)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH
LENDER, AND EACH OF THEIR RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME
AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW,
TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY TIME HELD AND OTHER
OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH LENDER OR ANY SUCH
AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWERS AGAINST ANY AND
ALL OF THE OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER EXISTING UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO SUCH LENDER, IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWERS MAY BE CONTINGENT
OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE
BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS. THE
FOREGOING RIGHT SHALL NOT APPLY TO EXCLUDED ACCOUNTS. THE RIGHTS OF EACH LENDER
AND ITS RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR ITS
RESPECTIVE AFFILIATES MAY HAVE. EACH LENDER AGREES TO NOTIFY THE BORROWERS AND
THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 

(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate principal amount of
its Loans and accrued interest thereon or other such obligations greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Credit Parties or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).

 

(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 


SECTION 10.8         TABLE OF CONTENTS AND SECTION HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

122

--------------------------------------------------------------------------------


 


SECTION 10.9         COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION.


 

(a)           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Requirement of Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 


SECTION 10.10       SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 10.11       INTEGRATION.


 

This Agreement and the other Credit Documents represent the agreement of the
Borrowers, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.

 


SECTION 10.12       GOVERNING LAW.


 

This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.

 


SECTION 10.13       CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.


 

(a)           Consent to Jurisdiction. Each of the Borrowers and each other
Credit Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit

 

123

--------------------------------------------------------------------------------


 

Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
sitting State court or, to the fullest extent permitted by Requirements of Law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Requirements of Law. Nothing in this Agreement or in any other Credit Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against the Borrowers or any other Credit Party or its
properties in the courts of any jurisdiction.

 

(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.2. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Requirements of Law.

 

(c)           Venue. The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Requirements of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Requirements of Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 


SECTION 10.14       CONFIDENTIALITY.


 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Requirements of Law or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and/or the other Credit Documents, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (ii) an investor or prospective
investor in securities issued by an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by the Approved Fund, (iii) a trustee, collateral
manager, custodian, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with

 

124

--------------------------------------------------------------------------------


 

the consent of the applicable Credit Parties or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Credit Parties.

 

For purposes of this Section, “Information” means all information received from
the Credit Parties or any of their Subsidiaries relating to the Credit Parties
or any of their Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Credit Parties or any of
their Subsidiaries, provided that, in the case of information received from the
Credit Parties or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Notwithstanding anything to the contrary contained herein or in any Credit
Document, the Credit Parties shall be entitled to disclose any and all terms of
any Credit Document (including the public filing thereof) if any Credit Party,
in its sole discretion, deems it necessary or appropriate under the rules or
regulations of the SEC and/or the New York Stock Exchange.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 


SECTION 10.15       ACKNOWLEDGMENTS.


 

The Borrowers and the other Credit Parties each hereby acknowledge that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

 

(c)           no joint venture exists among the Lenders or among the Borrowers
or the other Credit Parties, the Lenders and the Administrative Agent.

 


SECTION 10.16       WAIVERS OF JURY TRIAL.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND

 

125

--------------------------------------------------------------------------------


 

THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.

 


SECTION 10.17       PATRIOT ACT NOTICE.


 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.

 


SECTION 10.18       RESOLUTION OF DRAFTING AMBIGUITIES.


 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 


SECTION 10.19       CONTINUING AGREEMENT.


 

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) have been paid in full and all Commitments have been terminated. Upon
termination, the Credit Parties shall have no further obligations (other than
those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents and the Administrative Agent shall, at the
request and expense of the Borrowers, deliver all the Collateral in its
possession to the Borrowers and release all Liens on the Collateral; provided
that should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Credit Documents shall automatically be reinstated and
all Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Obligations.

 


SECTION 10.20       LENDER CONSENT.


 

Each Person signing a Lender Consent (a) approves of this Agreement and the
other Credit Documents, (b) authorizes and appoints the Administrative Agent as
its agent in accordance with the terms of Article VIII, (c) authorizes the
Administrative Agent to execute and deliver this Agreement on its behalf, and
(d) is a Lender hereunder and therefore shall have all the rights and
obligations of a Lender under this Agreement as if such Person had directly
executed and delivered a signature page to this Agreement.

 

126

--------------------------------------------------------------------------------


 


SECTION 10.21       APPOINTMENT OF THE ADMINISTRATIVE BORROWER.


 

Each of the Borrowers hereby appoint the Administrative Borrower to act as its
agent for all purposes under this Agreement (including, without limitation, with
respect to all matters related to the borrowing and repayment of Loans) and
agree that (a) the Administrative Borrower may execute such documents on behalf
of such Borrower as the Administrative Borrower deems appropriate in its sole
discretion and each Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (b) any notice or communication delivered by
the Administrative Agent or the Lender to the Administrative Borrower shall be
deemed delivered to each Borrower and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Administrative Borrower on behalf of each Borrower.

 


SECTION 10.22       COUNTERCLAIMS.


 

The Credit Parties each hereby knowingly, voluntarily and intentionally waives
any right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by the Administrative Agent, the Lenders
or any of the Affiliates or agents of the foregoing. The provisions of this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.

 


SECTION 10.23       LEGAL MATTERS.


 

In the event of any conflict between the terms of this Agreement, any other
Credit Document or any Confirmation with respect to any Collateral, the
documents shall control in the following order of priority:  first, the terms of
the related Confirmation shall prevail, then the terms of this Agreement shall
prevail, and then the terms of the other Credit Documents shall prevail.

 


SECTION 10.24       RECOURSE AGAINST CERTAIN PARTIES.


 

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, or the Credit Parties, as
contained in this Agreement, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Credit Parties or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any administrator of the
Administrative Agent, the Lenders, or the Credit Parties or any incorporator,
Affiliate (direct or indirect), owner, member, partner, stockholder, officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
or the Credit Parties or of any such administrator, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent, the Lenders or the Credit Parties
contained in this Agreement, the Credit Documents and all of the other
agreements, instruments and documents entered into by it pursuant hereto or
thereto or in connection herewith or therewith are, in each case, solely the
corporate obligations of the Administrative Agent, the Lenders or the Credit
Parties and that no personal liability whatsoever shall attach to or be incurred
by any administrator of the Administrative Agent, the Lenders or the Credit
Parties or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders or the Credit Parties or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders or
the Credit Parties contained in this Agreement, the Credit Documents or in any
other such instruments, documents or agreements, or that are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders or the Credit Parties and each incorporator,
owner, member, partner, stockholder, Affiliate (direct or indirect), officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
the

 

127

--------------------------------------------------------------------------------


 

Credit Parties or of any such administrator, or any of them, for breaches by the
Administrative Agent, the Lenders, or the Credit Parties of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.

 


SECTION 10.25       PROTECTION OF RIGHT, TITLE AND INTEREST IN THE COLLATERAL;
FURTHER ACTION EVIDENCING LOANS.


 

(a)           The Credit Parties shall cause all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent to the Collateral to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by
Requirements of Law fully to preserve and protect the right, title and interest
of the Administrative Agent (on behalf of the Lenders) hereunder to all Property
comprising the Collateral. The Credit Parties shall deliver to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Credit Parties shall
execute any and all documents reasonably required to fulfill the intent of this
Section.

 

(b)           The Credit Parties agree that from time to time, at their expense,
they will promptly execute and deliver all instruments and documents, and take
all actions, that the Administrative Agent or any Lender may reasonably request
in order to perfect, protect or more fully evidence the Loans hereunder and the
security interest granted in the Collateral, or to enable the Administrative
Agent to exercise and enforce their rights and remedies hereunder or under any
Credit Document.

 

(c)           If the Credit Parties fail to perform any of their obligations
hereunder, the Administrative Agent may (but shall not be required to) perform,
or cause performance of, such obligation; and the Administrative Agent’s
reasonable costs and expenses incurred in connection therewith shall be payable
by the Borrowers. The Credit Parties irrevocably appoint the Administrative
Agent as their attorney-in-fact and authorize the Administrative Agent to act on
behalf of the Credit Parties (i) to execute on behalf of the Credit Parties as
debtor and to file financing statements necessary or desirable in the
Administrative Agent’s discretion to perfect and to maintain the perfection and
priority of the interest in the Collateral, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement in such offices as the
Administrative Agent in its discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the interests in the Collateral.
This appointment is coupled with an interest and is irrevocable.

 


SECTION 10.26       CREDIT PARTIES’ WAIVER OF SETOFF.


 

Each Credit Party hereby waives any right of setoff it may have or to which it
may be entitled under this Agreement, the other Credit Documents or otherwise
from time to time against the Administrative Agent, any Lender, or any Property
or assets, or any of the foregoing.

 


SECTION 10.27       PERIODIC DUE DILIGENCE REVIEW.


 

Each Credit Party acknowledges that the Administrative Agent and each Lender has
the right to perform continuing due diligence reviews with respect to the
Collateral and the Credit Parties and Consolidated Subsidiaries of the foregoing
for purposes of verifying compliance with the representations,

 

128

--------------------------------------------------------------------------------


 

warranties, covenants, agreements and specifications made hereunder, or
otherwise, and each Credit Party agrees that upon reasonable (but no less than
three (3) Business Day) prior notice, unless an Event of Default shall have
occurred, in which case no notice is required, to the Credit Parties, as
applicable, the Administrative Agent, the Lenders or their authorized
representatives shall be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Collateral and any and all
documents, records, agreements, instruments or information relating to such
Collateral, the Credit Parties and the Consolidated Subsidiaries of the
foregoing in the possession or under the control of any Credit Party. Each
Credit Party also shall make available to the Administrative Agent a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Collateral, the Credit Parties and the Consolidated
Subsidiaries of the foregoing. Each Credit Party shall also make available to
the Administrative Agent and the Lenders any accountants or auditors of any
Credit Party to answer any questions or provide any documents as the
Administrative Agent or the Lenders may require. The Borrowers shall pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and/or the Lenders in connection with the Administrative Agent’s and the
Lenders’ activities pursuant to this Section  (“Due Diligence Costs”). The
Credit Parties acknowledge that the Administrative Agent has the right at any
time to review all aspects of the Collateral and the Asset Value thereof, which
review shall occur no less than quarterly and such reviews may result in
mandatory prepayments under Section 2.5.

 


SECTION 10.28       CHARACTER OF LOANS FOR INCOME TAX PURPOSES.


 

The Lenders and the Borrowers shall treat all Loans hereunder as indebtedness of
the Borrowers for United States federal income tax purposes.

 


SECTION 10.29       JOINT AND SEVERAL LIABILITY; FULL RECOURSE OBLIGATIONS.


 

(a)           At all times during which there is more than one (1) Borrower
under this Agreement, each Borrower hereby acknowledges and agrees that (i) such
Borrower shall be jointly and severally liable to the Administrative Agent and
the Lenders to the maximum extent permitted by the Requirements of Law for all
representations, warranties, covenants, duties and indemnities of the Borrowers,
arising under this Agreement and the other Credit Documents, as applicable, and
the Obligations, (ii) such Borrower has consented to the Administrative Borrower
delivering all Notices of Borrowing on behalf of all Borrowers and any such
Notice of Borrowing delivered by the Administrative Borrower on behalf of the
Borrowers is binding upon and enforceable against each Borrower, (iii) the
liability of each Borrower (A) shall be absolute and unconditional and shall
remain in full force and effect (or be reinstated) until all the Obligations
shall have been paid in full and the expiration of any applicable preference or
similar period pursuant to any bankruptcy, insolvency, reorganization,
moratorium or similar law, or at law or in equity, without any claim having been
made before the expiration of such period asserting an interest in all or any
part of any payment(s) received by the Administrative Agent, and (B) until such
payment has been made, shall not be discharged, affected, modified or impaired
on the happening from time to time of any event, including, without limitation,
any of the following, whether or not with notice to or the consent of the Credit
Parties or any other Person, (1) the waiver, compromise, settlement, release,
termination or amendment (including, without limitation, any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any or all of the obligations or agreements of any Credit Party under this
Agreement or any Credit Document, (2) the failure to give notice to the Credit
Parties of the occurrence of an Event of Default under any of the Credit
Documents, (3) the release, substitution or exchange by the Administrative Agent
of any or all of the Collateral (whether with or without consideration) or the
acceptance by the Administrative Agent of any additional collateral or the
availability or claimed availability of any other collateral or source of
repayment or any nonperfection or other impairment of collateral, (4) the
release of any Person primarily or

 

129

--------------------------------------------------------------------------------


 

secondarily liable for all or any part of the Obligations, whether by the
Administrative Agent or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the Credit Parties or any other Person who, or any of whose Property, shall at
the time in question be obligated in respect of the Obligations or any part
thereof, or (5) to the extent permitted by Requirements of Law, any other event,
occurrence, action or circumstance that would, in the absence of this Section,
result in the release or discharge of any or all of the Borrowers from the
performance or observance of any obligation, covenant or agreement contained in
this Agreement or the Credit Documents, (iv) the Administrative Agent shall not
be required first to initiate any suit or to exhaust its remedies against the
Credit Parties or any other Person to become liable, or against any of the
Collateral, in order to enforce this Agreement or the Credit Documents and the
Credit Parties expressly agree that, notwithstanding the occurrence of any of
the foregoing, each Borrower shall be and remain directly and primarily liable
for all sums due under this Agreement or any of the other Credit Documents,
(v) when making any demand hereunder against any Borrower, the Administrative
Agent or the Lenders may, but shall be under no obligation to, make a similar
demand on the other Borrowers, and any failure by the Administrative Agent or
Lenders to make any such demand or to collect any payments from the other
Borrowers, or any release of such other Borrowers, shall not relieve any
Borrower in respect of which a demand or collection is not made or the Borrowers
not so released of their obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or the Lenders against the Borrowers and
(vi) on disposition by the Administrative Agent of any Property encumbered by
any Collateral, each Borrower shall be and shall remain jointly and severally
liable for any deficiency.

 

(b)           Each Borrower hereby agrees that, to the extent another Borrower
shall have paid more than its proportionate share of any payment made hereunder,
the Borrowers shall be entitled to seek and receive contribution from and
against any other Borrowers which have not paid their proportionate share of
such payment; provided however, that the provisions of this Section shall in no
respect limit the obligations and liabilities of each Borrower to the
Administrative Agent and the Lenders and, notwithstanding any payment or
payments made by a Borrower (the “paying Borrower”) hereunder or any set-off or
application of funds of the paying Borrower by the Administrative Agent or the
Lenders, the paying Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or the Lenders against any other
Borrowers or any collateral security or guarantee or right of offset held by the
Administrative Agent or the Lenders, nor shall the paying Borrower seek or be
entitled to seek any contribution or reimbursement from the other Borrowers in
respect of payments made by the paying Borrower hereunder, until all amounts
owing to the Administrative Agent and the Lenders by the Borrowers under the
Credit Documents and the Obligations (but only to the extent that an event of
default, an event that, with the notice or the lapse of time, would become an
event of default, or any acceleration has occurred with respect to such other
Obligations) are paid in full. If any amount shall be paid to the paying
Borrower on account of such subrogation rights at any time when all such amounts
shall not have been paid in full, such amount shall be held by the paying
Borrower in trust for the Administrative Agent, segregated from other funds of
the paying Borrower, and shall, forthwith upon receipt by the paying Borrower,
be turned over to the Administrative Agent in the exact form received by the
paying Borrower (duly indorsed by the paying Borrower to the Administrative
Agent, if required), to be applied against amounts owing to the Administrative
Agent and the Lenders by the Borrowers under the Credit Documents and the
Obligations (but only to the extent that an event of default, an event that,
with the notice or the lapse of time, would become an event of default, or any
acceleration has occurred with respect to such other Obligations) in such order
as the Administrative Agent may determine in its discretion.

 

130

--------------------------------------------------------------------------------


 

(c)           The obligations of the Borrowers under the Credit Documents are
full recourse obligations to each Borrower and the Borrowers hereby forever
waive, demise, acquit and discharge any and all defenses, and shall at no time
assert or allege any defense, to the contrary.

 

[Signature Pages Follow]

 

131

--------------------------------------------------------------------------------


 

NORTHSTAR REALTY FINANCE CORP.

CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWERS:

NRFC WA HOLDINGS, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

NRFC WA HOLDINGS II, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

NRFC WA HOLDINGS VII, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

NRFC WA HOLDINGS X, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

NRFC WA HOLDINGS XII, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

NORTHSTAR REALTY FINANCE CORP.

CREDIT AGREEMENT

 

GUARANTORS:

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

 

 

 

 

NORTHSTAR REALTY FINANCE L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

      /s/ Albert Tylis

 

 

Name: Albert Tylis

 

Title:   Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

NORTHSTAR REALTY FINANCE CORP.

CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent on behalf of
the Lenders

 

 

 

 

 

By:

      /s/ Lee Goins

 

 

Name: Lee Goins

 

Title:   Vice President

 

--------------------------------------------------------------------------------
